UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07121) Exact name of registrant as specified in charter: Putnam Asset Allocation Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: October 1, 2010  March 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Asset Allocation Funds Semiannual report 3 | 31 | 11 Message from the Trustees 1 About the funds 2 Performance snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets continue to improve, despite the many headwinds that they face. The stock market has shown resilience, recently hitting multiple-year highs. The number of U.S. companies paying dividends is significantly higher than a year ago, and corporate profits remain strong. Even with this positive news, Putnam believes that volatility will continue to roil the markets in the months ahead. Federal budget issues, inflationary pressures, stubbornly high unemployment, and global developments from Japan to Libya have created a cloud of uncertainty. In addition, the U.S. fixed-income market faces the end of the Federal Reserves quantitative easing program and the prospects of a tighter monetary policy in the future. We believe, however, that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In addition, Putnam would like to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the funds Portfolios for investors with different goals and appetites for risk Putnam Asset Allocation Funds provide balanced diversification through three portfolios  Growth, Balanced, and Conservative  designed for investors with different goals and tolerance for risk. Each portfolio has a distinct objective and a target mix of stocks and bonds. The mix of holdings is rebalanced regularly as the funds managers take profits on investments that have outperformed and invest the proceeds in areas they believe offer greater future potential. The managers believe that spreading fund holdings across a variety of asset classes can help to smooth the ups and downs of the market. Combining insights gained from proprietary research with expertise in the tools and concepts of diversification, Putnams asset allocation specialists create investment strategies for each fund. These strategies integrate the global perspective of experienced portfolio managers, flexible weightings of asset classes in accordance with their perceived attractiveness, and individual security analysis to add value within each asset class. The managers also draw on the resources of Putnams global research group, which covers securities worldwide; on the recommendations of Putnams investment-style teams, which are based on in-depth analysis of specific market segments; and on input from the firms market strategists. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may beassociated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees andexpenses. Performance snapshots Putnam Asset Allocation Funds Class A share annualized total return (%) comparison as of 3/31/11 Growth Portfolio Balanced Portfolio Conservative Portfolio (inception dates) (2/8/94) (2/7/94) (2/7/94) Before sales After sales Before sales After sales Before sales After sales charge charge charge charge charge charge Annual average 7.40% 7.03% 6.76% 6.39% 5.94% 5.57% (life of fund) 10 years 65.83 56.31 55.02 46.06 56.13 47.09 Annual average 5.19 4.57 4.48 3.86 4.56 3.93 5 years 16.64 9.91 18.75 11.96 21.96 14.89 Annual average 3.13 1.91 3.50 2.29 4.05 2.81 3 years 11.89 5.45 15.18 8.57 16.22 9.53 Annual average 3.82 1.78 4.82 2.78 5.14 3.08 1 year 14.73 8.15 13.51 6.94 9.45 3.13 6 months* 14.24 7.63 11.47 5.05 6.13 0.07 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. See pages 5 and 1013 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Jeffrey L. Knight, CFA What will be the impact of recent crises on global markets? We saw several events that could have caused a significant setback for markets, beginning in January with the political upheavals in the Middle East and North Africa. Then in March came the devastating tragedy in Japan, a combined major earthquake, tsunami, and nuclear crisis. Meanwhile, the sovereign debt issues in Europe continued to cause trouble. This remarkable combination of threats posed a credible danger to stock prices that had rallied so strongly since last September, and to the economic momentum that had been building. Yet, impressively, both economic data and financial markets remained resilient. This resilience suggests that markets still have broad confidence in the economic expansion and the potential for business growth. Were the funds invested in Japan during the period? Yes, but the positions were underweight relative to our normal strategic allocations even before the disasters occurred. While the disasters had a negative impact, the effect was muted by the underweight position. Did the funds have exposure to the markets of the Middle East and North Africa, which experienced political unrest? Growth Portfolio and Balanced Portfolio have significant investments in international stock markets as part of their standard allocations, and these positions include emerging markets. However, the funds did not have investments in the countries that made some of the biggest headlines, such as Egypt, Tunisia, and Libya. Overall, though, stocks in emerging markets lagged, so the funds investments in emerging markets had an adverse effect on relative results during the period. This chart shows the performance of broad market indexes for the six months ended 3/31/11. See pages 4 and 1013 for fund performance information. Index descriptions can be found on page 16. 5 How have high oil prices influenced your strategy? In the first three months of 2011, oil prices spiked higher by roughly 20%, and this caused oil prices to decouple from stock prices. During the previous two years, these prices had risen and fallen in unison. This is an important new development and shows that the recovery has reached a more mature phase. We believe that oil, as well as commodities in general, might now offer more attractive diversification potential to a portfolio that holds equities. Commodities might also be more beneficial investments as inflation pressures build. Which investments helped results? Fixed-income investments, including high-yield bonds, added to results for each portfolio. How did you achieve this, given that the bond market retreated? As recently as last summer, Treasuries were a leading investment as global markets feared a double-dip recession. However, in our view, by last summer the types of bonds that compose the Aggregate Index  Treasuries and government agency mortgage-backed securities  looked vulnerable to rising interest rates, and offered little return to compensate investors for this risk. We positioned our fixed-income weightings to favor a variety of mortgage-backed securities that had reached distressed price levels during the 2008 crisis. We also built overweights to high-yield bonds that benefited from improving credit conditions and rising corporate profits. These securities continued to contribute positive results for the portfolios. What was your strategy with the equity investments? Aside from Japan, portfolio weightings in international markets were generally neutral versus our strategic weightings. While we were confident in the growth potential in emerging markets, our enthusiasm was tempered by rising inflation in these markets. We did not take large positions in the major markets such This chart shows how the funds top investment strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets and may not reflect the underlying security-specific sector risks within the fund. Holdings will vary over time. 6 as China, Brazil, and Russia. In Europe, we did not have large positions in the countries most vulnerable to the sovereign debt problems, such as Ireland, Portugal, and Spain. In U.S. equities, we had small overweights to U.S. small-cap growth and small-cap value stocks. These overweights helped all three portfolios, as did our security selections in these asset classes. However, in each portfolio we had small underweight positions in large caps, and this had an adverse impact on performance. How did foreign currency exposures affect performance? For most of the period, currency had a relatively minor effect on performance. We generally hedge a portion of our foreign currency exposure with forward currency contracts. By way of background, a forward currency contract-holder is obligated to buy or sell the underlying currency at a specified price, at a specified quantity, and on a speci-fied future date. Given the weakness of the dollar in the period, foreign currency exposure was generally helpful. A short position on the Japanese yen during March, however, had an adverse impact when, following the natural disasters, the yen strengthened because of expectations that Japanese insurance companies would sell foreign holdings and send money back to Japan to prepare for property claims. How did you manage derivatives in the portfolio? We use a variety of derivatives to establish exposures in the portfolios. For example, we purchase and write options to hedge pricing risk, to generate income, and to enhance returns from the underlying securities. We use futures contracts to equitize cash and manage exposure to market risk. With forward currency This chart shows how the funds top investment strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets and may not reflect the underlying security-specific sector risks within the fund. Holdings will vary over time. 7 contracts, we hedge foreign exchange risk or gain exposure to specific currencies. We also use total return swaps to manage or hedge exposures to countries and sectors, as well as interest-rate swaps to hedge interest-rate and prepayment risk. We use credit default swaps to hedge credit and market risk or to gain exposure to specific securities or baskets ofsecurities. During the period, Growth Portfolio implemented strategies with futures, interest-rate swaps, and credit default swaps. Balanced Portfolios primary derivatives strategies involved interest-rate swaps. For Conservative Portfolio, our measures to overcome interest-rate risk meant that a number of derivatives hedging strategies played a significant role, such as futures and interest-rate swaps, total return swaps, and credit default swaps. Can you comment on the dividend reductions for Conservative Portfolio and Balanced Portfolio? These reductions reflect the general lower level of interest income for the funds as a result of declining yields in the market place. Bond yields across most sectors have fallen in recent years, and this eventually feeds through to portfolios with significant bond holdings, such as Conservative Portfolio and Balanced Portfolio. The quarterly dividend rate for Balanced Portfolios class A shares was reduced from $0.073 to $0.048, a 34.25% drop, in March 2011, and the monthly rate for Conservative Portfolio went from $0.026 to $0.017 in February 2011, a 34.62% cut. What is your outlook for the markets and for the funds? We have a generally positive outlook, particularly for stocks. Market resilience indicates that the economic recovery is This chart shows how the funds top investment strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets and may not reflect the underlying security-specific sector risks within the fund. Holdings will vary over time. The 0.5% position in international fixed income reflects hedging strategies with foreign currency contracts. 8 maturing into a more advanced stage. Historically, this is when large-cap stocks begin to outperform small caps, and we have reallocated assets away from smaller companies and into larger companies in each portfolio. Internationally, we have a neutral stance on Japanese stocks, but favor an increased allocation to emerging markets. In fixed-income markets, we have underweighted short-duration securities, to be prepared for an increase in interest rates. The portfolios are also positioned for an overall flattening of the yield curve through a combination of higher short-term rates and relatively lower long-term yields. We hold positions in a variety of mortgage-backed securities, but we have avoided those that depend on rising house prices, which we expect will continue to fall. The portfolios continue to have large weightings in high-yield corporate bonds, which are benefiting from falling default rates and strong corporate profits. Jeff, thanks for bringing us up to date on the portfolios. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Putnam Asset Allocation: Growth Portfolio, Balanced Portfolio, and Conservative Portfolio are series of Putnam Asset Allocation Funds, a registered investment company. Portfolio Manager Jeffrey L. Knight, CFA is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund is managed by James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS Acknowledging the head winds that continue to confront most economies around the world, the International Monetary Fund (IMF) in its most recent report said that financial conditions remain unusually fragile. Although the global economy shows steady improvement, the IMF in its April 2011 World Economic Outlook report, said rising oil, food, and commodity prices, civil unrest in the Middle East and North Africa, European debt problems, moribund real estate markets, and the withdrawal of fiscal stimulus all cast a cloud over the recovery. In this environment, the IMF forecast world GDP to be about 4.5% in 2011 and 2012, down modestly from 5% in 2010. The IMF said the economy in the United States should expand 2.8% in 2011 and 2.9% in 2012. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended March 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Growth Portfolio Fund performance Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/14/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.40% 7.03% 6.61% 6.61% 6.57% 6.57% 6.86% 6.64% 7.12% 7.66% 10 years 65.83 56.31 54.16 54.16 53.99 53.99 57.74 52.19 61.29 70.07 Annual average 5.19 4.57 4.42 4.42 4.41 4.41 4.66 4.29 4.90 5.45 5 years 16.64 9.91 12.44 10.44 12.38 12.38 13.74 9.76 14.92 18.01 Annual average 3.13 1.91 2.37 2.01 2.36 2.36 2.61 1.88 2.82 3.37 3 years 11.89 5.45 9.46 6.49 9.44 9.44 10.22 6.34 10.77 12.60 Annual average 3.82 1.78 3.06 2.12 3.05 3.05 3.30 2.07 3.47 4.03 1 year 14.73 8.15 13.86 8.86 13.87 12.87 14.13 10.11 14.45 15.08 6 months 14.24 7.63 13.76 8.76 13.87 12.87 13.93 9.92 14.16 14.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of classA shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not assume conversion to class A shares. 10 Fund price and distribution information For the six-month period ended 3/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.450 $0.353 $0.363 $0.390 $0.425 $0.480 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/10 $11.72 $12.44 $11.52 $11.29 $11.52 $11.94 $11.53 $11.82 3/31/11 12.91 13.70 12.73 12.47 12.71 13.17 12.71 13.01 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Balanced Portfolio Fund performance Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/5/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.76% 6.39% 5.97% 5.97% 5.92% 5.92% 6.24% 6.02% 6.47% 7.02% 10 years 55.02 46.06 44.02 44.02 43.66 43.66 47.44 42.28 50.76 58.88 Annual average 4.48 3.86 3.72 3.72 3.69 3.69 3.96 3.59 4.19 4.74 5 years 18.75 11.96 14.57 12.60 14.41 14.41 15.78 11.71 17.17 20.23 Annual average 3.50 2.29 2.76 2.40 2.73 2.73 2.97 2.24 3.22 3.75 3 years 15.18 8.57 12.75 9.78 12.68 12.68 13.45 9.45 14.27 16.04 Annual average 4.82 2.78 4.08 3.16 4.06 4.06 4.30 3.06 4.55 5.08 1 year 13.51 6.94 12.69 7.69 12.63 11.63 12.94 8.97 13.22 13.77 6 months 11.47 5.05 10.98 5.98 10.99 9.99 11.09 7.20 11.31 11.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of classA shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not assume conversion to class A shares. 11 Fund price and distribution information For the six-month period ended 3/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.314 $0.271 $0.275 $0.285 $0.301 $0.328 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/10 $10.47 $11.11 $10.43 $10.28 $10.46 $10.84 $10.41 $10.49 3/31/11 11.34 12.03 11.29 11.12 11.32 11.73 11.27 11.35 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Conservative Portfolio Fund performance Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/18/94) (9/1/94) (2/7/95) (1/21/03) (7/14/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 5.94% 5.57% 5.15% 5.15% 5.14% 5.14% 5.40% 5.18% 5.79% 6.21% 10 years 56.13 47.09 44.64 44.64 44.91 44.91 48.06 42.87 55.10 60.33 Annual average 4.56 3.93 3.76 3.76 3.78 3.78 4.00 3.63 4.49 4.83 5 years 21.96 14.89 17.86 15.86 17.81 17.81 19.23 15.04 21.82 24.05 Annual average 4.05 2.81 3.34 2.99 3.33 3.33 3.58 2.84 4.03 4.40 3 years 16.22 9.53 13.99 10.99 13.70 13.70 14.75 10.67 16.22 17.62 Annual average 5.14 3.08 4.46 3.54 4.37 4.37 4.69 3.44 5.14 5.56 1 year 9.45 3.13 8.73 3.73 8.64 7.64 8.97 5.18 9.33 9.72 6 months 6.13 0.07 5.67 0.67 5.81 4.81 5.91 2.16 5.98 6.26 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of classA shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not assume conversion to class A shares. 12 Fund price and distribution information For the six-month period ended 3/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.248 $0.214 $0.215 $0.224 $0.236 $0.260 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/10 $9.08 $9.63 $9.02 $8.99 $9.00 $9.33 $9.27 $9.10 3/31/11 9.38 9.95 9.31 9.29 9.30 9.64 9.58 9.40 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Comparative index returns For periods ended 3/31/11 Lipper Mixed-Asset Lipper Mixed-Asset Lipper Mixed-Asset Barclays Capital Target Allocation Target Allocation Target Allocation U.S. Aggregate Russell 3000 Growth Funds Moderate Funds Conservative Funds Bond Index Index category average* category average category average Annual average (life of fund) 6.13% 8.40% 7.15% 6.59% 5.26% 10 years 71.86 49.93 54.59 55.67 52.54 Annual average 5.56 4.13 4.38 4.44 4.24 5 years 33.98 15.62 18.16 19.66 22.63 Annual average 6.03 2.95 3.36 3.61 4.11 3 years 16.74 10.61 10.06 10.94 13.78 Annual average 5.30 3.42 3.21 3.48 4.35 1 year 5.12 17.41 13.14 11.37 9.28 6 months 0.88 18.71 11.80 9.19 5.58 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/11, there were 579, 565, 511, 421, 219, and 69 funds, respectively, in this Lipper category.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/11, there were 517, 499, 451, 386, 192, and 41 funds, respectively, in this Lipper category.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/11, there were 476, 461, 400, 312, 95, and 14 funds, respectively, in this Lipper category. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 13 Expense ratios Class A Class B Class C Class M Class R Class Y Growth Portfolio Total annual operating expenses for the fiscal year ended 9/30/10 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 3/31/11 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Balanced Portfolio Total annual operating expenses for the fiscal year ended 9/30/10* 1.12% 1.87% 1.87% 1.62% 1.37% 0.87% Annualized expense ratio for the six-month period ended 3/31/11 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Conservative Portfolio Total annual operating expenses for the fiscal year ended 9/30/10* 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Annualized expense ratio for the six-month period ended 3/31/11 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each of the three Putnam Asset Allocation Funds from October 1, 2010, to March 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Growth Portfolio Expenses paid per $1,000* $6.09 $10.07 $10.08 $8.75 $7.42 $4.76 Ending value (after expenses) $1,142.40 $1,137.60 $1,138.70 $1,139.30 $1,141.60 $1,144.00 Balanced Portfolio Expenses paid per $1,000* $5.64 $9.57 $9.57 $8.26 $6.95 $4.32 Ending value (after expenses) $1,114.70 $1,109.80 $1,109.90 $1,110.90 $1,113.10 $1,114.90 Conservative Portfolio Expenses paid per $1,000* $5.40 $9.23 $9.24 $7.96 $6.68 $4.11 Ending value (after expenses) $1,061.30 $1,056.70 $1,058.10 $1,059.10 $1,059.80 $1,062.60 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2011, use the following calculation method. To find the value of your investment on October 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Growth Portfolio Expenses paid per $1,000* $5.74 $9.50 $9.50 $8.25 $6.99 $4.48 Ending value (after expenses) $1,019.25 $1,015.51 $1,015.51 $1,016.75 $1,018.00 $1,020.49 Balanced Portfolio Expenses paid per $1,000* $5.39 $9.15 $9.15 $7.90 $6.64 $4.13 Ending value (after expenses) $1,019.60 $1,015.86 $1,015.86 $1,017.10 $1,018.35 $1,020.84 Conservative Portfolio Expenses paid per $1,000* $5.29 $9.05 $9.05 $7.80 $6.54 $4.03 Ending value (after expenses) $1,019.70 $1,015.96 $1,015.96 $1,017.20 $1,018.45 $1,020.94 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confi-dence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 18 The funds portfolios 3/31/11 > COMMON STOCKS* Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Basic materials 5.0% 3.6% 2.8% African Rainbow Minerals, Ltd. (South Africa) 28,027 $924,320  $  $ Agrium, Inc. (Canada) 2,851 263,498 2,160 199,633 1,816 167,840 Agrium, Inc. (Toronto Exchange) (Canada) 898 82,849 715 65,966 501 46,222 Albemarle Corp. 40,426 2,416,262 30,490 1,822,387 17,666 1,055,897 AMCOL International Corp. 6,722 241,858 5,368 193,141 3,353 120,641 Andersons, Inc. (The) 18,397 896,302 12,305 599,500 6,289 306,400 AngloGold Ashanti, Ltd. (South Africa) 11,861 569,216     Arafura Resources, Ltd. (Australia)  SG SB SC 52,613 68,167 41,407 53,648 28,414 36,814 Archer Daniels Midland Co. 2,476 89,161 1,971 70,976 1,382 49,766 Arkema (France) 4,903 446,227 3,679 334,829 3,214 292,509 Austevoll Seafood ASA (Norway) 28,828 224,621 24,111 187,867 13,919 108,454 Avalon Rare Metals, Inc. (Canada)  SG SB 16,701 134,822 13,337 107,665 8,329 67,237 BASF SE (Germany) 10,667 924,463 7,995 692,892 7,213 625,119 BBMG Corp. (China) 938,500 1,532,196 366,000 597,532 319,000 520,800 BHP Billiton, Ltd. (Australia) 62,121 2,997,925 33,930 1,637,443 18,531 894,296 Black Earth Farming, Ltd. SDR (Sweden)  4,410 19,951 3,511 15,884 2,463 11,142 Boise, Inc. SG SB SC 32,562 298,268 22,014 201,648 10,668 97,719 Broadwind Energy, Inc.  31,554 41,336 25,160 32,960 16,334 21,398 Cameco Corp. (Canada) 2,887 86,725 2,334 70,113 1,596 47,944 Canada Lithium Corp. (Canada)  60,798 45,817 48,552 36,588 30,324 22,852 Carillion PLC (United Kingdom) 92,172 562,717 68,975 421,098 60,254 367,855 Century Aluminum Co.  8,716 162,815 5,773 107,840 2,952 55,143 CF Industries Holdings, Inc. 521 71,268 415 56,768 291 39,806 China Agri-Industries Holdings, Ltd. (China) 37,000 41,476 29,000 32,508 20,000 22,419 China BlueChemical, Ltd. (China) 40,000 32,755 32,000 26,204 22,000 18,015 China Everbright International, Ltd. (Hong Kong) 411,000 200,243 324,000 157,856 222,000 108,160 China Molybdenum Co., Ltd. (China) 74,000 64,497 59,000 51,423 41,000 35,735 China National Building Material Co., Ltd. (China) 380,000 1,394,652     China National Materials Co., Ltd. (China) 735,000 661,396     China Rare Earth Holdings, Ltd. (China)  134,000 58,912 108,000 47,482 74,000 32,534 China Shanshui Cement Group, Ltd. (China) 362,000 337,848 270,000 251,986 245,000 167,057 China Vanadium Titano-Magnetite Mining Co., Ltd. (China)  116,000 49,955 92,000 39,619 64,000 27,561 19 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Basic materials cont. CITIC Dameng Holdings, Ltd. (China)  144,000 $47,944 114,000 $37,956 79,000 $26,303 Clearwater Paper Corp.  3,523 286,772 2,367 192,674 1,179 95,971 Coeur dAlene Mines Corp.  8,414 292,639 5,574 193,864 2,848 99,053 Commerce Resources Corp. (Canada)  38,381 33,678 30,535 26,793 21,034 18,457 Compagnie de Saint-Goban (France) 6,893 422,908 5,122 314,251 4,376 268,482 Contango Ore, Inc.  450 8,321 304 5,621 139 2,570 Creston Moly Corp. (Canada)  66,367 31,173 52,801 24,801 36,372 17,084 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,797 32,526 1,430 25,883 1,003 18,154 Cytec Industries, Inc. 26,000 1,413,620 19,500 1,060,215 11,200 608,944 Denison Mines Corp. (Canada)  11,846 28,248 9,025 21,521 6,172 14,718 Domtar Corp. (Canada) 5,023 461,011 3,388 310,951 1,688 154,925 Energy Resources of Australia, Ltd. (Australia) 3,992 32,895 3,388 27,918 1,936 15,953 Extract Resources, Ltd. (Australia)  3,774 30,903 2,726 22,321 1,864 15,263 Ferro Corp.  42,758 709,355 28,564 473,877 14,423 239,278 Fletcher Building, Ltd. (New Zealand) 157,403 1,122,234 79,389 566,019 36,722 261,816 Formosa Chemicals & Fibre Corp. (Taiwan) 182,000 690,086     Fortescue Metals Group, Ltd. (Australia) 29,477 195,844 21,704 144,201 18,387 122,163 Freeport-McMoRan Copper & Gold, Inc. Class B 105,200 5,843,860 79,000 4,388,450 45,200 2,510,860 Galaxy Resources, Ltd. (Australia)  SG SB SC 26,691 35,965 20,990 28,283 14,371 19,364 General Moly, Inc.  9,180 49,388 7,304 39,296 5,031 27,067 Gibraltar Industries, Inc.  23,151 276,191 15,615 186,287 7,807 93,138 Golden Agri-Resources, Ltd. (Singapore) 86,000 47,067 68,000 37,216 48,000 26,270 GrainCorp, Ltd. (Australia) 5,214 41,127 4,151 32,742 2,911 22,961 Great Western Minerals Group, Ltd. (Canada)  86,000 72,799 67,500 57,138 46,000 38,939 Greenland Minerals & Energy, Ltd. (Australia)  SG SB 31,521 32,345 25,078 25,733 17,275 17,726 Grupo Mexico SAB de CV SA Ser. B (Mexico) 209,835 787,069     Hecla Mining Co.  39,803 361,411 26,641 241,900 13,448 122,108 HeidelbergCement AG (Germany) 2,886 201,983 2,124 148,653 1,959 137,105 Horsehead Holding Corp.  35,826 610,833 24,266 413,735 11,793 201,071 HQ Sustainable Maritime Industries, Inc.  8,221 25,156 6,876 21,041 3,969 12,145 Hudson Resources, Inc. (Canada)  18,629 18,846 14,821 14,994 10,209 10,328 20 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Basic materials cont. Hunan Non-Ferrous Metal Corp., Ltd. (China)  170,000 $64,468 134,000 $50,816 92,000 $34,889 Incitec Pivot, Ltd. (Australia) 14,968 67,177 11,918 53,489 8,359 37,516 Innophos Holdings, Inc. 10,035 462,714 6,575 303,173 3,374 155,575 Insituform Technologies, Inc.  8,180 218,815 6,533 174,758 4,555 121,846 International Flavors & Fragrances, Inc. 33,300 2,074,590 25,000 1,557,500 14,300 890,890 Intrepid Potash, Inc.  1,289 44,883 1,026 35,725 720 25,070 JSR Corp. (Japan) 21,300 427,897 15,700 315,398 14,200 285,265 KapStone Paper and Packaging Corp.  28,582 490,753 19,079 327,586 9,576 164,420 Koninklijke DSM NV (Netherlands) 19,373 1,192,723 9,892 609,014 4,410 271,507 Koppers Holdings, Inc. 17,883 763,604 11,956 510,521 6,041 257,951 KWS Saat AG (Germany) 96 20,306 76 16,075 53 11,210 Layne Christensen Co.  17,025 587,363 12,076 416,622 6,665 229,943 Lubrizol Corp. (The) 22,000 2,947,120 16,600 2,223,736 9,500 1,272,620 Lynas Corp., Ltd. (Australia)  77,649 181,087 60,730 141,630 41,674 97,189 LyondellBasell Industries NV Class A (Netherlands)  4,011 158,635 4,011 158,635 3,258 128,854 MagIndustries Corp. (Canada)  109,849 18,144 87,396 14,435 60,203 9,944 MeadWestvaco Corp. 69,665 2,112,939 52,377 1,588,594 29,911 907,201 Mechel ADR (Russia) 25,439 783,267     Metminco, Ltd. (Australia)  103,985 39,879 82,730 31,727 56,989 21,856 Minerals Technologies, Inc. 9,748 667,933 6,518 446,613 3,298 225,979 Mitsui Chemicals, Inc. (Japan) 737,000 2,608,065 392,000 1,387,193 185,000 654,670 Mitsui Mining & Smelting Co., Ltd. (Japan) 287,000 998,351 144,000 500,915 66,000 229,586 Moly Mines, Ltd. (Australia)  34,160 37,177 27,177 29,577 18,721 20,375 Molycorp, Inc.  13,016 781,220 9,125 547,683 4,867 292,117 Monsanto Co. 38,529 2,784,106 29,456 2,128,491 17,321 1,251,615 Mosaic Co. (The) 958 75,443 763 60,086 535 42,131 Neenah Paper, Inc. 5,591 122,834 3,797 83,420 1,855 40,754 Neo Material Technologies, Inc. (Canada)  7,600 73,199 6,100 58,752 4,000 38,526 Newcrest Mining, Ltd. (Australia) 1,902 78,502 1,513 62,447 1,042 43,007 NewMarket Corp. 1,699 268,816 1,149 181,795 564 89,236 Nitto Denko Corp. (Japan) 71,800 3,811,242 38,500 2,043,633 19,500 1,035,087 Noranda Aluminum Holding Corp.  8,876 142,460 6,071 97,440 2,977 47,781 Noront Resources, Ltd. (Canada)  41,551 40,320 33,058 32,079 22,772 22,097 Northwest Pipe Co.  2,678 61,407 2,098 48,107 1,435 32,905 Nufarm, Ltd. (Australia)  7,463 39,992 5,942 31,841 4,168 22,335 OM Group, Inc.  19,070 696,818 12,791 467,383 6,395 233,673 Orocobre, Ltd. (Australia)  SG SB 16,083 42,509 12,843 33,945 8,021 21,200 Paladin Energy, Ltd. (Australia)  11,285 42,226 9,079 33,971 6,209 23,233 Pescanova SA (Spain) 4,882 199,176 4,083 166,578 2,356 96,120 Petronas Chemicals Group Bhd (Malaysia)  194,500 464,938 144,200 344,699 123,900 296,174 21 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Basic materials cont. Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 $156,931 2,120 $124,932 1,487 $87,629 PPG Industries, Inc. 40,700 3,875,047 30,600 2,913,426 17,500 1,666,175 Prophecy Resource Corp. (Canada)  30,631 30,988 24,370 24,654 16,787 16,983 PTT Chemical PCL (Thailand) 97,900 479,061     Quaker Chemical Corp. 3,930 157,868 2,655 106,651 1,297 52,100 Quest Rare Minerals, Ltd. (Canada)  12,397 76,785 9,900 61,319 6,183 38,297 Rare Element Resources, Ltd. (Canada)  5,761 75,707 4,516 59,346 3,119 40,988 Rayonier, Inc. (R) 58,700 3,657,597 44,100 2,747,871 25,200 1,570,212 Real Gold Mining, Ltd. (China)  456,000 648,330     Reliance Steel & Aluminum Co. 5,501 317,848 3,641 210,377 1,924 111,169 Rio Tinto PLC (United Kingdom) 49,936 3,513,148 27,338 1,923,311 15,309 1,077,034 Rio Tinto, Ltd. (Australia) 57,434 5,045,196 34,218 3,005,825 21,564 1,894,255 Rock-Tenn Co. Class A SG SB SC 4,764 330,383 3,246 225,110 1,637 113,526 Siam Cement PCL NVDR (Thailand) 55,000 638,287     Silvinit OJSC (Russia)  803 843,543     Sinofert Holdings, Ltd. (China)  64,000 27,561 52,000 22,394 36,000 15,503 SLC Agricola SA (Brazil) 1,985 27,917 1,580 22,221 1,108 15,583 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 85,377 1,230 67,970 863 47,689 Stepan Co. 2,778 201,405 1,873 135,793 921 66,773 Sterlite Industries (India), Ltd. (India) 110,228 429,344     Sterlite Industries (India), Ltd. ADR (India) 34,760 536,694     Stillwater Mining Co.  26,501 607,668 17,944 411,456 8,943 205,063 STR Holdings, Inc.  3,484 66,823 2,796 53,627 1,738 33,335 Syngenta AG (Switzerland) 3,669 1,195,173 2,726 887,991 2,325 757,366 Taiwan Fertilizer Co., Ltd. (Taiwan) 14,000 41,181 11,000 32,357 8,000 23,532 Tasman Metals, Ltd. (Canada)  16,400 73,814 12,900 58,061 8,800 39,608 Thompson Creek Metals Co., Inc. (Canada)  4,966 62,286 3,951 49,556 2,722 34,141 TPC Group, Inc.  5,258 151,798 3,581 103,383 1,754 50,638 TSRC Corp. (Taiwan) 48,000 123,238 36,000 92,429 31,000 79,591 Ucore Rare Metals, Inc. (Canada)  65,359 66,121 51,467 52,067 35,340 35,752 UEX Corp. (Canada)  11,326 13,797 8,191 9,978 5,602 6,824 Umicore NV/SA (Belgium) 7,694 382,351 3,911 194,356 1,809 89,898 Uralkali (Russia)  56,020 459,364 41,282 338,512 36,281 297,504 Uranium One, Inc. (Canada) 10,378 40,711 7,721 30,288 5,280 20,712 USEC, Inc.  6,384 28,090 4,941 21,740 3,379 14,868 Vale Fertilizantes SA (Preference) (Brazil)  68,217 662,472 3,676 35,699 2,578 25,036 22 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Basic materials cont. Vale SA ADR (Preference) (Brazil) SG SB SC 81,785 $2,414,293 10,100 $298,152 8,600 $253,872 Vale SA ADR (Brazil) 58,557 1,952,876     Vallourec SA (France) 4,255 478,309 3,173 356,681 2,724 306,208 Vedanta Resources PLC (United Kingdom) 14,353 548,586 10,538 402,773 8,936 341,543 Vilmorin & Cie (France) 217 26,039 173 20,759 121 14,519 Viterra, Inc. (Canada) 4,347 52,772 3,461 42,016 2,428 29,476 voestalpine AG (Austria) 32,679 1,537,425 16,814 791,036 7,778 365,926 W.R. Grace & Co.  37,265 1,426,877 24,761 948,099 12,666 484,981 Western Lithium Canada Corp. (Canada)  22,107 27,386 17,654 21,869 11,026 13,659 Wilmar International, Ltd. (Singapore) 14,000 60,631 11,000 47,638 8,000 34,646 Xstrata PLC (United Kingdom) 46,500 1,088,480 34,387 804,936 30,430 712,310 Yara International ASA (Norway) 13,446 682,698 7,151 363,080 3,607 183,139 Capital goods 3.7% 3.0% 2.2% Abengoa SA (Spain) 1,807 59,968 1,369 45,432 936 31,063 Active Power, Inc.  35,678 105,250 24,050 70,948 12,101 35,698 AGCO Corp.  2,172 119,395 1,729 95,043 1,213 66,679 Aisin Seiki Co., Ltd. (Japan) 85,000 2,954,742 44,400 1,543,418 21,000 729,995 Alamo Group, Inc. 13,053 358,305 8,730 239,639 4,432 121,658 Altra Holdings, Inc.  20,857 492,642 13,906 328,460 6,832 161,372 American Axle & Manufacturing Holdings, Inc.  14,449 181,913 9,766 122,954 4,869 61,301 American Science & Engineering, Inc. 1,869 172,621 1,279 118,128 628 58,002 Applied Industrial Technologies, Inc. 17,158 570,675 11,448 380,760 5,800 192,908 Autoliv, Inc. (Sweden) 19,500 1,447,485 14,800 1,098,604 8,600 638,378 AZZ, Inc. 5,518 251,621 3,793 172,961 1,782 81,259 BHI Co., Ltd. (South Korea) 27,932 427,784     Bio-Treat Technology, Ltd. (China)  678,000 24,200 536,000 19,131 308,000 10,993 BWT AG (Austria) 1,106 32,417 872 25,558 596 17,469 Calgon Carbon Corp.  14,667 232,912 11,732 186,304 8,023 127,405 Canon, Inc. (Japan) 54,350 2,368,163 32,300 1,407,390 21,200 923,736 Capstone Turbine Corp.  SG SB SC 55,705 100,826 44,870 81,215 30,721 55,605 Chart Industries, Inc.  8,249 454,025 5,586 307,453 2,804 154,332 China High Precision Automation Group, Ltd. (China) 567,000 410,363     China High Speed Transmission Equipment Group Co., Ltd. (China) 64,000 102,512 50,000 80,087 34,000 54,459 China Ming Yang Wind Power Group, Ltd. ADS (China)  SG SB SC 17,700 182,487 13,037 134,411 7,652 78,892 23 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Capital goods cont. China Valves Technology, Inc. (China)  SG SB SC 10,867 $50,423 8,572 $39,774 5,862 $27,200 CNH Global NV (Netherlands)  1,651 80,156 1,314 63,795 922 44,763 Cobham PLC (United Kingdom) 52,538 194,306 38,602 142,765 35,606 131,685 Cookson Group PLC (United Kingdom)  20,830 230,744 15,565 172,421 13,422 148,682 Deere & Co. 1,306 126,538 1,040 100,766 729 70,633 Dover Corp. 68,637 4,512,196 51,558 3,389,423 29,476 1,937,752 Duoyuan Global Water, Inc. ADR (China)  SG 13,215 79,686 10,424 62,857 7,129 42,988 DXP Enterprises, Inc.  10,301 237,747 6,956 160,544 3,334 76,949 EMCOR Group, Inc.  13,598 421,130 9,061 280,619 4,613 142,865 Emerson Electric Co. 88,625 5,178,359 66,549 3,888,458 38,117 2,227,176 Energy Conversion Devices, Inc.  SG SB SC 7,236 16,353 5,726 12,941 3,559 8,043 Energy Recovery, Inc.  19,294 61,355 16,163 51,398 9,235 29,367 EnergySolutions, Inc. 9,878 58,873 8,106 48,312 4,631 27,601 EnPro Industries, Inc.  5,222 189,663 3,469 125,994 1,756 63,778 Exide Technologies  37,930 424,057 27,008 301,949 15,032 168,058 Flowserve Corp. 2,860 368,368 2,256 290,573 1,543 198,738 Franklin Electric Co., Inc. 6,920 319,704 4,682 216,308 2,367 109,355 Fuel Systems Solutions, Inc.  2,052 61,929 1,630 49,193 1,066 32,172 Fuel Tech, Inc.  6,461 57,503 4,971 44,242 3,400 30,260 Gamesa Corp Tecnologica SA (Spain)  7,232 75,308 5,947 61,927 4,067 42,351 Generac Holdings, Inc.  4,159 84,386 2,843 57,684 1,395 28,305 GLV, Inc. Class A (Canada)  3,918 33,368 2,928 24,937 2,002 17,050 Gorman-Rupp Co. (The) 1,148 45,220 971 38,248 664 26,155 GrafTech International, Ltd.  10,135 209,085 6,839 141,089 3,331 68,719 Graham Packaging Co., Inc.  22,291 388,532 14,916 259,986 7,374 128,529 Harbin Electric, Inc. (China)  SG SB SC 7,946 164,403 5,367 111,043 2,576 53,297 Hitachi High-Technologies Corp. (Japan) 4,300 85,865 3,200 63,900 2,800 55,912 Hyflux, Ltd. (Singapore) 93,000 159,334 73,500 125,925 49,500 84,807 Hyundai Mobis (South Korea) 3,553 1,060,766     JinkoSolar Holding Co., Ltd. ADR (China)  SG SB SC 2,219 59,913 1,835 49,545 1,254 33,858 John Bean Technologies Corp. 14,028 269,758 9,493 182,550 4,811 92,516 Joy Global, Inc. 500 49,405 389 38,437 266 26,283 KEPCO Engineering & Construction Co., Inc. (South Korea) 7,203 481,316     Kurita Water Industries, Ltd. (Japan) 10,100 298,940 8,000 236,784 5,500 162,789 Legrand SA (France) 21,622 901,325 11,040 460,209 4,625 192,796 Lindsay Corp. 5,490 433,820 4,184 330,620 2,693 212,801 24 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Capital goods cont. Lockheed Martin Corp. 50,153 $4,032,301 37,674 $3,028,990 21,503 $1,728,841 LS Corp. (South Korea) 1,753 175,787 1,309 131,264 1,198 120,133 LSB Industries, Inc.  9,558 378,879 6,473 256,590 3,137 124,351 Meritor, Inc.  15,158 257,231 10,211 173,281 5,160 144,466 Met-Pro Corp. 3,835 45,637 3,457 41,138 1,847 21,979 Mitsubishi Electric Corp. (Japan) 414,000 4,893,452 241,000 2,848,604 147,000 1,737,530 MTU Aero Engines Holding AG (Germany) 1,741 118,300 1,288 87,519 1,097 74,540 Mueller Water Products, Inc. Class A 49,681 222,571 38,624 173,036 26,414 118,335 NACCO Industries, Inc. Class A 1,255 138,891 848 93,848 413 45,707 Nalco Holding Co. 68,791 1,878,682 51,962 1,419,082 30,535 833,911 Oshkosh Corp.  8,392 296,909 5,587 197,668 2,788 98,639 Parker Hannifin Corp. 52,300 4,951,764 39,400 3,730,392 22,500 2,130,300 Pentair, Inc. 8,545 322,916 6,705 253,382 4,586 173,305 Polypore International, Inc.  8,819 507,798 6,040 347,783 2,978 171,473 Powell Industries, Inc.  6,180 243,739 4,198 165,569 2,056 81,089 Quantum Fuel Systems Technologies Worldwide, Inc.  SG SB SC 4,050 17,618 3,251 14,142 2,021 8,791 Raser Technologies, Inc.  77,542 11,166 64,104 9,231 39,848 5,738 Raytheon Co. 78,163 3,976,152 58,700 2,986,069 33,631 1,710,809 Regal-Beloit Corp. 33,300 2,458,539 25,000 1,845,750 14,300 1,055,769 Rentech, Inc.  47,669 59,586 37,596 46,995 25,711 32,139 Rheinmetall AG (Germany) 2,724 226,175 2,035 168,967 1,755 145,718 Safran SA (France) 6,925 245,256 5,129 181,649 4,370 154,768 Satcon Technology Corp.  SG SB 18,600 71,796 14,800 57,128 9,700 37,442 Schneider Electric SA (France) 3,930 673,044 2,937 502,985 2,532 433,625 SeenTec Co., Ltd. (South Korea) 45,952 571,808     SembCorp Industries, Ltd. (Singapore) 223,000 921,539 113,000 466,968 49,000 202,491 Singapore Technologies Engineering, Ltd. (Singapore) 234,000 605,068 118,000 305,120 54,000 139,631 Sinomem Technology, Ltd. (Singapore) 80,000 44,101 63,000 34,729 43,000 23,704 SKF AB Class B (Sweden) 93,857 2,738,328 49,044 1,430,885 23,194 676,697 SMA Solar Technology AG (Germany) SG 410 51,492 323 40,565 221 27,755 Smith (A.O.) Corp. 14,734 653,306 9,907 439,276 4,878 216,291 Societe BIC SA (France) 9,456 842,204 4,741 422,260 2,193 195,321 Sound Global, Ltd. (China)  245,000 139,917 192,000 109,649 132,000 75,384 Standex International Corp. 5,745 217,678 3,879 146,975 1,871 70,892 Sumitomo Heavy Industries, Ltd. (Japan) 25,000 163,397 18,000 117,646 16,000 104,574 Sun King Power Electronics Group (China)  1,950,000 406,093     Sunpower Corp. Class A  SG SB SC 5,953 102,034 4,658 79,838 3,183 54,557 Tenneco Automotive, Inc.  3,466 147,132 2,685 113,978 1,837 77,981 25 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Capital goods cont. Thomas & Betts Corp.  10,618 $631,452 7,957 $473,203 4,402 $261,787 Tianjin Capital Environmental Protection Group Co., Ltd. (China) 154,000 54,639 120,000 42,576 82,000 29,094 Timken Co. 5,919 309,564 3,872 202,506 1,995 104,339 Tri-Tech Holding, Inc. (China)  SG SB SC 6,197 72,319 4,888 57,043 3,343 39,013 TriMas Corp.  24,527 527,331 16,373 352,020 8,294 178,321 Trony Solar Holdings Co., Ltd. (China)  89,000 58,006 70,000 45,623 48,000 31,284 United Technologies Corp. 10,446 884,254 7,922 670,597 4,516 382,279 Valmont Industries, Inc. 8,041 839,239 5,430 566,729 2,717 283,573 Vinci SA (France) 6,283 393,423 4,672 292,547 4,350 272,384 Westport Innovations, Inc. (Canada)  4,239 92,989 3,214 70,504 2,198 48,217 Xinjiang Goldwind Science & Technology Co., Ltd. (China)  79,600 146,737 62,400 115,030 43,400 80,005 Xinjiang Tianye Water Saving Irrigation System Co., Ltd. (Hong Kong)  200,000 36,251 158,000 28,639 108,000 19,576 Yingli Green Energy Holding Co., Ltd. ADR (China)  SG SB SC 58,636 756,404 5,448 70,279 3,113 40,158 Communication services 2.4% 2.0% 1.5% ADTRAN, Inc. 17,246 732,265 11,641 494,277 5,873 249,368 Allot Communications, Ltd. (Israel)  6,587 103,152 4,514 70,689 2,231 34,937 American Tower Corp. Class A  41,100 2,129,802 31,000 1,606,420 18,000 932,760 Aruba Networks, Inc.  4,918 166,425 3,354 113,499 1,643 55,599 AT&T, Inc. 131,206 4,014,904 99,440 3,042,864 57,291 1,753,105 Atlantic Tele-Network, Inc. 3,984 148,165 2,640 98,182 1,349 50,169 BCE, Inc. (Canada) 11,082 402,919 8,239 299,554 7,613 276,793 Bharti Airtel, Ltd. (India) 77,191 618,636     BT Group PLC (United Kingdom) 951,227 2,836,416 497,048 1,482,122 250,429 746,742 China Mobile, Ltd. (China) 20,500 188,819 14,500 133,555 13,500 124,344 Cincinnati Bell, Inc.  78,410 210,139 51,934 139,183 26,667 71,468 DIRECTV Class A  100,181 4,688,471 75,120 3,515,616 43,550 2,038,140 EchoStar Corp. Class A  46,817 1,772,023 31,665 1,198,520 15,376 581,982 Finisar Corp.  7,246 178,252 4,967 122,188 2,459 60,491 France Telecom SA (France) 72,599 1,629,919 37,070 832,258 17,109 384,114 HSN, Inc.  7,586 242,980 5,124 164,122 2,537 81,260 IAC/InterActiveCorp.  105,200 3,249,628 79,000 2,440,310 45,200 1,396,228 InterDigital, Inc. 1,864 88,931 1,277 60,926 630 30,057 Iridium Communications, Inc.  42,428 338,151 28,650 228,341 13,751 109,595 Kabel Deutschland Holding AG (Germany)  14,109 749,327 10,562 560,946 9,535 506,403 26 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Communication services cont. Loral Space & Communications, Inc.  5,100 $395,505 3,429 $265,919 1,738 $134,782 Mobile Telesystems ADR (Russia) 37,982 806,358 4,400 93,412 3,700 78,551 NeuStar, Inc. Class A  13,330 340,981 8,921 228,199 4,417 112,987 NII Holdings, Inc.  92,064 3,836,307 69,099 2,879,355 39,580 1,649,299 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 78,900 3,547,081 44,700 2,009,563 26,200 1,177,865 NTT DoCoMo, Inc. (Japan) 276 485,691 205 360,749 181 318,515 Qiao Xing Universal Resources, Inc. (China)  SG SB SC 12,974 27,116 10,322 21,573 7,110 14,860 Tele2 AB Class B (Sweden) 32,977 763,206 16,529 382,540 7,145 165,361 Telecity Group PLC (United Kingdom)  19,395 158,449 14,240 116,335 12,075 98,647 Telecom Corp. of New Zealand, Ltd. (New Zealand) 779,082 1,195,372 398,981 612,170 184,553 283,166 Telenet Group Holding NV (Belgium)  8,092 379,951 6,109 286,842 4,735 222,327 USA Mobility, Inc. 14,533 210,583 9,625 139,466 4,972 72,044 Verizon Communications, Inc. 169,985 6,551,222 127,625 4,918,668 74,232 2,860,901 Virgin Media, Inc. (United Kingdom) 7,800 216,762 5,700 158,403 5,300 147,287 Vodafone Group PLC (United Kingdom) 297,641 844,005 221,429 627,895 203,737 577,727 Conglomerates 1.2% 1.1% 0.8% 3M Co. 6,846 640,101 5,196 485,826 2,951 275,919 General Electric Co. 299,413 6,003,231 224,882 4,508,884 128,615 2,578,731 Honeywell International, Inc. 100,200 5,982,942 75,300 4,496,163 43,100 2,573,501 Marubeni Corp. (Japan) 32,000 230,717 17,000 122,569 8,000 57,679 Mitsui & Co., Ltd. (Japan) 247,400 4,439,978 144,000 2,584,304 89,300 1,602,628 Siemens AG (Germany) 8,389 1,152,087 6,275 861,765 5,586 767,142 SPX Corp. 36,931 2,931,952 27,839 2,210,138 15,846 1,258,014 Vivendi (France) 6,147 175,890 4,607 131,825 4,425 126,617 Consumer cyclicals 6.8% 5.6% 4.2% Advance Auto Parts, Inc. 33,500 2,198,270 25,100 1,647,062 14,400 944,928 Aeropostale, Inc.  10,699 260,200 7,232 175,882 3,604 87,649 Alliance Data Systems Corp.  3,755 322,517 2,434 209,056 1,276 109,596 Amazon.com, Inc.  4,784 861,742 3,791 682,873 2,621 472,121 AMERCO  1,084 105,148 724 70,228 368 35,696 ANN, Inc.  14,251 414,847 9,595 279,310 4,850 141,184 Asahi Diamond Industrial Co., Ltd. (Japan) 22,000 422,629 17,000 326,577 14,000 268,946 Ascena Retail Group, Inc.  10,623 344,291 7,064 228,944 3,579 115,995 Bayerische Motoren Werke (BMW) AG (Germany) 8,901 742,592 6,554 546,787 5,785 482,631 Best Buy Co., Inc. 86,900 2,495,768 65,300 1,875,416 37,300 1,071,256 27 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Consumer cyclicals cont. BR Malls Participacoes SA (Brazil) 109,006 $1,136,106  $  $ Bunzl PLC (United Kingdom) 46,930 561,336 23,892 285,775 9,895 118,355 Burberry Group PLC (United Kingdom) 101,342 1,911,461 53,378 1,006,788 23,640 445,885 Cash America International, Inc. 4,995 230,020 3,374 155,373 1,616 74,417 Childrens Place Retail Stores, Inc. (The)  3,524 175,601 2,350 117,101 1,153 57,454 Christian Dior SA (France) 3,966 559,418 2,957 417,095 2,537 357,853 Coach, Inc. 74,582 3,881,247 55,962 2,912,262 32,082 1,669,547 Collective Brands, Inc.  10,504 226,676 7,069 152,549 3,523 76,026 Compass Group PLC (United Kingdom) 93,928 845,821 57,093 514,122 36,885 332,149 Cooper Tire & Rubber 4,420 113,815 2,960 76,220 1,509 38,857 Ctrip.com Intl, Ltd. ADR (China)  5,313 220,436 4,209 174,631 2,891 119,948 CyberAgent, Inc. (Japan) 85 299,771 64 225,710 55 193,970 Deckers Outdoor Corp.  7,810 672,832 5,272 454,183 2,648 228,125 Deluxe Corp. 17,342 460,257 11,984 318,055 5,530 146,766 Dongfeng Motor Group Co., Ltd. (China) 82,000 139,565 62,000 105,525 54,000 91,909 DSW, Inc. Class A  SG SB SC 16,003 639,480 10,694 427,332 5,330 212,987 Dun & Bradstreet Corp. (The) 33,600 2,696,064 25,200 2,022,048 14,400 1,155,456 Edenred (France)  15,546 470,110 11,561 349,604 10,765 325,533 Elders, Ltd. (Australia)  44,692 23,393 35,584 18,626 24,959 13,064 Electrolux AB Class B (Sweden) 42,665 1,101,876 21,100 544,933 9,148 236,258 Expedia, Inc. 78,000 1,767,480 58,600 1,327,876 33,500 759,110 EZCORP, Inc. Class A  21,751 682,764 14,533 456,191 7,429 233,196 Fiat Industrial SpA (Italy)  38,781 557,869 28,996 417,111 25,622 368,575 Fiat SpA (Italy) 67,033 608,265 49,897 452,771 43,937 398,690 Finish Line, Inc. (The) Class A 18,118 359,642 12,287 243,897 6,183 122,733 Foot Locker, Inc. 99,600 1,964,112 74,800 1,475,056 42,800 844,016 GameStop Corp. Class A  SG SB SC 76,700 1,727,284 57,600 1,297,152 32,900 740,908 Geberit International AG (Switzerland) 1,295 282,643 1,018 222,186 696 151,907 Genesco, Inc.  9,238 371,368 6,177 248,315 3,173 127,555 Ghabbour Auto (Egypt) 11,623 52,503 8,661 39,123 7,288 32,921 Great Lakes Dredge & Dock Corp. 35,920 274,070 24,466 186,676 11,971 91,339 Green Dot Corp. Class A  SB SC 1,709 73,333 1,171 50,248 577 24,759 Helen of Troy, Ltd. (Bermuda)  3,532 103,841 2,366 69,560 1,207 35,486 Home Inns & Hotels Management, Inc. ADR (China)  SG 17,600 696,432     Host Marriott Corp. R 90,100 1,586,661 67,700 1,192,197 38,800 683,268 Hyundai Department Store Co., Ltd. (South Korea) 5,503 712,362     Iconix Brand Group, Inc.  10,936 234,905 7,417 159,317 3,624 77,844 Imperial Holdings, Ltd. (South Africa) 33,566 566,900     28 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Consumer cyclicals cont. Indofood Agri Resources, Ltd. (Singapore)  7,000 $12,382 6,000 $10,613 4,000 $7,075 Industria de Diseno Textil (Inditex) SA (Spain) 12,495 1,004,638 6,263 503,565 2,707 217,652 Interpublic Group of Companies, Inc. (The) 200,100 2,515,257 150,300 1,889,271 86,000 1,081,020 JB Hi-Fi, Ltd. (Australia) SG SB SC 5,987 124,917 4,616 96,312 4,088 85,295 Jos. A. Bank Clothiers, Inc.  9,968 507,172 6,659 338,810 3,361 171,008 JS Group Corp. (Japan) 7,700 200,193 5,800 150,794 5,000 129,995 Kenneth Cole Productions, Inc. Class A  8,927 115,783 6,084 78,909 3,070 39,818 Kia Motors Corp. (South Korea) 30,949 1,946,744 7,410 466,101 6,200 389,990 Kid Brands, Inc.  10,343 76,021 7,087 52,089 3,501 25,732 Kimberly-Clark Corp. 65,000 4,242,550 48,800 3,185,176 27,900 1,821,033 Kingfisher PLC (United Kingdom) 177,875 702,718 89,189 352,353 41,255 162,983 Kirklands, Inc.  8,525 131,626 5,765 89,012 2,793 43,124 Knology, Inc.  11,599 149,743 7,845 101,279 3,804 49,110 KOC Holding AS (Turkey) 127,483 592,983     La-Z-Boy, Inc.  28,892 275,919 19,146 182,844 10,091 96,369 Landauer, Inc. 1,031 63,427 815 50,139 557 34,267 LG Corp. (South Korea) 2,499 186,351 1,930 143,921 1,797 134,003 Limited Brands, Inc. 87,200 2,867,136 65,500 2,153,640 37,500 1,233,000 Lojas Renner SA (Brazil) 27,869 903,679     M6-Metropole Television (France) 17,655 462,309 8,650 226,506 3,780 98,982 Maidenform Brands, Inc.  12,693 362,639 8,356 238,731 4,255 121,565 Mediaset SpA (Italy) 356,193 2,268,060 191,324 1,218,256 88,498 563,511 Moodys Corp. SG SB SC 88,938 3,015,888 66,779 2,264,476 38,254 1,297,193 Myer Holdings, Ltd. (Australia) 38,139 126,895 28,121 93,563 26,072 86,746 News Corp. Class A 286,100 5,023,916 214,900 3,773,644 122,900 2,158,124 Next PLC (United Kingdom) 77,012 2,449,804 40,242 1,280,125 19,068 606,566 NGK Spark Plug Co., Ltd. (Japan) 38,000 519,596 19,000 259,798 9,000 123,062 Nintendo Co., Ltd. (Japan) 1,800 486,832 1,300 351,601 1,200 324,555 Nissan Motor Co., Ltd. (Japan) 127,500 1,132,583 94,400 838,556 84,500 750,614 Nortek, Inc.  1,089 46,827 1,092 46,956 877 37,711 Nu Skin Enterprises, Inc. Class A 6,487 186,501 4,377 125,839 2,111 60,691 OfficeMax, Inc.  9,631 124,625 6,452 83,489 3,299 42,689 Omnicom Group, Inc. 78,400 3,846,304 58,900 2,889,634 33,700 1,653,322 OPAP SA (Greece) 48,287 1,036,092 24,655 529,021 10,296 220,921 Pandora A/S (Denmark)  SG SB 15,453 790,228 11,388 582,354 10,235 523,392 PCD Stores, Ltd. (China) 2,995,500 820,210 690,000 188,932 642,000 175,789 Perry Ellis International, Inc.  15,096 415,442 10,147 279,245 5,090 140,077 Persimmon PLC (United Kingdom) 82,805 592,004 61,747 441,452 55,432 396,304 29 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Consumer cyclicals cont. Peugeot SA (France)  65,993 $2,612,728 35,155 $1,391,821 16,262 $643,829 Phillips-Van Heusen Corp. 3,021 196,456 2,009 130,645 1,035 67,306 Porsche Automobil Holding SE (Rights) (Germany)  5,708 49,582 3,852 33,460 3,442 29,899 Porsche Automobil Holding SE (Preference) (Germany) SG SB SC 5,708 374,562 3,852 252,770 3,442 225,866 PPR SA (France) 3,786 581,448 2,764 424,491 2,429 373,042 R. R. Donnelley & Sons Co. 143,300 2,711,236 107,600 2,035,792 61,600 1,165,472 Randstad Holding NV (Netherlands)  4,357 243,155 2,197 122,610 881 49,167 Reed Elsevier PLC (United Kingdom) 23,980 208,042 17,748 153,975 15,103 131,028 Regis Corp. 8,455 149,992 5,735 101,739 2,789 49,477 Ross Stores, Inc. 40,400 2,873,248 30,300 2,154,936 17,400 1,237,488 Select Comfort Corp.  20,635 248,858 14,004 168,888 6,842 82,515 Shinsegae Co., Ltd. (South Korea) 2,310 549,624     Signet Jewelers, Ltd. (Bermuda)  3,807 175,198 2,585 118,962 1,262 58,077 Sinclair Broadcast Group, Inc. Class A 15,873 199,047 10,767 135,018 5,263 65,998 Sonic Automotive, Inc. Class A SG SB SC 62,516 875,849 41,698 584,189 21,182 296,760 Sothebys Holdings, Inc. Class A 3,777 198,670 2,557 134,498 1,244 65,434 Stage Stores, Inc. 15,557 299,006 10,298 197,928 5,310 102,058 Steven Madden, Ltd.  14,412 676,355 9,567 448,979 4,733 222,120 Suzuki Motor Corp. (Japan) 63,200 1,414,165 32,300 722,746 15,000 335,640 Swire Pacific, Ltd. (Hong Kong) 176,000 2,579,252 92,000 1,348,245 43,500 637,486 Tata Motors, Ltd. (India) 37,325 1,044,841 5,149 144,136 4,417 123,645 Team, Inc.  3,120 81,931 2,453 64,416 1,680 44,117 Tesla Motors, Inc.  SB 2,480 68,696 1,903 52,713 1,302 36,065 Time Warner, Inc. 124,167 4,432,762 93,249 3,328,989 53,355 1,904,774 TJX Cos., Inc. (The) 73,900 3,675,047 55,500 2,760,015 31,800 1,581,414 TNS, Inc.  10,778 167,813 7,387 115,016 3,653 56,877 Toro Co. (The) 3,311 219,254 2,189 144,956 1,110 73,504 Tractor Supply Co. 2,795 167,309 1,907 114,153 934 55,909 Trump Entertainment Resorts, Inc.  F 163 815 180 900 115 575 TRW Automotive Holdings Corp.  25,300 1,393,524 19,200 1,057,536 11,200 616,896 TUI Travel PLC (United Kingdom) 49,705 181,273 36,576 133,392 33,954 123,830 UniFirst Corp. 4,023 213,259 2,717 144,028 1,313 69,602 United Business Media, Ltd. PLC (Ireland) 12,143 116,761 9,371 90,107 8,299 79,799 Valeo SA (France)  21,125 1,234,591 10,787 630,416 4,474 261,470 ValueClick, Inc.  5,986 86,558 4,092 59,170 2,008 29,036 30 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Consumer cyclicals cont. VF Corp. 23,760 $2,341,073 17,946 $1,768,219 10,278 $1,012,691 Visteon Corp.  114 7,124 114 7,124 114 7,124 Visteon Corp. 144A  5,169 286,828 5,169 286,828 3,973 220,462 Volkswagen AG (Preference) (Germany) 1,456 236,636 730 118,643 337 54,771 Volvo AB Class B (Sweden)  19,098 336,499 14,270 251,432 12,306 216,827 Wal-Mart Stores, Inc. 141,029 7,340,559 106,002 5,517,404 60,647 3,156,676 Walt Disney Co. (The) 24,000 1,034,160 18,000 775,620 10,300 443,827 Warnaco Group, Inc. (The)  9,331 533,640 6,213 355,321 3,102 177,403 Wheelock and Co., Ltd. (Hong Kong) 122,000 457,951 62,000 232,729 29,000 108,857 Whirlpool Corp. 26,400 2,253,504 19,800 1,690,128 11,300 964,568 Williams-Sonoma, Inc. 52,900 2,142,450 39,700 1,607,850 22,700 919,350 World Fuel Services Corp. 6,035 245,081 3,969 161,181 2,080 84,469 WPP PLC (Ireland) 53,789 664,118 40,147 495,684 36,542 451,174 Zale Corp.  SG SB SC 29,470 117,585 20,011 79,844 9,778 39,014 Consumer staples 4.6% 3.8% 2.9% ACCO Brands Corp.  25,142 239,855 16,677 159,099 8,618 82,216 AFC Enterprises  50,342 761,674 33,278 503,496 16,698 252,641 Ajinomoto Co., Inc. (Japan) 33,000 344,379 25,000 260,893 23,000 240,022 Akasha Wira International Tbk PT (Indonesia)  145,500 19,717 115,000 15,584 78,500 10,638 Alibaba.com, Ltd. (China) 67,000 114,897 53,000 90,888 36,500 62,593 Anheuser-Busch InBev NV (Belgium) 20,419 1,165,494 15,221 868,798 13,498 770,451 Associated British Foods PLC (United Kingdom) 80,623 1,284,927 41,464 660,831 19,180 305,681 Avis Budget Group, Inc.  55,279 990,047 37,081 664,121 18,760 335,992 Beijing Enterprises Water Group, Ltd. (Hong Kong)  516,000 180,424 408,000 142,661 279,000 97,555 BRF  Brasil Foods SA ADR (Brazil) 2,498 47,687 1,989 37,970 1,395 26,631 Bunge, Ltd. 1,011 73,126 805 58,226 564 40,794 Career Education Corp.  17,078 388,012 11,421 259,485 5,763 130,935 CEC Entertainment, Inc.  12,023 453,628 8,097 305,500 4,095 154,504 Cermaq ASA (Norway)  20,602 364,916 17,231 305,207 9,947 176,188 Chaoda Modern Agriculture Holdings, Ltd. (China) 72,000 44,705 58,000 36,012 40,000 24,836 Chiquita Brands International, Inc.  879 13,484 700 10,738 491 7,532 Coca-Cola Co. (The) 51,700 3,430,295 38,900 2,581,015 22,200 1,472,970 Coca-Cola Hellenic Bottling Co. SA (Greece) 34,080 917,091 17,088 459,837 7,904 212,696 Companhia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 22,376 938,226     31 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Consumer staples cont. Core-Mark Holding Co., Inc.  6,117 $202,167 4,020 $132,861 2,041 $67,455 Corn Products International, Inc. 1,042 53,996 830 43,011 582 30,159 Cosan SA Industria e Comercio (Brazil) 54,378 846,791     Cosan, Ltd. Class A (Brazil) 9,915 127,904 7,817 100,839 5,346 68,963 Costco Wholesale Corp. 72,700 5,330,364 54,600 4,003,272 31,200 2,287,584 Darling International, Inc.  7,940 122,038 6,194 95,202 4,236 65,107 DineEquity, Inc.  4,249 233,610 2,897 159,277 1,419 78,017 Dominos Pizza, Inc.  58,487 1,077,915 39,720 732,040 19,691 362,905 Dr. Pepper Snapple Group, Inc. 94,200 3,500,472 70,800 2,630,928 40,500 1,504,980 E-Commerce China Dangdang, Inc. ADR (China)  SG SB SC 5,288 109,091 4,189 86,419 2,877 59,353 Energizer Holdings, Inc.  22,140 1,575,482 16,932 1,204,881 10,039 714,375 Estee Lauder Cos., Inc. (The) Class A 24,600 2,370,456 18,167 1,750,572 10,451 1,007,058 Genuine Parts Co. 51,000 2,735,640 38,400 2,059,776 21,900 1,174,716 Glanbia PLC (Ireland) 3,131 18,896 2,493 15,046 1,748 10,550 Heckmann Corp.  37,031 242,553 29,211 191,332 19,977 130,849 Heineken Holding NV (Netherlands) 17,776 856,236 8,698 418,966 3,779 182,027 Henkel AG & Co. KGaA (Germany) 9,950 617,600 7,442 461,928 6,595 409,354 Hershey Co. (The) 69,200 3,761,020 51,900 2,820,765 29,700 1,614,195 Imperial Tobacco Group PLC (United Kingdom) 16,029 496,245 11,749 363,739 9,897 306,403 IOI Corp. Bhd (Malaysia) 27,000 51,348 21,500 40,888 15,100 28,717 Itron, Inc.  5,086 287,054 4,012 226,437 2,743 154,815 ITT Educational Services, Inc.  5,548 400,288 3,708 267,532 1,906 137,518 Japan Tobacco, Inc. (Japan) 626 2,264,239 390 1,410,628 270 976,589 Kao Corp. (Japan) 37,000 924,109 18,600 464,552 8,600 214,793 Kerry Group PLC Class A (Ireland) 41,931 1,564,224 26,666 994,767 20,000 746,094 Koninklijke Ahold NV (Netherlands) 186,191 2,503,344 97,291 1,308,081 46,911 630,720 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 44,797 5,100 35,698 3,600 25,199 Lawson, Inc. (Japan) 4,500 217,200 3,400 164,107 3,200 154,454 Leroy Seafood Group ASA (Norway) 5,204 160,307 4,353 134,093 2,513 77,412 Lifetime Brands, Inc.  127 1,905 87 1,305 43 645 Lincoln Educational Services Corp. 15,467 245,771 10,374 164,843 5,172 82,183 Lorillard, Inc. 18,200 1,729,182 13,900 1,320,639 8,000 760,080 Maple Leaf Foods, Inc. (Canada) 2,025 25,796 1,612 20,535 1,131 14,407 Marine Harvest (Norway) 573,386 713,791 479,576 597,010 276,848 344,640 McDonalds Corp. 18,662 1,419,992 14,000 1,065,260 7,989 607,883 Mecox Lane, Ltd. ADR (China)  11,118 65,374 8,794 51,709 6,067 35,674 32 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Consumer staples cont. MEIJI Holdings Co., Ltd. (Japan) 14,400 $579,779 7,200 $289,889 3,300 $132,866 Metro AG (Germany) 7,133 488,380 5,318 364,111 4,562 312,350 MGP Ingredients, Inc. 15,607 136,093 10,424 90,897 5,293 46,155 National Presto Industries, Inc. 1,676 188,852 1,089 122,709 569 64,115 Nestle SA (Switzerland) 31,600 1,815,616 20,799 1,195,032 15,665 900,052 Nippon Meat Packers, Inc. (Japan) 87,000 1,098,495 44,000 555,561 20,000 252,528 Nutreco Holding NV (Netherlands) 1,395 102,515 1,167 85,760 673 49,457 Olam International, Ltd. (Singapore) 12,000 26,651 10,000 22,209 7,000 15,546 On Assignment, Inc.  19,928 188,519 13,516 127,861 6,605 62,483 Papa Johns International, Inc.  5,036 159,490 3,324 105,271 1,735 54,947 PepsiCo, Inc. 36,443 2,347,294 27,427 1,766,573 15,680 1,009,949 Philip Morris International, Inc. 39,042 2,562,326 29,278 1,921,515 16,795 1,102,256 Prestige Brands Holdings, Inc.  21,879 251,609 14,599 167,889 7,419 85,319 Procter & Gamble Co. (The) 83,923 5,169,657 62,940 3,877,104 36,017 2,218,647 PT Astra Agro Lestari Tbk (Indonesia) 12,500 32,587 10,000 26,069 7,000 18,249 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 25,343 77,000 20,118 54,000 14,109 Reckitt Benckiser Group PLC (United Kingdom) 60,602 3,117,569 35,532 1,827,884 21,142 1,087,615 Revlon, Inc. Class A  11,479 182,172 7,741 122,850 3,822 60,655 Ruths Hospitality Group, Inc.  10,958 56,543 7,442 38,401 3,635 18,757 Safeway, Inc. 166,380 3,916,585 124,904 2,940,240 71,503 1,683,181 Smithfield Foods, Inc.  1,140 27,428 907 21,822 636 15,302 Spartan Stores, Inc. 10,256 151,686 6,851 101,326 3,481 51,484 Spectrum Brands Holdings, Inc.  4,235 117,564 4,543 126,114 2,366 65,680 SRA International, Inc. Class A  7,375 209,155 5,807 164,687 3,987 113,071 Suedzucker AG (Germany) 9,421 263,285 7,155 199,958 6,662 186,180 SunOpta, Inc. (Canada)  11,544 85,656 9,008 66,839 6,160 45,707 SUPERVALU, Inc. SG SB SC 13,279 118,581 8,850 79,031 4,493 40,122 Synergy Co. (Russia)  31,760 1,251,344 5,263 207,362 4,550 179,270 Tate & Lyle PLC (United Kingdom) 3,554 32,974 2,830 26,257 1,985 18,417 Tesco PLC (United Kingdom) 38,648 236,570 19,379 118,622 8,964 54,870 Toyo Suisan Kaisha, Ltd. (Japan) 2,000 43,476 2,000 43,476 2,000 43,476 Tyson Foods, Inc. Class A 1,994 38,265 1,587 30,455 1,113 21,358 Unilever NV (Netherlands) 101,320 3,183,333 52,943 1,663,395 25,543 802,525 Unilever PLC (United Kingdom) 6,133 187,212 3,075 93,866 1,422 43,407 USANA Health Sciences, Inc.  2,452 84,619 1,658 57,218 824 28,436 W.W. Grainger, Inc. 27,900 3,841,272 20,900 2,877,512 12,000 1,652,160 WebMD Health Corp.  2,296 122,652 1,549 82,748 751 40,118 Wolseley PLC (Switzerland)  89,246 3,009,601 46,634 1,572,617 22,990 775,281 33 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Energy 6.6% 5.2% 3.9% Alkane Resources, Ltd. (Australia)  31,394 $61,988 24,977 $49,318 17,205 $33,972 Alpha Natural Resources, Inc.  664 39,422 521 30,932 324 19,236 Amyris, Inc.  2,371 67,668 1,871 53,398 1,280 36,531 Areva SA (France) 1,990 88,592 1,610 71,675 1,100 48,970 Athabasca Oil Sands Corp. (Canada)  7,535 130,989 5,917 102,862 4,046 70,336 Atwood Oceanics, Inc.  10,287 477,625 6,912 320,924 3,478 161,484 Ballard Power Systems, Inc. (Canada)  SB SC 28,726 66,932 21,219 49,440 14,511 33,811 BG Group PLC (United Kingdom) 39,571 986,045 29,475 734,469 25,179 627,420 BP PLC (United Kingdom) 265,379 1,935,665 155,895 1,137,093 101,730 742,015 Cairn Energy PLC (United Kingdom)  254,373 1,888,490 106,653 791,802 93,532 694,391 Cal Dive International, Inc.  23,066 161,001 15,580 108,748 7,575 52,874 Caltex Australia, Ltd. (Australia) 79,851 1,291,143 40,038 647,390 18,520 299,457 Cameron International Corp.  SG 88,300 5,041,930 66,300 3,785,730 37,900 2,164,090 Canadian Oil Sands Trust (Unit) (Canada) 4,865 164,075 3,882 130,923 2,655 89,541 Canadian Solar, Inc. (Canada)  2,713 30,576 2,271 25,594 1,554 17,514 Chevron Corp. 55,385 5,950,011 41,663 4,475,856 23,817 2,558,660 China Coal Energy Co. (China) 25,000 34,066 19,000 25,890 13,000 17,714 China Shenhua Energy Co., Ltd. (China) 9,500 44,758 7,500 35,336 5,000 23,557 China Sunergy Co., Ltd. ADR (China)  SG 5,588 23,023 4,128 17,007 2,823 11,631 Cimarex Energy Co. 47,800 5,508,472 35,900 4,137,116 20,500 2,362,420 Cloud Peak Energy, Inc.  12,066 260,505 8,127 175,462 4,104 88,605 CNOOC, Ltd. (China) 662,000 1,667,978     Compagnie Generale de Geophysique-Veritas (France)  59,854 2,162,715 31,278 1,130,173 13,521 488,557 Complete Production Services, Inc.  15,728 500,308 10,760 342,276 5,102 162,295 Connacher Oil and Gas, Ltd. (Canada)  33,520 49,482 28,917 42,687 15,579 22,998 ConocoPhillips 26,379 2,106,627 19,903 1,589,454 11,369 907,928 CONSOL Energy, Inc. 1,210 64,892 996 53,415 569 30,515 Contango Oil & Gas Co.  4,506 284,959 3,043 192,439 1,458 92,204 Covanta Holding Corp. 7,904 135,000 6,288 107,399 4,300 73,444 E-Ton Solar Tech Co., Ltd. (Taiwan)  28,000 38,468 22,000 30,225 14,000 19,234 EDP Renovaveis SA (Spain)  9,177 66,045 7,279 52,386 4,978 35,826 Enel Green Power SpA (Italy)  33,465 93,048 27,293 75,887 18,665 51,897 ENI SpA (Italy) 146,076 3,594,852 76,330 1,878,441 36,136 889,288 Exxon Mobil Corp. 169,910 14,294,528 127,601 10,735,072 72,978 6,139,639 Fersa Energias Renovables SA (Spain) 18,967 37,842 15,840 31,603 10,833 21,614 34 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Energy cont. First Solar, Inc.  3,289 $529,003 2,495 $401,296 1,967 $316,372 FuelCell Energy, Inc.  SG SB SC 30,116 64,448 23,909 51,165 16,351 34,991 Gazprom OAO ADR (Russia) 69,321 2,243,921     GCL Poly Energy Holdings, Ltd. (China)  341,000 209,536 271,000 166,523 177,000 108,762 Gintech Energy Corp. (Taiwan) 18,179 57,801 14,139 44,956 9,089 28,899 Green Plains Renewable Energy, Inc.  SG SB SC 6,522 78,394 5,235 62,925 3,254 39,113 GT Solar International, Inc.  15,794 168,364 10,822 115,363 5,349 57,020 Gushan Environmental Energy, Ltd. ADR (China)  SG SB SC 9,251 43,110 7,029 32,755 4,807 22,401 Halliburton Co. 137,483 6,852,153 103,381 5,152,509 59,107 2,945,893 Hanwha SolarOne Co., Ltd. ADR (China)  SG SB SC 4,643 35,240 3,586 27,218 2,387 18,117 Headwaters, Inc.  13,603 80,258 10,569 62,357 7,228 42,645 Helix Energy Solutions Group, Inc.  33,208 571,178 22,203 381,892 11,399 196,063 Hidili Industry International Development, Ltd. (China) 126,000 111,277 95,000 83,899 82,000 72,418 Iberdrola Renovables SA (Spain) 20,668 89,370 16,622 71,874 11,368 49,156 Innergex Renewable Energy, Inc. (Canada) 6,200 61,187 5,000 49,344 3,200 31,580 Inpex Holdings, Inc. (Japan) 108 820,270 80 607,607 71 539,251 JA Solar Holdings Co., Ltd. ADR (China)  SG SB SC 9,120 63,840 7,197 50,379 4,884 34,188 James River Coal Co.  11,011 266,136 7,384 178,471 3,722 89,961 Lukoil OAO ADR (Russia) 35,387 2,535,479     Magma Energy Corp. (Canada)  37,537 44,562 28,048 33,297 19,181 22,771 Murphy Oil Corp. 60,000 4,405,200 45,100 3,311,242 25,800 1,894,236 Nexen, Inc. (Canada) 45,933 1,146,073 34,217 853,747 30,199 753,494 Nordex AG (Germany)  SG SB SC 4,212 46,175 3,322 36,418 2,272 24,907 Occidental Petroleum Corp. 8,266 863,714 6,108 638,225 3,545 370,417 Oceaneering International, Inc.  49,000 4,383,050 36,800 3,291,760 21,000 1,878,450 OGX Petroleo e Gas Participacoes SA (Brazil)  143,406 1,727,624     Oil States International, Inc.  4,402 335,168 2,973 226,364 1,423 108,347 Oilsands Quest, Inc. (Canada)  28,742 13,796 24,795 11,902 13,358 6,412 Peabody Energy Corp. 78,784 5,669,297 59,150 4,256,434 33,945 2,442,682 Petrofac, Ltd. (United Kingdom) 32,158 769,292 16,124 385,723 7,458 178,412 Petroleo Brasileiro SA ADR (Preference) (Brazil) 73,807 2,623,101 9,900 351,846 8,500 302,090 Petroleo Brasileiro SA ADR (Brazil) 36,866 1,490,492 3,400 137,462 3,200 129,376 Petroleum Development Corp.  15,903 763,503 10,596 508,714 5,301 254,501 Petroquest Energy, Inc.  10,885 101,884 7,360 68,890 3,561 33,331 Ram Power Corp. (Canada)  24,799 33,792 19,572 26,670 13,384 18,238 35 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Energy cont. Rosetta Resources, Inc.  14,891 $707,918 9,841 $467,841 5,044 $239,792 Royal Dutch Shell PLC Class B (United Kingdom) 90,763 3,295,528 54,415 1,975,763 36,936 1,341,115 Saipem SpA (Italy) 47,547 2,532,642 25,274 1,346,247 12,049 641,803 Sasol, Ltd. (South Africa) 12,463 721,608     Sasol, Ltd. ADR (South Africa) 5,068 293,691 3,950 228,903 2,701 156,523 Schlumberger, Ltd. 15,700 1,464,182 11,800 1,100,468 6,700 624,842 SouthGobi Resources, Ltd. (Canada)  2,850 41,546 2,250 32,800 1,550 22,595 Stallion Oilfield Holdings, Ltd. 1,034 41,877 923 37,382 720 29,160 Statoil ASA (Norway) 148,968 4,138,112 80,788 2,244,172 43,791 1,216,450 Stone Energy Corp.  26,289 877,264 17,624 588,113 8,787 293,222 Suncor Energy, Inc. (Canada) 4,150 186,086 3,237 145,147 2,214 99,276 Sunoco, Inc. 84,400 3,847,796 63,400 2,890,406 36,300 1,654,917 Suzlon Energy, Ltd. (India)  63,610 63,617 50,547 50,553 33,044 33,048 Swift Energy Co.  9,265 395,430 6,282 268,116 3,210 137,003 Technip SA (France) 5,779 617,537 4,332 462,912 3,726 398,156 TETRA Technologies, Inc.  16,177 249,126 10,915 168,091 5,270 81,158 Tidewater, Inc. 7,909 473,354 5,289 316,547 2,609 156,149 Total SA (France) 9,315 568,199 6,927 422,535 6,450 393,439 Trina Solar, Ltd. ADR (China)  SG SB SC 3,344 100,721 2,597 78,222 1,775 53,463 Tullow Oil PLC (United Kingdom) 48,775 1,134,681 22,667 527,315 19,489 453,384 Unit Corp.  5,598 346,796 3,816 236,401 1,922 119,068 Vaalco Energy, Inc.  32,335 250,920 21,125 163,930 10,349 80,308 Valero Energy Corp. 199,600 5,952,072 149,900 4,470,018 85,800 2,558,556 W&T Offshore, Inc. 15,219 346,841 10,290 234,509 4,979 113,471 Walter Energy, Inc. 24,776 3,355,414 18,430 2,495,975 10,454 1,415,785 Yanzhou Coal Mining Co., Ltd. (China) 14,000 50,932 12,000 43,656 8,000 29,104 Financials 9.2% 6.7% 5.0% 3i Group PLC (United Kingdom) 112,322 539,385 56,402 270,850 23,359 112,173 ACE, Ltd. 7,196 465,581 5,339 345,433 5,021 324,859 AerCap Holdings NV (Netherlands)  12,174 153,027 8,062 101,339 4,147 52,128 Affiliated Managers Group  46,000 5,031,020 34,600 3,784,202 19,800 2,165,526 Aflac, Inc. 39,700 2,095,366 30,300 1,599,234 17,900 944,762 African Bank Investments, Ltd. (South Africa) 155,236 869,188     Ageas (Belgium) 169,751 483,315 86,422 246,061 35,792 101,907 Agree Realty Corp. (R) 9,881 221,828 6,924 155,444 3,184 71,481 Agricultural Bank of China, Ltd. (China)  1,949,000 1,104,909     AIA Group, Ltd. (Hong Kong)  40,600 124,999 29,800 91,748 25,000 76,970 Aliansce Shopping Centers SA (Brazil) 63,100 510,649     36 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Financials cont. Allianz SE (Germany) 4,527 $636,621 3,357 $472,087 3,118 $438,477 Allied World Assurance Company Holdings, Ltd. 49,203 3,084,536 36,588 2,293,702 20,463 1,282,825 American Capital Agency Corp. R 7,621 222,076 4,969 144,797 2,561 74,628 American Equity Investment Life Holding Co. 31,502 413,306 21,095 276,766 10,773 141,342 American Express Co. 110,700 5,003,640 83,100 3,756,120 47,600 2,151,520 American Financial Group, Inc. 6,532 228,751 4,960 173,699 2,823 98,861 American Safety Insurance Holdings, Ltd.  15,980 342,451 10,599 227,137 5,477 117,372 Annaly Capital Management, Inc. R 175,400 3,060,730 131,700 2,298,165 75,400 1,315,730 Anworth Mortgage Asset Corp. R 26,312 186,552 17,214 122,047 8,893 63,051 Arch Capital Group, Ltd.  6,650 659,614 5,032 499,124 2,856 283,287 Ashford Hospitality Trust, Inc.  R 25,055 276,106 16,729 184,354 8,498 93,648 Aspen Insurance Holdings, Ltd. 10,147 279,651 6,741 185,782 3,295 90,810 Assicurazioni Generali SpA (Italy) 107,085 2,323,569 55,677 1,208,100 26,354 571,839 Assurant, Inc. 60,700 2,337,557 45,600 1,756,056 26,100 1,005,111 Assured Guaranty, Ltd. (Bermuda) 60,462 900,884 43,682 650,862 23,907 356,214 Australia & New Zealand Banking Group, Ltd. (Australia) 144,777 3,572,961 75,651 1,866,996 35,793 883,338 AXA SA (France) 50,640 1,060,333 37,509 785,387 33,632 704,208 Banca Intesa SpA RSP (Italy) 274,089 725,895 137,432 363,974 63,570 168,358 Banca Monte dei Paschi di Siena SpA (Italy)  SG SB SC 563,068 704,034 276,191 345,337 120,029 150,079 Banco Bradesco SA ADR (Brazil) 167,570 3,477,078 29,215 606,211 25,208 523,066 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,205 387,699 15,325 267,575 7,781 135,856 Banco Popolare SC (Italy) 204,144 609,938 101,407 302,982 45,814 136,882 Banco Santander Central Hispano SA (Spain) 19,457 226,344 14,277 166,085 13,238 153,998 Bank of America Corp. 226,605 3,020,645 170,134 2,267,886 97,361 1,297,822 Bank of Baroda (India) 12,127 262,378 8,861 191,715 7,220 156,211 Bank of Marin Bancorp. 1,548 57,771 1,025 38,253 1,206 45,008 Bank of the Ozarks, Inc. 11,153 487,498 7,693 336,261 3,885 169,813 Barclays PLC (United Kingdom) 792,976 3,535,974 463,477 2,066,699 294,013 1,311,039 Berkshire Hathaway, Inc. Class B  39,500 3,303,385 29,700 2,483,811 17,000 1,421,710 BNP Paribas SA (France) 47,260 3,463,628 27,127 1,988,105 16,643 1,219,745 Broadridge Financial Solutions, Inc. 116,300 2,638,847 87,400 1,983,106 50,000 1,134,500 C C Land Holdings, Ltd. (China) 1,637,000 557,662     Cardtronics, Inc.  15,027 305,799 10,288 209,361 5,053 102,829 37 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Financials cont. CBL & Associates Properties, Inc. R 25,417 $442,764 16,575 $288,737 8,640 $150,509 CFS Retail Property Trust (Australia) R 102,704 195,873 78,374 149,472 72,977 139,179 Cheung Kong Holdings, Ltd. (Hong Kong) 37,000 603,111 18,000 293,405 8,000 130,402 China Construction Bank Corp. (China) 3,825,000 3,584,555 693,000 649,437 614,000 575,403 China Overseas Land & Investment, Ltd. (China) 276,000 561,296     Citigroup, Inc.  313,830 1,387,129 235,632 1,041,493 134,849 596,033 CNO Financial Group, Inc.  43,096 323,651 28,542 214,350 14,661 110,104 CommonWealth REIT (R) 39,599 1,028,386 28,526 740,820 16,309 423,545 Community Bank System, Inc. 9,231 224,036 6,124 148,629 3,159 76,669 Credit Suisse Group (Switzerland) 40,144 1,709,849 21,072 897,517 9,773 416,260 Criteria Caixacorp SA (Spain) 72,669 513,595 53,864 380,689 47,685 337,018 Danske Bank A/S (Denmark)  SG SB SC 93,895 2,083,356 53,561 1,188,420 32,303 716,744 Delek Group, Ltd. (Israel) 2,425 656,989 1,216 329,443 562 152,259 Dexus Property Group (Australia) 155,594 137,082 115,959 102,163 112,523 99,136 Dollar Financial Corp.  20,892 433,509 14,130 293,198 7,149 148,342 E*Trade Financial Corp.  21,577 337,249 14,489 226,463 7,440 116,287 Endurance Specialty Holdings, Ltd. (Bermuda) 47,500 2,318,950 35,700 1,742,874 20,400 995,928 Evercore Partners, Inc. Class A 5,193 178,068 3,379 115,866 1,779 61,002 Fifth Third Bancorp 116,700 1,619,796 87,700 1,217,276 50,200 696,776 Financial Institutions, Inc. 12,829 224,508 8,495 148,663 4,376 76,580 First Financial Bancorp 14,364 239,735 9,504 158,622 4,938 82,415 First Financial Holding Co., Ltd. (Taiwan) 1,010,000 865,523     First Industrial Realty Trust  R 17,428 207,219 11,545 137,270 5,900 70,151 Flagstone Reinsurance Holdings SA (Luxembourg) 23,313 210,050 15,323 138,060 8,034 72,386 Flushing Financial Corp. 22,526 335,637 14,837 221,071 7,555 112,570 Glimcher Realty Trust R 36,646 338,976 24,301 224,784 12,549 116,078 Goldman Sachs Group, Inc. (The) 7,404 1,173,312 5,649 895,197 3,200 507,104 Grupo Financiero Banorte SAB de CV (Mexico) 147,752 695,859     Guangzhou R&F Properties Co., Ltd. (China) 395,600 588,899     Hang Lung Group, Ltd. (Hong Kong) 60,000 371,384 29,000 179,503 14,000 86,656 Hang Seng Bank, Ltd. (Hong Kong) 19,300 311,618 14,400 232,503 12,400 200,211 Hartford Financial Services Group, Inc. (The) 66,900 1,801,617 50,300 1,354,579 28,800 775,584 38 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Financials cont. Henderson Land Development Co., Ltd. (Hong Kong) 28,000 $194,010 21,000 $145,507 19,000 $131,649 Home Bancshares, Inc. 9,539 217,012 6,332 144,053 3,215 73,141 HSBC Holdings PLC (United Kingdom) 172,046 1,771,782 116,340 1,198,105 95,378 982,232 Huaku Development Co., Ltd. (Taiwan) 137,000 383,888     Hudson City Bancorp, Inc. 385,600 3,732,608 293,200 2,838,176 172,200 1,666,896 Huntington Bancshares, Inc. 189,100 1,255,624 142,100 943,544 81,400 540,496 IMMOFINANZ AG (Austria)  SG SC 260,289 1,177,620 130,513 590,477 60,370 273,131 Industrial and Commercial Bank of China, Ltd. (China) 3,866,000 3,210,485 191,000 158,614 178,000 147,818 Industrial Bank of Korea (IBK) (South Korea) 61,110 1,052,900     ING Groep NV (Netherlands)  47,882 607,262 35,751 453,411 31,688 401,882 International Bancshares Corp. 16,155 296,283 11,165 204,766 5,178 94,965 Intesa Sanpaolo SpA (Italy) 941,845 2,792,631 503,179 1,491,958 232,751 690,122 Invesco Mortgage Capital, Inc. R 9,603 209,826 6,367 139,119 3,413 74,574 Itau Unibanco Banco Multiplo SA ADR (Preference) (Brazil) 26,900 646,945     JPMorgan Chase & Co. 158,674 7,314,871 121,098 5,582,618 72,482 3,341,420 Julius Baer Group, Ltd. (Switzerland) 5,527 240,417 4,116 179,040 3,513 152,811 Kasikornbank PCL NVDR (Thailand) 163,200 685,284     KB Financial Group, Inc. (South Korea) 17,571 921,038     Kinnevik Investment AB Class B (Sweden) 57,467 1,341,851 28,669 669,420 13,261 309,644 KKR & Co. LP 24,831 407,477 16,672 273,588 8,447 138,615 Lexington Realty Trust R 37,193 347,755 25,514 238,556 12,016 112,350 Liberty Property Trust R 33,532 1,103,203 25,179 828,389 14,425 474,583 Lloyds Banking Group PLC (United Kingdom)  3,205,206 2,991,335 1,734,229 1,618,511 896,400 836,587 LSR Group OJSC GDR (Russia)  56,118 537,610     LTC Properties, Inc. R 13,980 396,193 9,171 259,906 4,706 133,368 Maiden Holdings, Ltd. (Bermuda) 21,265 159,275 14,109 105,676 7,304 54,707 Mediobanca SpA (Italy) 126,551 1,297,497 63,454 650,579 29,351 300,929 Merchants Bancshares, Inc. 5,841 154,670 3,866 102,372 2,007 53,145 Metro Bancorp, Inc.  9,812 121,178 6,662 82,276 3,255 40,199 Mission West Properties R 18,293 120,185 12,138 79,747 6,174 40,563 Mitsubishi Estate Co., Ltd. (Japan) 13,000 220,161 10,000 169,355 9,000 152,419 Mitsubishi UFJ Financial Group, Inc. (Japan) 35,100 162,234 25,900 119,711 24,400 112,778 Nasdaq OMX Group, Inc. (The)  153,500 3,966,440 115,200 2,976,768 66,000 1,705,440 39 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Financials cont. National Australia Bank, Ltd. (Australia) 18,561 $497,315 13,775 $369,081 12,500 $334,919 National Bank of Canada (Canada) 7,829 636,778 5,756 468,169 5,422 441,003 National Health Investors, Inc. R 14,825 710,414 9,624 461,182 5,060 242,475 Nelnet, Inc. Class A 16,572 361,767 11,174 243,928 5,642 123,165 Newcastle Investment Corp.  R 24,436 147,593 16,248 98,138 8,374 50,579 Omega Healthcare Investors, Inc. R 10,509 234,771 6,926 154,727 3,524 78,726 ORIX Corp. (Japan) 9,320 873,890 6,930 649,792 6,220 583,219 Orrstown Financial Services, Inc. 5,365 150,220 3,569 99,932 1,839 51,492 Park National Corp. 1,873 125,154 1,239 82,790 642 42,898 PDG Realty SA Empreendimentos e Participacoes (Brazil) 325,089 1,825,648     Ping An Insurance (Group) Co. of China, Ltd. (China) 85,000 861,582 18,500 187,521 15,500 157,112 Platinum Underwriters Holdings, Ltd. (Bermuda) 3,158 120,288 2,099 79,951 1,082 41,213 PNC Financial Services Group, Inc. 70,200 4,421,898 52,800 3,325,872 30,200 1,902,298 Popular, Inc. (Puerto Rico)  49,088 142,846 32,665 95,055 16,829 48,972 Protective Life Corp. 9,923 263,456 6,573 174,513 3,393 90,084 Prudential PLC (United Kingdom) 84,600 960,263 62,556 710,050 55,312 627,826 PS Business Parks, Inc. R 6,743 390,689 4,393 254,530 2,299 133,204 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 1,470,000 970,715     RenaissanceRe Holdings, Ltd. 14,395 993,111 10,825 746,817 6,206 428,152 Republic Bancorp, Inc. Class A 4,637 90,329 3,059 59,589 1,603 31,226 Resolution, Ltd. (Guernsey) 14,136 67,202 7,030 33,420 3,047 14,485 Rossi Residencial SA (Brazil) 158,502 1,322,551 31,100 259,500 26,900 224,455 Saul Centers, Inc. (R) 5,033 224,220 3,317 147,772 1,687 75,156 Sberbank OJSC (Russia)  1,026,679 3,858,260 146,873 551,949 123,101 462,614 SCOR (France) 6,827 186,283 5,096 139,051 4,807 131,165 Shinhan Financial Group Co., Ltd. (South Korea) 10,500 477,164 7,800 354,465 6,900 313,565 SLM Corp.  284,300 4,349,790 213,600 3,268,080 122,200 1,869,660 Societe Generale (France) 3,579 233,026 2,661 173,256 2,478 161,341 Soho China, Ltd. (China) 254,000 217,789 190,000 162,913 179,500 153,910 Southside Bancshares, Inc. 11,039 236,235 7,256 155,278 3,799 81,299 St. Joe Co. (The)  SG SB SC 10,308 258,422 6,967 174,663 3,485 87,369 Standard Chartered PLC (United Kingdom) 9,489 246,512 7,076 183,825 6,074 157,795 Starwood Property Trust, Inc. R 7,446 166,046 4,943 110,229 2,550 56,865 Suffolk Bancorp 5,708 119,754 3,798 79,682 1,956 41,037 Sumitomo Mitsui Financial Group, Inc. (Japan) 15,100 470,012 11,300 351,731 10,500 326,830 40 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Financials cont. Sumitomo Mitsui Trust Holdings, Inc. (Japan) 348,000 $1,235,676 175,000 $621,389 75,000 $266,310 Swiss Life Holding AG (Switzerland)  11,604 1,922,286 6,047 1,001,729 2,805 464,669 Symetra Financial Corp. 21,330 290,088 14,191 192,998 7,313 99,457 Tokio Marine Holdings, Inc. (Japan) 79,200 2,120,135 41,400 1,108,252 20,000 535,388 U.S. Bancorp 96,500 2,550,495 73,600 1,945,248 43,100 1,139,133 UniCredito Italiano SpA (Italy) 739,692 1,831,897 395,108 978,512 187,337 463,953 Universal Health Realty Income Trust R 3,273 132,655 2,142 86,815 1,106 44,826 Universal Insurance Holdings, Inc. 29,270 158,643 19,081 103,419 9,989 54,140 Uranium Participation Corp. (Canada)  4,922 33,332 3,633 24,603 2,485 16,828 Urstadt Biddle Properties, Inc. Class A R 10,421 198,207 6,835 130,002 3,509 66,741 Virginia Commerce Bancorp, Inc.  31,343 179,909 20,795 119,363 10,729 61,584 Warsaw Stock Exchange (Poland)  8,054 138,440 5,949 102,257 5,043 86,684 Wells Fargo & Co. 103,385 3,277,305 77,579 2,459,254 44,383 1,406,941 Westpac Banking Corp. (Australia) 71,772 1,809,950 37,852 954,553 17,509 441,543 World Acceptance Corp.  3,875 252,650 2,587 168,672 1,314 85,673 Yuanta Financial Holding Co., Ltd. (Taiwan) 595,000 427,941     Health care 5.3% 4.7% 3.5% Abbott Laboratories 25,700 1,260,585 19,400 951,570 11,100 544,455 Aetna, Inc. 85,327 3,193,790 64,173 2,401,995 36,679 1,372,895 Akorn, Inc.  28,822 166,303 19,451 112,232 9,731 56,148 Allergan, Inc. 54,600 3,877,692 41,100 2,918,922 23,500 1,668,970 Alliance HealthCare Services, Inc.  24,069 106,385 15,821 69,929 8,299 36,682 AMAG Pharmaceuticals, Inc.  6,692 111,756 5,344 89,245 3,337 55,728 Amedisys, Inc.  6,590 230,650 4,427 154,945 2,207 77,245 American Medical Systems Holdings, Inc.  10,530 227,869 7,215 156,133 3,556 76,952 AmerisourceBergen Corp. 67,400 2,666,344 50,700 2,005,692 29,000 1,147,240 AMN Healthcare Services, Inc.  24,975 216,284 16,594 143,704 8,554 74,078 AmSurg Corp.  4,731 120,357 3,240 82,426 1,594 40,551 Amylin Pharmaceuticals, Inc.  6,975 79,306 4,710 53,553 2,260 25,696 Astellas Pharma, Inc. (Japan) 21,900 811,892 16,200 600,578 13,900 515,311 AstraZeneca PLC (United Kingdom) 74,805 3,440,802 39,089 1,797,975 18,500 850,944 Auxilium Pharmaceuticals, Inc.  7,697 165,255 5,223 112,138 2,552 54,791 BioMarin Pharmaceuticals, Inc.  6,516 163,747 4,345 109,190 2,133 53,602 BioMerieux (France) 1,900 199,686 1,412 148,398 1,203 126,433 41 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Health care cont. Biotest AG (Preference) (Germany) 3,583 $234,660 2,652 $173,687 2,257 $147,817 Bruker Corp.  9,271 193,300 6,313 131,626 3,098 64,593 Cardinal Health, Inc. 73,000 3,002,490 54,700 2,249,811 31,300 1,287,369 Cephalon, Inc.  SG SB SC 1,175 89,042 806 61,079 399 30,236 Coloplast A/S Class B (Denmark) 4,126 598,797 2,061 299,108 954 138,452 Complete Genomics, Inc.  19,701 177,900 15,808 142,746 10,939 98,779 Continucare Corp.  32,053 171,484 21,671 115,940 10,774 57,641 Cooper Companies, Inc. (The) 6,829 474,274 4,610 320,165 2,242 155,707 Covidien PLC (Ireland) 5,788 300,629 4,266 221,576 3,599 186,932 Cubist Pharmaceuticals, Inc.  7,129 179,936 4,999 126,175 2,182 55,074 Dendreon Corp.  13,622 509,871 9,454 353,863 5,669 212,191 Endo Pharmaceuticals Holdings, Inc.  18,980 724,277 12,605 481,007 6,200 236,592 Enzon Pharmaceuticals, Inc.  20,070 218,763 13,804 150,464 6,510 70,959 Forest Laboratories, Inc.  109,489 3,536,495 82,232 2,656,094 47,024 1,518,875 Gentiva Health Services, Inc.  10,264 287,700 6,833 191,529 3,470 97,264 Gilead Sciences, Inc.  117,300 4,978,212 88,100 3,738,964 50,400 2,138,976 GlaxoSmithKline PLC (United Kingdom) 160,789 3,072,759 84,017 1,605,607 41,426 791,672 Grifols SA (Spain) 7,069 123,472 5,208 90,966 4,444 77,622 Health Management Associates, Inc. Class A  28,830 314,247 19,468 212,201 9,710 105,839 Health Net, Inc.  41,600 1,360,320 31,300 1,023,510 17,900 585,330 HealthSouth Corp.  14,778 369,154 9,988 249,500 4,970 124,151 HealthSpring, Inc.  13,803 515,818 9,136 341,412 4,705 175,826 Healthways, Inc.  12,374 190,188 8,212 126,218 4,202 64,585 Hi-Tech Pharmacal Co., Inc.  12,345 248,505 8,344 167,965 4,135 83,238 Human Genome Sciences, Inc.  11,509 315,922 7,766 213,177 3,849 105,655 Humana, Inc.  39,500 2,762,630 29,700 2,077,218 17,000 1,188,980 Illumina, Inc.  14,026 982,802 11,153 781,491 7,718 540,800 Impax Laboratories, Inc.  28,147 716,341 19,022 484,110 9,447 240,426 Ironwood Pharmaceuticals, Inc.  8,836 123,704 5,927 82,978 2,876 40,264 Johnson & Johnson 78,133 4,629,380 58,680 3,476,790 33,609 1,991,333 Kensey Nash Corp.  8,799 219,183 5,902 147,019 2,849 70,969 Kindred Healthcare, Inc.  4,534 108,272 3,104 74,124 1,530 36,536 Kinetic Concepts, Inc.  12,428 676,332 8,450 459,849 4,147 225,680 Laboratory Corp. of America Holdings  24,700 2,275,611 18,600 1,713,618 10,600 976,578 LHC Group, Inc.  4,470 134,100 3,018 90,540 1,446 43,380 Life Technologies Corp.  18,433 966,258 14,663 768,634 10,147 531,906 Lincare Holdings, Inc. 15,476 459,018 10,362 307,337 5,122 151,919 Magellan Health Services, Inc.  12,302 603,782 8,276 406,186 4,134 202,897 Medco Health Solutions, Inc.  65,800 3,695,328 49,400 2,774,304 28,300 1,589,328 42 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Health care cont. Medicis Pharmaceutical Corp. Class A 17,723 $567,845 11,812 $378,456 5,959 $190,926 Merck & Co., Inc. 71,818 2,370,712 53,999 1,782,507 30,888 1,019,613 Miraca Holdings, Inc. (Japan) 7,200 276,023 5,400 207,017 5,300 203,184 Mitsubishi Tanabe Pharma (Japan) 56,200 913,216 41,700 677,600 36,200 588,228 Momenta Pharmaceuticals, Inc.  SG 5,629 89,220 3,805 60,309 1,891 29,972 Nippon Shinyaku Co., Ltd. (Japan) 27,000 346,762 20,000 256,861 17,000 218,332 Novartis AG (Switzerland) 52,828 2,872,146 31,276 1,700,410 20,209 1,098,720 Obagi Medical Products, Inc.  26,483 334,745 17,679 223,463 8,914 112,673 OraSure Technologies, Inc.  32,308 253,941 21,834 171,615 11,002 86,476 Orion Oyj Class B (Finland) 22,938 557,652 11,501 279,604 5,320 129,336 Orthovita, Inc.  33,391 71,123 22,620 48,181 10,972 23,370 Pacific Biosciences of California, Inc.  SG SB SC 19,561 274,832 15,489 217,620 10,718 150,588 Pall Corp. 6,642 382,646 5,254 302,683 3,593 206,993 Par Pharmaceutical Cos., Inc.  25,999 808,049 17,525 544,677 8,672 269,526 Perrigo Co. SC 44,600 3,546,592 33,500 2,663,920 19,200 1,526,784 Pfizer, Inc. 208,619 4,237,052 156,623 3,181,013 89,669 1,821,177 PharMerica Corp.  6,849 78,353 4,677 53,505 2,285 26,140 Providence Service Corp. (The)  9,043 135,464 6,032 90,359 2,975 44,566 Questcor Pharmaceuticals, Inc.  20,792 299,613 14,154 203,959 6,693 96,446 Roche Holding AG (Switzerland) 11,273 1,614,031 7,624 1,091,579 4,611 660,188 Salix Pharmaceuticals, Ltd.  5,063 177,357 3,457 121,099 1,624 56,889 Sanofi-Aventis (France) 64,786 4,551,668 36,839 2,588,197 21,658 1,521,626 Sciclone Pharmaceuticals, Inc.  26,829 108,389 18,149 73,322 8,795 35,532 Select Medical Holdings Corp.  30,895 249,014 20,964 168,970 10,245 82,575 Sequenom, Inc.  27,149 171,853 18,521 117,238 8,866 56,122 Sirona Dental Systems, Inc.  3,897 195,474 2,599 130,366 1,274 63,904 STAAR Surgical Co.  29,791 165,936 20,198 112,503 9,793 54,547 Steris Corp. 11,130 384,430 7,467 257,910 3,794 131,045 Suzuken Co., Ltd. (Japan) 19,300 509,680 9,900 261,442 4,200 110,915 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 31,239 1,567,261 20,023 1,004,554 14,344 719,638 United Therapeutics Corp.  3,284 220,094 2,249 150,728 1,109 74,325 UnitedHealth Group, Inc. 115,051 5,200,305 86,476 3,908,715 49,458 2,235,502 Vanda Pharmaceuticals, Inc.  14,757 107,579 9,839 71,726 4,830 35,211 Viropharma, Inc.  19,603 390,100 13,221 263,098 6,659 132,514 Warner Chilcott PLC Class A (Ireland) 29,108 677,634 19,527 454,589 9,689 225,560 Waters Corp.  45,700 3,971,330 34,300 2,980,670 19,600 1,703,240 Watson Pharmaceuticals, Inc.  9,730 544,977 6,563 367,594 3,268 183,041 WellCare Health Plans, Inc.  6,998 293,566 4,741 198,885 2,299 96,443 West Pharmaceutical Services, Inc. 3,539 158,441 2,360 105,657 1,157 51,799 43 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Health care cont. WuXi PharmaTech (Cayman), Inc. ADR (China)  10,881 $168,220 7,448 $115,146 3,670 $56,738 Young Innovations, Inc. 6,032 189,405 4,082 128,175 2,065 64,841 Miscellaneous % % % Silex Systems, Ltd. (Australia)  4,306 21,200 3,274 16,119 2,240 11,028 Technology 8.7% 7.4% 5.6% A123 Systems, Inc.  9,314 59,144 7,289 46,285 4,985 31,655 Accenture PLC Class A 107,800 5,925,766 81,000 4,452,570 46,300 2,545,111 Acme Packet, Inc.  788 55,916 540 38,318 267 18,946 Actuate Corp.  19,042 99,018 13,020 67,704 6,384 33,197 Adobe Systems, Inc.  15,974 529,698 13,382 443,747 7,646 253,541 Advanced Battery Technologies, Inc.  SG SB SC 13,891 26,949 10,805 20,962 7,389 14,335 Advanced Semiconductor Engineering Inc. (Taiwan) 723,000 784,306     Akamai Technologies, Inc.  15,807 600,666 12,534 476,292 8,245 313,310 Altek Corp. (Taiwan) 99,979 137,016 74,474 102,063 68,231 93,507 Amdocs, Ltd. (United Kingdom)  49,588 1,430,614 37,236 1,074,259 21,313 614,880 Amkor Technologies, Inc.  18,901 127,393 12,519 84,378 6,402 43,149 Analog Devices, Inc. 48,100 1,894,178 36,000 1,417,680 21,200 834,856 Anixter International, Inc. 10,097 705,679 6,691 467,634 3,390 236,927 Apple, Inc.  32,753 11,412,783 24,783 8,635,636 14,417 5,023,604 Applied Materials, Inc. 351,400 5,488,868 264,000 4,123,680 151,000 2,358,620 AsiaInfo-Linkage, Inc. (China)  SG 45,276 980,225     ASML Holding NV (Netherlands) 3,919 173,077 2,903 128,207 2,473 109,216 Asustek Computer, Inc. (Taiwan) 127,000 1,099,128 30,000 259,636 28,000 242,327 Autonomy Corp. PLC (United Kingdom)  4,245 108,370 3,112 79,446 2,623 66,962 Badger Meter, Inc. 4,296 177,038 3,425 141,144 2,403 99,028 Baidu, Inc. ADR (China)  2,857 393,723 2,263 311,864 1,555 214,295 Bitauto Holdings, Ltd. ADR (China)  9,017 108,114 7,143 85,645 4,907 58,835 Black Box Corp. 8,987 315,893 6,043 212,411 3,165 111,250 Blue Coat Systems, Inc.  15,604 439,409 12,386 348,790 8,504 239,473 Brocade Communications Systems, Inc.  43,444 267,181 29,319 180,312 14,829 91,198 BYD Co., Ltd. (China) 32,500 124,502 26,000 99,601 18,000 68,955 CA, Inc. 73,900 1,786,902 56,400 1,363,752 32,600 788,268 CACI International, Inc. Class A  4,360 267,355 3,478 213,271 2,388 146,432 Cavium Networks, Inc.  9,557 429,396 6,521 292,989 3,194 143,506 Ceragon Networks, Ltd. (Israel)  16,444 198,644 11,199 135,284 5,486 66,271 44 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Technology cont. Check Point Software Technologies, Ltd. (Israel)  11,061 $564,664 8,740 $446,177 6,001 $306,351 China BAK Battery, Inc. (China)  SG SB SC 18,765 33,965 13,662 24,728 9,344 16,913 China Water Industry Group, Ltd. (Hong Kong)  2,136,000 37,069 1,684,000 29,225 1,152,000 19,992 ChinaCache International Holdings, Ltd. ADR (China)  SG SB SC 3,960 72,191 3,133 57,115 2,161 39,395 Cirrus Logic, Inc.  13,106 275,619 8,889 186,936 4,344 91,354 Cisco Systems, Inc.  199,589 3,422,951 152,318 2,612,254 89,163 1,529,145 Citrix Systems, Inc.  10,399 763,911 8,275 607,882 5,806 426,509 Coherent, Inc.  3,493 202,978 2,372 137,837 1,162 67,524 Computershare, Ltd. (Australia) 22,237 213,431 11,146 106,979 5,156 49,487 Concur Technologies, Inc.  10,620 588,879 8,417 466,723 5,906 327,488 Convergys Corp.  21,173 304,044 14,396 206,727 6,822 97,964 CSG Systems International, Inc.  27,522 548,789 18,190 362,709 9,162 182,690 DDi Corp. 11,530 121,872 7,779 82,224 3,789 40,050 Dell, Inc.  204,893 2,972,997 154,224 2,237,790 88,102 1,278,360 Elpida Memory, Inc. (Japan)  8,500 109,575 6,300 81,214 5,400 69,612 Elster Group SE ADR (Germany)  8,260 134,225 6,516 105,885 4,456 72,410 EMC Corp.  30,704 815,191 24,397 647,740 17,116 454,430 Ener1, Inc.  SG SB SC 15,746 46,608 12,887 38,146 8,813 26,086 EnerSys  16,997 675,631 11,721 465,910 6,276 249,471 Entegris, Inc.  42,099 369,208 28,400 249,068 13,647 119,684 Entropic Communications, Inc.  SG SB SC 14,966 126,463 10,246 86,579 5,046 42,639 F-Secure OYJ (Finland) 27,097 89,656 21,826 72,216 14,986 49,584 F5 Networks, Inc.  6,928 710,605 5,515 565,674 3,878 397,766 Fair Isaac Corp. 8,700 275,007 5,762 182,137 2,994 94,640 Fairchild Semiconductor Intl., Inc.  44,454 809,063 29,747 541,395 14,702 267,576 FEI Co.  36,503 1,230,881 29,028 978,824 20,024 675,209 Fortinet, Inc.  14,092 620,048 11,161 491,084 7,491 329,604 Fujitsu, Ltd. (Japan) 416,000 2,353,394 217,000 1,227,612 103,000 582,691 Global Payments, Inc. 10,955 535,919 8,245 403,345 4,705 230,169 Google, Inc. Class A  8,608 5,046,096 6,559 3,844,951 3,902 2,287,391 Greatbatch, Inc.  3,906 103,353 3,158 83,561 2,051 54,269 GS Yuasa Corp. (Japan) 10,000 66,562 8,000 53,250 5,000 33,281 Harris Corp. 82,993 4,116,453 62,461 3,098,066 36,058 1,788,477 Hewlett-Packard Co. 182,444 7,474,731 137,128 5,618,134 81,531 3,340,325 Hitachi, Ltd. (Japan) 534,000 2,783,125 279,000 1,454,104 134,000 698,387 Hon Hai Precision Industry Co., Ltd. (Taiwan) 544,200 1,906,130 62,000 217,163 54,000 189,142 Hynix Semiconductor, Inc. (South Korea)  38,230 1,090,842     45 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Technology cont. IBM Corp. 40,220 $6,558,675 30,215 $4,927,160 17,295 $2,820,296 Informatica Corp.  9,940 519,166 6,717 350,829 3,366 175,806 Infospace, Inc.  11,906 103,106 7,962 68,951 4,047 35,047 Integrated Silicon Solutions, Inc.  7,775 72,074 5,150 47,741 2,633 24,408 Intel Corp. 138,853 2,800,665 104,241 2,102,541 59,639 1,202,919 Intuit, Inc.  14,473 768,516 11,540 612,774 8,096 429,898 Ixia  18,114 287,650 12,237 194,324 6,071 96,407 KEMET Corp.  16,029 237,710 11,532 171,020 5,674 84,145 KEYW Holding Corp. (The)  6,927 85,064 5,485 67,356 3,766 46,246 Kingdee International Software Group Co., Ltd. (China) 112,000 70,261 90,000 56,460 62,000 38,894 Kyocera Corp. (Japan) 4,400 446,461 3,200 324,699 2,800 284,112 L-3 Communications Holdings, Inc. 44,700 3,500,457 33,600 2,631,216 19,200 1,503,552 Lawson Software, Inc.  16,500 199,650 11,310 136,851 5,597 67,724 LDK Solar Co., Ltd. ADR (China)  SG SB SC 7,032 86,072 5,531 67,699 3,780 46,267 Lexmark International, Inc. Class A  5,542 205,276 3,700 137,048 1,880 69,635 LG Display Co., Ltd. (South Korea) 31,660 992,847     LG Electronics, Inc. (South Korea) 1,200 114,864 894 85,574 763 73,034 LivePerson, Inc.  12,310 155,598 8,411 106,315 4,120 52,077 Longtop Financial Technologies Ltd. ADR (Hong Kong)  7,207 226,444 5,300 166,526 4,397 138,154 LTX-Credence Corp.  36,796 335,947 25,220 230,259 12,481 113,952 Magma Design Automation, Inc.  45,596 310,965 31,223 212,941 15,358 104,742 Mantech International Corp. Class A  3,663 155,311 2,936 124,486 2,016 85,478 MEMC Electronic Materials, Inc.  6,828 88,491 5,533 71,708 3,784 49,041 Microsoft Corp. 309,257 7,842,758 234,470 5,946,159 137,988 3,499,376 MicroStrategy, Inc.  4,802 645,773 3,213 432,084 1,609 216,378 Monotype Imaging Holdings, Inc.  11,990 173,855 8,132 117,914 3,946 57,217 Motech Industries, Inc. (Taiwan) 16,199 70,235 13,159 57,054 9,099 39,451 NCI, Inc.  2,367 57,684 1,766 43,037 1,213 29,561 NetApp, Inc.  10,337 498,037 8,249 397,437 5,801 279,492 NetSuite, Inc.  15,022 436,840 12,585 365,972 7,190 209,085 Nokia OYJ (Finland) 25,700 220,249 19,112 163,790 17,796 152,512 Nova Measuring Instruments, Ltd. (Israel)  27,062 265,208 18,541 181,702 9,166 89,827 NVE Corp.  2,833 159,611 2,285 128,737 1,371 77,242 ON Semiconductor Corp.  438,600 4,328,982 329,400 3,251,178 188,500 1,860,495 Open Text Corp. (Canada)  SG SB SC 5,200 324,064 3,900 243,048 3,300 205,656 Oplink Communications, Inc.  8,915 173,753 6,108 119,045 3,011 58,684 Oracle Corp. 80,138 2,674,205 60,149 2,007,172 34,386 1,147,461 46 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Technology cont. Pacific Online, Ltd. (China) 70,000 $37,434 55,000 $29,413 38,000 $20,321 Perfect World Co., Ltd. ADR (China)  31,100 658,698     Plantronics, Inc. 4,869 178,303 3,331 121,981 1,636 59,910 Polycom, Inc.  16,853 873,828 11,299 585,853 5,657 293,315 Powerwave Technologies, Inc.  51,356 231,616 35,193 158,720 17,436 78,636 Progress Software Corp.  7,160 208,284 4,906 142,716 2,431 70,718 QLogic Corp.  165,988 3,079,077 124,102 2,302,092 70,473 1,307,274 Qualcomm, Inc. 22,194 1,216,897 16,722 916,867 9,605 526,642 Quest Software, Inc.  26,670 677,151 17,981 456,538 9,088 230,744 Renesola, Ltd. ADR (China)  SG SB SC 6,800 71,740 5,300 55,915 3,565 37,611 RF Micro Devices, Inc.  14,280 91,535 9,698 62,164 4,736 30,358 Riverbed Technology, Inc.  2,810 105,797 1,925 72,476 952 35,843 Rohm Co., Ltd. (Japan) 4,300 269,656 3,200 200,674 3,000 188,132 Rubicon Technology, Inc.  6,587 182,328 4,515 124,975 2,229 61,699 Saft Groupe SA (France) 1,259 53,600 982 41,807 672 28,609 SAIC, Inc.  11,373 192,431 9,069 153,447 6,227 105,361 Salesforce.com, Inc.  6,133 819,246 4,852 648,130 3,313 442,551 Samsung Electronics Co., Ltd. (South Korea) 4,431 3,764,704 382 324,558 330 280,377 SanDisk Corp.  78,900 3,636,501 59,000 2,719,310 36,100 1,663,849 SAP AG (Germany) 5,340 327,588 3,968 243,422 3,390 207,963 SAVVIS, Inc.  2,383 88,385 1,633 60,568 808 29,969 Seagate Technology  211,000 3,038,400 158,500 2,282,400 90,700 1,306,080 Simplo Technology Co., Ltd. (Taiwan) 17,600 110,125 14,300 89,477 8,800 55,063 Sina Corp. (China)  2,536 271,453 2,009 215,043 1,380 147,715 SMART Modular Technologies (WWH), Inc.  30,426 236,410 20,335 158,003 10,518 81,725 Sohu.com, Inc. (China)  2,053 183,456 1,626 145,299 1,117 99,815 Solarworld AG (Germany) SG SB SC 2,549 41,627 1,994 32,563 1,364 22,275 SouFun Holdings, Ltd. ADR (China)  SG SB SC 3,544 66,308 2,800 52,388 1,932 36,148 Sourcefire, Inc.  15,895 437,271 12,674 348,662 8,702 239,392 STEC, Inc.  7,912 158,952 5,383 108,144 2,631 52,857 Sumco Corp. (Japan)  10,300 207,909 7,700 155,427 6,600 133,223 Symantec Corp.  27,676 513,113 22,029 408,418 13,759 255,092 Synchronoss Technologies, Inc.  14,531 504,952 9,914 344,512 4,857 168,781 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 550,350 1,321,297     Tech Data Corp.  15,047 765,290 10,091 513,228 5,082 258,471 TeleCommunication Systems, Inc. Class A  44,685 184,102 29,623 122,047 15,886 65,450 Tencent Holdings, Ltd. (China) 45,900 1,118,145 10,700 260,657 7,400 180,267 Teradata Corp.  109,600 5,556,720 82,300 4,172,610 47,100 2,387,970 Teradyne, Inc.  103,400 1,841,554 77,700 1,383,837 44,500 792,545 47 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Technology cont. TIBCO Software, Inc.  44,233 $1,205,349 29,942 $815,920 15,109 $411,720 Trend Micro, Inc. (Japan) 12,100 322,599 9,500 253,280 6,500 173,297 TTM Technologies, Inc.  43,934 797,841 29,208 530,417 14,565 264,500 Ultralife Batteries, Inc.  4,978 25,189 3,743 18,940 2,560 12,954 Ultratech, Inc.  9,106 267,716 7,272 213,797 4,541 133,505 Unisys Corp.  21,084 658,242 14,119 440,795 7,113 222,068 Valence Technology, Inc.  SG SB SC 41,700 65,052 36,400 56,784 20,900 32,604 Veeco Instruments, Inc.  4,064 206,614 2,785 141,589 1,375 69,905 VeriFone Systems, Inc.  9,205 505,815 6,304 346,405 3,106 170,675 VeriSign, Inc. 11,001 398,346 8,814 319,155 5,505 199,336 VMware, Inc. Class A  49,756 4,057,104 37,778 3,080,418 22,106 1,802,523 Watts Water Technologies, Inc. Class A 6,638 253,505 5,246 200,345 3,588 137,026 Websense, Inc.  9,262 212,748 7,347 168,761 5,044 115,861 Western Digital Corp.  45,100 1,681,779 33,900 1,264,131 19,400 723,426 Wistron Corp. (Taiwan) 489,101 775,070     Wistron NeWeb Corp. (Taiwan) 171,000 568,711     Yokogawa Electric Corp. (Japan) 27,200 207,569 20,300 154,913 17,500 133,546 Youku.com, Inc. ADR (China)  SG SB SC 4,538 215,600 3,580 170,086 2,470 117,350 Zix Corp.  22,499 82,796 17,259 63,513 11,850 43,608 Transportation 0.7% 0.5% 0.4% Alaska Air Group, Inc.  7,599 481,929 5,082 322,300 2,579 163,560 CAI International, Inc.  34,920 903,031 23,625 610,943 11,646 301,166 Central Japan Railway Co. (Japan) 369 2,926,950 196 1,554,694 90 713,890 ComfortDelgro Corp., Ltd. (Singapore) 354,000 438,025 178,000 220,250 82,000 101,463 Deutsche Lufthansa AG (Germany)  16,225 344,568 12,115 257,284 10,480 222,562 Deutsche Post AG (Germany) 15,182 274,233 11,273 203,625 10,729 193,798 Genesee & Wyoming, Inc. Class A  6,029 350,888 4,133 240,541 2,046 119,077 HUB Group, Inc. Class A  4,834 174,942 3,314 119,934 1,640 59,352 Qantas Airways, Ltd. (Australia)  854,603 1,931,035 459,553 1,038,392 212,571 480,319 Quality Distribution, Inc.  10,229 121,214 7,011 83,080 3,461 41,013 Seaspan Corp. (Hong Kong) 10,594 206,053 7,254 141,090 3,571 69,456 Swift Transportation Co.  7,885 115,910 5,392 79,262 2,644 38,867 TAL International Group, Inc. 11,473 416,126 7,748 281,020 3,718 134,852 TNT NV (Netherlands) 4,913 126,278 3,671 94,355 3,365 86,490 Turk Hava Yollari (Turkey)  243,331 677,846 49,494 137,875 42,233 117,648 United Continental Holdings, Inc.  121,378 2,790,480 90,572 2,082,250 51,539 1,184,882 48 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Transportation cont. US Airways Group, Inc.  14,609 $127,244 9,923 $86,429 4,861 $42,339 Wabtec Corp. 11,628 788,727 7,819 530,363 3,819 259,043 Utilities and power 1.9% 1.6% 1.2% Alliant Energy Corp. 25,708 1,000,812 19,323 752,244 11,043 429,904 Ameren Corp. 24,500 687,715 18,400 516,488 10,600 297,542 Ameresco, Inc. Class A  SG SB SC 5,262 74,405 4,138 58,511 2,833 40,059 Atco, Ltd. Class I (Canada) 5,600 339,341 4,100 248,446 3,868 234,388 BKW FMB Energie AG (Switzerland) 1,238 87,748 1,009 71,517 690 48,907 Centrica PLC (United Kingdom) 121,154 633,183 89,155 465,948 79,392 414,924 China Longyuan Power Group Corp. (China)  167,000 179,473 130,000 139,709 89,000 95,647 China Power New Energy Development Co., Ltd. (China)  11,182,000 948,723 1,210,000 102,661 1,004,000 85,183 China Water Affairs Group, Ltd. (Hong Kong) 250,000 95,128 200,000 76,102 130,000 49,467 China WindPower Group, Ltd. (China)  11,520,000 1,229,155 2,500,000 266,744 2,030,000 216,596 Chubu Electric Power, Inc. (Japan) 15,100 336,242 7,500 167,008 3,200 71,257 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 4,789 281,306 3,730 219,100 2,551 149,846 CMS Energy Corp. 48,700 956,468 36,600 718,824 21,000 412,440 DPL, Inc. 54,200 1,485,622 40,656 1,114,381 23,300 638,653 EDF (France) 2,500 103,735 1,963 81,452 1,343 55,726 EDF Energies Nouvelles SA (France) 1,094 57,791 842 44,479 576 30,428 Enel SpA (Italy) 542,774 3,428,368 283,617 1,791,433 134,363 848,688 Energias de Portugal (EDP) SA (Portugal) 636,080 2,482,173 339,806 1,326,024 157,181 613,367 Energy Development Corp. (Philippines) 809,200 112,057 621,300 86,037 424,900 58,840 EnerNOC, Inc.  2,382 45,520 1,873 35,793 1,282 24,499 Entergy Corp. 24,837 1,669,295 18,846 1,266,640 11,036 741,730 Exelon Corp. 99,226 4,092,080 74,662 3,079,061 43,178 1,780,661 FirstEnergy Corp. 88,250 3,273,193 66,207 2,455,618 37,843 1,403,597 Fortum OYJ (Finland) 21,040 715,873 15,622 531,529 13,941 474,334 GDF Suez (France) 6,077 248,102 4,612 188,292 4,295 175,350 Guangdong Investment, Ltd. (China) 864,000 436,498 664,000 335,457 568,000 286,957 Hokkaido Electric Power Co., Inc. (Japan) 3,300 64,070 2,600 50,479 1,800 34,947 Hokuriku Electric Power Co. (Japan) 2,200 49,889 1,800 40,818 1,200 27,212 Huaneng Power International, Inc. (China) 72,000 42,113 58,000 33,925 34,000 19,887 Infigen Energy (Australia) 96,417 36,976 76,402 29,301 52,249 20,038 49 COMMON STOCKS* cont. Growth 56.1% Balanced 45.2% Conservative 34.0% Shares Value Shares Value Shares Value Utilities and power cont. International Power PLC (United Kingdom) 22,083 $109,274 16,282 $80,569 15,096 $74,700 Kansai Electric Power, Inc. (Japan) 4,600 100,272 3,700 80,654 2,500 54,496 Kyushu Electric Power Co., Inc. (Japan) 4,300 84,106 3,300 64,546 2,300 44,987 Manila Water Co., Inc. (Philippines) 130,800 54,731 103,200 43,182 70,600 29,541 NextEra Energy, Inc. 4,563 251,513 3,600 198,432 2,462 135,705 NRG Energy, Inc.  52,500 1,130,850 39,500 850,830 22,600 486,804 Ormat Technologies, Inc. SG SB 1,893 47,950 1,643 41,617 939 23,785 Public Power Corp. SA (Greece) 25,229 439,232 12,505 217,710 5,785 100,716 Red Electrica Corp. SA (Spain) 54,138 3,082,835 28,289 1,610,889 13,392 762,594 Severn Trent PLC (United Kingdom) 10,052 235,945 7,934 186,230 5,426 127,361 Shikoku Electric Power Co., Inc. (Japan) 2,700 73,545 2,100 57,201 1,500 40,858 TECO Energy, Inc. 154,000 2,889,040 115,700 2,170,532 66,200 1,241,912 Toho Gas Co., Ltd. (Japan) 83,000 428,587 41,000 211,712 19,000 98,110 Tokyo Gas Co., Ltd. (Japan) 57,000 260,713 43,000 196,678 40,000 182,956 Westar Energy, Inc. 35,514 938,280 26,657 704,278 15,231 402,403 Total common stocks (cost $835,156,001, and $300,206,244) CORPORATE BONDS AND NOTES* Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Basic materials 1.0% 1.3% 1.5% Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $90,000 $91,015 $190,000 $192,142 $255,000 $257,875 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 285,000 361,217 665,000 842,840 870,000 1,102,663 Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 295,000 315,650 295,000 315,650 235,000 251,450 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 270,000 288,225 265,000 282,888 215,000 229,513 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 210,000 247,957 460,000 543,143 565,000 667,121 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 125,000 128,750 120,000 123,600 95,000 97,850 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 60,000 63,450 60,000 63,450 45,000 47,588 50 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.31s, 2013 (Netherlands) $105,000 $100,800 $105,000 $100,800 $ $ Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 360,000 392,400 375,000 408,750 255,000 277,950 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 290,730 425,000 537,219 615,000 777,387 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 67,000 74,260 205,000 227,214 297,000 329,183 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 251,645 525,000 498,542 630,000 598,250 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.728s, 2014 95,000 95,197 220,000 220,456 215,000 215,445 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 200,000 205,750 205,000 210,894 165,000 169,744 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 405,000 429,300 400,000 424,000 315,000 333,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 205,000 211,465 200,000 206,308 160,000 165,046 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 353,600 335,000 348,400 270,000 280,800 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,124,000 2,336,400 1,752,000 1,927,200 1,457,000 1,602,700 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011   140,000 140,875 140,000 140,875 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 155,000 165,850 155,000 165,850 125,000 133,750 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 2,145,000 2,230,800     Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 75,000 79,313 75,000 79,313 60,000 63,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 125,000 129,609 125,000 129,609 100,000 103,688 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 288,850 265,000 288,850 215,000 234,350 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 130,000 141,700 130,000 141,700 100,000 109,000 51 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $155,000 $169,725 $155,000 $169,725 $115,000 $125,925 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 135,000 187,223 135,000 187,223 100,000 138,684 International Paper Co. bonds 7.95s, 2018 $200,000 240,615 $505,000 607,553 $360,000 433,107 International Paper Co. sr. unsec. notes 9 3/8s, 2019     300,000 386,109 JMC Steel Group 144A sr. notes 8 1/4s, 2018 100,000 102,250 105,000 107,363 85,000 86,913 KRATON Polymers, LLC/ KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 95,000 96,425 95,000 96,425 75,000 76,125 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 148,000 210,502 148,000 210,502 116,000 164,988 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 $135,000 173,508 $310,000 398,426 $370,000 475,541 Lyondell Chemical Co. sr. notes 11s, 2018 864,579 970,490 874,584 981,721 649,699 729,287 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 314,000 346,185 310,000 341,775 238,000 262,395 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 125,000 138,750 120,000 133,200 95,000 105,450 Momentive Performance Materials, Inc. 144A notes 9s, 2021 430,000 444,513 430,000 444,513 340,000 351,475 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 110,000 118,800 105,000 113,400 50,000 54,000 Nalco Co. 144A sr. notes 6 5/8s, 2019 105,000 108,019 105,000 108,019 85,000 87,444 NewPage Corp. Company guaranty sr. notes 11 3/8s, 2014 380,000 380,475 375,000 375,469 300,000 300,375 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 180,000 183,600 185,000 188,700 150,000 153,000 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 270,000 275,400 268,000 273,360 215,000 219,300 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 450,000 495,000 445,000 489,500 355,000 390,500 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  F 285,000  295,000  135,000  52 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 $165,000 $167,063 $170,000 $172,125 $135,000 $136,688 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 80,000 129,403 70,000 113,228 70,000 113,228 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $410,000 471,500 $435,000 500,250 $280,000 322,000 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 63,000 82,790 145,000 190,547 182,000 239,170 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 15,000 18,046 150,000 180,456 635,000 763,932 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 145,000 135,169 135,000 125,847   Smurfit Capital Funding PLC Company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 40,000 38,200 40,000 38,200 30,000 28,650 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 30,000 43,729 30,000 43,729 25,000 36,441 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $195,000 199,388 $200,000 204,500 $160,000 163,600 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 290,000 319,000 295,000 324,500 205,000 225,500 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 235,000 254,388 235,000 254,388 180,000 194,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 20,000 21,300   40,000 42,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 89,000 91,114 795,000 813,881   Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 271,000 286,583 286,000 302,445 110,000 116,325 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 155,000 197,935 135,000 172,395 110,000 140,470 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 215,000 258,538 260,000 312,650 160,000 192,400 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 235,000 248,513 235,000 248,513 190,000 200,925 53 > CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 $230,000 $240,350 $230,000 $240,350 $145,000 $151,525 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 105,000 109,725 105,000 109,725 80,000 83,600 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 60,000 64,200 60,000 64,200 40,000 42,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 180,000 190,800 180,000 190,800 140,000 148,400 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 45,000 44,325 50,000 49,250 35,000 34,475 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 125,000 130,000 125,000 130,000 100,000 104,000 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada)   180,000 199,362 195,000 215,975 Capital goods 0.5% 0.8% 0.9% Acquisition Co., Lanza Parent 144A sr. notes 10s, 2017 335,000 369,338 340,000 374,850 275,000 303,188 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 60,000 62,700 60,000 62,700 45,000 47,025 Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 280,000 305,200 595,000 648,550 755,000 822,950 Allison Transmission 144A company guaranty 11s, 2015 270,000 292,950 270,000 292,950 225,000 244,125 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  325,800 353,900 334,600 363,459 231,600 251,576 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 430,000 461,175 425,000 455,813 325,000 348,563 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 205,000 296,938 200,000 289,696 160,000 231,757 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 77,531 $75,000 77,531 $55,000 56,856 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 155,000 154,225 155,000 154,225 125,000 124,375 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 160,000 158,400 160,000 158,400 130,000 128,700 54 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Capital goods cont. Berry Plastics Holding Corp. company guaranty notes FRN 4.185s, 2014 $170,000 $160,013 $170,000 $160,013 $135,000 $127,069 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 310,000 326,704 770,000 811,492 1,015,000 1,069,694 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 246,163 235,000 246,163 190,000 199,025 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 110,000 111,925 110,000 111,925 90,000 91,575 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 95,681 60,000 88,321 50,000 73,600 Exide Technologies 144A sr. notes 8 5/8s, 2018 $140,000 149,450 $140,000 149,450 $110,000 117,425 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 100,000 101,750 100,000 101,750 85,000 86,488 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 122,156 390,000 414,267 545,000 578,911 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 305,000 336,263 305,000 336,263 225,000 248,063 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 830,000 983,921 926,000 1,097,724 626,000 742,090 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 95,000 137,699 50,000 72,473 50,000 72,473 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $155,000 157,716 $340,000 345,957 $420,000 427,359 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 170,000 178,500 165,000 173,250 130,000 136,500 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 165,000 162,731 165,000 162,731 130,000 128,213 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 130,000 117,848 275,000 249,294 395,000 358,077 Reynolds Group DL Escrow, Inc./ Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 150,000 158,625 135,000 142,763 100,000 105,750 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 275,000 284,625 275,000 284,625 220,000 227,700 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 195,000 199,875 190,000 194,750 150,000 153,750 Ryerson Holding Corp. sr. disc. notes zero %, 2015 230,000 124,200 225,000 121,500 175,000 94,500 Ryerson, Inc. company guaranty sr. notes 12s, 2015 516,000 559,860 520,000 564,200 380,000 412,300 55 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 $130,000 $139,100 $135,000 $144,450 $100,000 $107,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 117,425 110,000 117,425 85,000 90,738 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 217,350 210,000 217,350 165,000 170,775 Terex Corp. sr. unsec. sub. notes 8s, 2017 85,000 89,569 85,000 89,569 70,000 73,763 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 355,000 374,969 360,000 380,250 285,000 301,031 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 305,000 329,400 305,000 329,400 220,000 237,600 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 315,000 338,231 315,000 338,231 250,000 268,438 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017   736,000 824,882 1,082,000 1,212,666 Communication services 1.3% 1.9% 2.4% Adelphia Communications Corp. escrow bonds zero %, 2011 200,000 3,500 270,000 4,725 125,000 2,188 American Tower Corp. sr. unsec. notes 7s, 2017 195,000 219,248 266,000 299,076 802,000 901,726 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 115,000 119,857     AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 340,000 371,142 470,000 513,050 195,000 212,861 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038   183,000 184,434 143,000 144,120 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040   256,000 229,311 894,000 800,796 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 345,000 416,624 790,000 954,010 1,285,000 1,551,775 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 105,000 111,300 105,000 111,300 85,000 90,100 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 570,000 634,125 505,000 561,813 240,000 267,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 87,200 80,000 87,200 60,000 65,400 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 162,000 155,000 167,400 110,000 118,800 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 574,194 687,597 573,259 686,478 426,574 510,822 56 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 $120,000 $127,500 $120,000 $127,500 $90,000 $95,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 210,000 214,725 210,000 214,725 165,000 168,713 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 290,000 310,901 610,000 653,963 820,000 879,098 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 570,000 594,225 575,000 599,438 440,000 458,700 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 130,000 131,625 125,000 126,563 90,000 91,125 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 278,775 295,000 278,775 220,000 207,900 Clearwire Communications, LLC/ Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 705,000 761,400 720,000 777,600 535,000 577,800 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 588,000 640,146 920,000 1,001,589 216,000 235,156 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015     63,000 71,295 Cox Communications, Inc. 144A notes 5 7/8s, 2016   561,000 621,646 1,069,000 1,184,562 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 80,000 80,500 80,000 80,500 65,000 65,406 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 420,000 423,150 420,000 423,150 590,000 594,425 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 587,163 716,000 785,810   Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 104,750 100,000 104,750 80,000 83,800 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020   75,000 75,051 115,000 115,078 CSC Holdings LLC sr. notes 6 3/4s, 2012 17,000 17,638 6,000 6,225 4,000 4,150 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014   45,000 50,456 80,000 89,700 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 540,000 707,992 841,000 1,102,632 198,000 259,597 57 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Communication services cont. Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 6s, 2019 (Germany) $ $ $ $ $1,000,000 $1,142,887 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 194,650 165,000 188,925 120,000 137,400 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 350,000 371,000 345,000 365,700 275,000 291,500 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 120,000 132,300 157,000 173,093   DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 360,000 361,267 480,000 481,690 210,000 210,739 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019   240,000 259,482 200,000 216,235 France Telecom notes 8 1/2s, 2031 (France)   20,000 26,858   Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 430,000 466,013 425,000 460,594 310,000 335,963 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 205,200 185,000 199,800 125,000 135,000 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 137,150     Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 95,000 97,850 75,000 77,250 30,000 30,900 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 260,000 277,550 275,000 293,563 180,000 192,150 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 315,000 315,788 320,000 320,800 255,000 255,638 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 325,000 325,000 320,000 320,000 250,000 250,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  439,843 482,728 444,843 488,215 352,812 387,211 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,398,400 1,280,000 1,398,400 970,000 1,059,725 58 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Communication services cont. Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $150,000 $152,507 $150,000 $152,507 $150,000 $152,507 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 526,000 537,835 536,000 548,060 404,000 413,090 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 178,988 185,000 178,988 150,000 145,125 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 145,000 155,150 155,000 165,850 105,000 112,350 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 540,000 577,800 535,000 572,450 420,000 449,400 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 115,000 114,856 115,000 114,856 95,000 94,881 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 545,000 549,769     NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 520,000 592,800 520,000 592,800 375,000 427,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 95,000 97,138 95,000 97,138 75,000 76,688 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 230,000 242,650 230,000 242,650 185,000 195,175 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 280,150 260,000 280,150 205,000 220,888 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 95,000 99,513 100,000 104,750 70,000 73,325 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 182,925 115,000 116,869 55,000 55,894 Qwest Corp. sr. notes FRN 3.56s, 2013 1,475,000 1,537,688     Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 646,000 691,220 694,000 742,580 381,000 407,670 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 90,525 115,000 122,475 55,000 58,575 Rogers Cable Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 289,179     Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada)   631,000 707,754 595,000 667,375 59 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Communication services cont. SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 $20,000 $22,100 $20,000 $22,100 $15,000 $16,575 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 435,000 473,606 470,000 511,713 320,000 348,400 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,245,000 1,148,513 1,275,000 1,176,188 925,000 853,313 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 565,000 629,269 550,000 612,563 425,000 473,344 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 145,000 145,544 145,000 145,544 120,000 120,450 TCI Communications, Inc. company guaranty 7 7/8s, 2026   270,000 323,759 599,000 718,265 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014     90,000 103,293 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 395,092 770,000 894,768 880,000 1,022,592 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 109,785 200,000 209,114 230,000 240,482 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039   18,000 20,980 492,000 573,466 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 614,000 785,688 961,000 1,229,717 419,000 536,162 Verizon New England, Inc. sr. notes 6 1/2s, 2011   489,000 502,081 1,220,000 1,252,635 Verizon New Jersey, Inc. debs. 8s, 2022   160,000 189,995 165,000 195,932 Verizon Pennsylvania, Inc. debs. 8.35s, 2030   240,000 278,050 505,000 585,063 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013     95,000 100,144 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 295,000 335,563 180,000 204,750 180,000 204,750 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 360,000 376,200 355,000 370,975 305,000 318,725 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 500,000 575,000 470,000 540,500 320,000 368,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 90,738 85,000 90,738 70,000 74,725 60 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $385,000 $412,913 $385,000 $412,913 $280,000 $300,300 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 200,000 203,250 205,000 208,331 165,000 167,681 Conglomerates % % % Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 156,251 315,000 317,542 255,000 257,058 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 120,556 255,000 256,181 200,000 200,926 Consumer cyclicals 1.9% 2.7% 2.8% Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 94,000 106,808 98,000 111,353 75,000 85,219 Affinion Group Holdings 144A company guaranty sr. notes 11 5/8s, 2015 245,000 249,288 240,000 244,200 185,000 188,238 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 226,825 215,000 226,825 130,000 137,150 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 315,000 296,100 315,000 296,100 250,000 235,000 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 420,000 449,400 420,000 449,400 335,000 358,450 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 115,000 116,294 115,000 116,294 54,000 54,608 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 590,000 590,000 590,000 590,000 440,000 440,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 275,000 292,531 280,000 297,850 195,000 207,431 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  F 134,332 47,016 167,561 58,646 87,350 30,573 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 11,527 14,107 14,460 7,394 7,579 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 250,000 247,813 250,000 247,813 205,000 203,206 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 94,163 90,000 94,163 65,000 68,006 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 110,000 108,350 110,000 108,350 105,000 103,425 61 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 $150,000 $152,250 $150,000 $152,250 $110,000 $111,650 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 170,000 171,913 170,000 171,913 130,000 131,463 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 365,000 374,125 370,000 379,250 255,000 261,375 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 75,000 80,438 75,000 80,438 60,000 64,350 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 249,000 240,000 249,000 175,000 181,563 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 98,563 95,000 98,563 75,000 77,813 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 112,475 110,000 112,475 85,000 86,913 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 205,000 198,850 205,000 198,850 165,000 160,050 Caesars Entertainment Operating Co, Inc. company guaranty sr. notes 10s, 2018   5,000 4,563 190,000 173,375 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,265,000 1,437,356 1,270,000 1,443,038 910,000 1,033,988 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 200,000 232,172 415,000 481,757 605,000 702,320 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 75,000 79,144     CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 205,850 430,000 421,503   Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 48,825 45,000 48,825 35,000 37,975 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 380,000 387,600 375,000 382,500 275,000 280,500 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 225,563 230,000 230,575 160,000 160,400 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 240,000 241,200 325,000 326,625   Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 185,000 181,993 385,000 378,741 550,000 541,059 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 150,000 163,875 155,000 169,338 105,000 114,713 62 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 $85,000 $92,119 $85,000 $92,119 $65,000 $70,444 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  300,000 309,750 300,000 309,750 240,000 247,800 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 90,000 85,725 90,000 85,725 60,000 57,150 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 225,000 201,938 230,000 206,425 185,000 166,038 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 275,000 274,313 280,000 279,300 220,000 219,450 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 720,000 789,300 650,000 712,563 665,000 729,006 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 232,469 195,000 210,844 90,000 97,313 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 150,000 150,000 150,000 150,000 120,000 120,000 DISH DBS Corp. company guaranty 6 5/8s, 2014 55,000 58,231 10,000 10,588   DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 481,713 505,000 546,663 345,000 373,463 DR Horton, Inc. sr. notes 7 7/8s, 2011     15,000 15,225 Echostar DBS Corp. sr. notes 6 3/8s, 2011 225,000 229,500 240,000 244,800 175,000 178,500 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,300,000 1,462,500 410,000 461,250 590,000 663,750 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 455,000 519,838 460,000 525,550 345,000 394,163 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 405,588 355,000 405,588 285,000 325,613 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 310,000 347,200 315,000 352,800 250,000 280,000 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 319,125 300,000 319,125 220,000 234,025 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 125,000 121,250 125,000 121,250 100,000 97,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 185,250 190,000 185,250 150,000 146,250 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041     400,000 398,886 63 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 $416,000 $460,017 $652,000 $720,988 $154,000 $170,295 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 110,000 113,438     Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 520,000 583,700 515,000 578,088 410,000 460,225 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 308,000 305,690 305,000 302,713 229,000 227,283 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 205,000 203,975 205,000 203,975 165,000 164,175 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 73,622 50,000 73,622 50,000 73,622 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $690,000 736,575 $720,000 768,600 $495,000 528,413 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 35,045 75,000 75,095   Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 90,000 96,525 90,000 96,525 70,000 75,075 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 60,000 65,250 60,000 65,250 45,000 48,938 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 435,000 478,500 435,000 478,500 320,000 352,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 819,464 1,053,000 1,096,436 60,000 62,475 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 260,000 271,050 265,000 276,263 200,000 208,500 Liberty Media, LLC. debs. 8 1/4s, 2030 195,000 189,638 245,000 238,263 120,000 116,700 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 234,600 235,000 239,700 190,000 193,800 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 420,000 420,000 415,000 415,000 335,000 335,000 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 90,000 90,000 1,835,000 1,835,000 2,010,000 2,010,000 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 263,069 255,000 273,806 195,000 209,381 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  285,000 28,500 255,000 25,500 175,000 17,500 64 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 $260,000 $292,500 $260,000 $292,500 $180,000 $202,500 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 65,775 60,000 65,775 45,000 49,331 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 118,438 130,000 123,175 90,000 85,275 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 34,350 30,000 34,350 20,000 22,900 MGM Resorts International sr. notes 6 3/4s, 2012 315,000 321,300 436,000 444,720 216,000 220,320 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 196,200 180,000 196,200 80,000 87,200 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 360,000 383,400 360,000 383,400 270,000 287,550 Navistar International Corp. sr. notes 8 1/4s, 2021 380,000 419,900 375,000 414,375 295,000 325,975 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 207,050 205,000 207,050 165,000 166,650 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 269,837 281,980 272,834 285,112 196,288 205,121 News America Holdings, Inc. company guaranty 7 3/4s, 2024   350,000 402,064 300,000 344,627 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 248,148 690,000 815,343 819,000 967,777 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 215,000 230,588 210,000 225,225 165,000 176,963 Nortek, Inc. company guaranty sr. notes 11s, 2013 293,768 310,660 294,013 310,919 235,311 248,841 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 165,000 177,788 165,000 177,788 130,000 140,075 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 670,000 790,600 670,000 790,600 515,000 607,700 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 154,525 145,000 160,044 100,000 110,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 400,000 413,500 405,000 418,669 285,000 294,619 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,150 145,000 155,150 115,000 123,050 65 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 $140,000 $152,250 $140,000 $152,250 $105,000 $114,188 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 49,050 40,000 43,600 30,000 32,700 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 380,000 386,650 400,000 407,000 290,000 295,075 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 100,000 102,750 100,000 102,750 80,000 82,200 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 235,000 243,225 240,000 248,400 195,000 201,825 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 300,000 276,750 305,000 281,363 245,000 226,013 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 166,800 155,000 161,588 115,000 119,888 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014     10,000 10,150 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 79,400 80,000 79,400 65,000 64,513 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 650,000 671,125 655,000 676,288 500,000 516,250 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 115,000 123,050 115,000 123,050 90,000 96,300 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 425,000 447,313 425,000 447,313 340,000 357,850 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 318,450 335,000 323,275 235,000 226,775 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 210,000 215,513 210,000 215,513 170,000 174,463 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 50,000 50,500 70,000 70,700 30,000 30,300 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 337,000 381,653 342,000 387,315 247,000 279,728 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 200,000 194,000 200,000 194,000 160,000 155,200 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 350,000 407,750 360,000 419,400 280,000 326,200 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 30,000 31,500 30,000 31,500 20,000 21,000 66 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 $80,000 $82,700 $80,000 $82,700 $60,000 $62,025 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 234,110 405,000 486,229 545,000 654,308 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023     115,000 141,790 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 178,712 390,000 387,209 565,000 560,957 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 230,000 232,930 485,000 491,179 700,000 708,918 Time Warner, Inc. debs. 9.15s, 2023   25,000 32,841 105,000 137,934 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 68,738 65,000 68,738 50,000 52,875 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 720,000 817,200 750,000 851,250 520,000 590,200 Travelport LLC company guaranty 11 7/8s, 2016 60,000 55,950 60,000 55,950 45,000 41,963 Travelport LLC company guaranty 9 7/8s, 2014 270,000 262,913 275,000 267,781 210,000 204,488 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 130,000 120,738 125,000 116,094 100,000 92,875 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 245,928 140,000 208,666 105,000 156,499 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 110,000 $  $  TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 359,700 370,000 403,300 280,000 305,200 Uncle Acquisition 2010 Corp. 144A sr. notes 8 5/8s, 2019 120,000 126,000 120,000 126,000 95,000 99,750 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 550,000 598,813 565,000 615,144 390,000 424,613 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 350,000 362,250 350,000 362,250 275,000 284,625 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default)   F 224,245 11,212 227,196 11,360 106,392 5,320 67 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Visteon Corp. 144A sr. notes 6 3/4s, 2019 $200,000 $200,000 $200,000 $200,000 $165,000 $165,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 614,645 844,000 960,668 198,000 225,370 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040   50,000 46,505 120,000 111,612 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040     1,210,000 1,100,488 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 155,000 164,300 155,000 164,300 115,000 121,900 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 450,000 534,375 455,000 540,313 330,000 391,875 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 316,500 300,000 316,500 230,000 242,650 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 445,000 461,688 445,000 461,688 335,000 347,563 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 120,000 120,900 120,000 120,900 95,000 95,713 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 409,000 455,013 423,000 470,588 320,000 356,000 Consumer staples 0.9% 1.6% 1.7% ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 190,000 214,225 190,000 214,225 130,000 146,575 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 20,000 26,302     Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 20,000 26,101 40,000 52,203 200,000 261,014 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019   345,000 424,456 510,000 627,457 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 338,090 325,000 348,823 450,000 482,986 Avis Budget Car Rental, LLC/ Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 77,350 70,000 77,350 50,000 55,250 68 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. Avis Budget Car Rental, LLC/ Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 $120,000 $123,750 $145,000 $149,531 $75,000 $77,344 Avis Budget Car Rental, LLC/ Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 328,000 335,380 309,000 315,953 237,000 242,333 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 225,000 234,000 225,000 234,000 180,000 187,200 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 135,000 135,202 280,000 280,419 100,000 100,150 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 190,575 175,000 185,281 140,000 148,225 Campbell Soup Co. debs. 8 7/8s, 2021   300,000 399,567 255,000 339,632 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 320,000 335,200 320,000 335,200 230,000 240,925 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016  140,000 131,250 145,000 135,938 115,000 107,813 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 380,000 418,950 375,000 413,438 285,000 314,213 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)  244,238 243,627 218,590 218,044 102,591 102,335 Claires Store, Inc. 144A sr. notes 8 7/8s, 2019 205,000 195,775 205,000 195,775 165,000 157,575 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 378,438 350,000 378,438 250,000 270,313 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 210,000 206,325 290,000 284,925 1,018,000 1,000,185 CVS Caremark Corp. notes 6.6s, 2019 80,000 91,508     CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032   445,593 511,069 14,690 16,848 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 470,270 498,388     Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 223,455 425,000 463,260 305,000 332,457 69 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 $65,000 $70,688 $65,000 $70,688 $50,000 $54,375 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 320,075 295,000 320,075 230,000 249,550 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 276,588 290,000 276,588 225,000 214,594 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 65,000 66,706 65,000 66,706 50,000 51,313 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 135,000 146,823 310,000 337,148 370,000 402,403 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 280,000 313,862 390,000 437,165 335,000 375,514 Diageo Investment Corp. company guaranty 8s, 2022 (Canada)   165,000 203,609 135,000 166,589 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 285,000 309,225 285,000 309,225 225,000 244,125 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 129,470 88,000 106,480 81,000 98,010 Dole Food Co. 144A sr. notes 8s, 2016 170,000 180,413 190,000 201,638 120,000 127,350 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 250,500 240,000 250,500 190,000 198,313 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 82,891 170,000 187,887 200,000 221,043 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 234,494 492,000 534,125   Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 93,000 95,325 96,000 98,400 58,000 59,450 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 105,000 104,081 105,000 104,081 85,000 84,256 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 103,500 95,000 98,325 75,000 77,625 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 383,424 250,000 383,424 190,000 291,402 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 359,600 $325,000 377,000 $225,000 261,000 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 410,000 434,980 875,000 928,312 1,145,000 1,214,762 Kroger Co. company guaranty 6 3/4s, 2012     150,000 158,949 70 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. Kroger Co. company guaranty 6.4s, 2017 $234,000 $269,232 $748,000 $860,621 $100,000 $115,056 Kroger Co. sr. notes 6.15s, 2020   40,000 45,168   Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 105,000 113,138 105,000 113,138 85,000 91,588 Libbey Glass, Inc. sr. notes 10s, 2015 113,000 123,170 117,000 127,530 77,000 83,930 McDonalds Corp. sr. unsec. bond 6.3s, 2037 56,000 64,631 302,000 348,545 300,000 346,236 McDonalds Corp. sr. unsec. notes 5.7s, 2039 174,000 184,579 393,000 416,895 515,000 546,313 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 125,000 136,563 125,000 136,563 95,000 103,788 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 234,814 346,000 439,165 82,000 104,080 Pinnacle Foods Finance LLC/ Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 460,000 480,125 475,000 495,781 325,000 339,219 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 210,000 221,550 210,000 221,550 165,000 174,075 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 105,000 110,775 105,000 110,775 85,000 89,675 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 290,000 302,325 290,000 302,325 230,000 239,775 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 562,900 545,000 589,963 375,000 405,938 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 245,000 225,000 225,000 105,000 105,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 624,000 560,820 652,000 585,985 532,000 478,135 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 84,700 80,000 84,700 60,000 63,525 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 170,000 182,325 170,000 182,325 130,000 139,425 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 145,000 165,300 130,000 148,200 90,000 102,600 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 140,000 145,600 140,000 145,600 110,000 114,400 71 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. Service Corporation International sr. notes 7s, 2019 $115,000 $120,750 $115,000 $120,750 $90,000 $94,500 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 665,625 645,000 686,925 445,000 473,925 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 170,000 184,450 170,000 184,450 135,000 146,475 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 490,000 576,975 510,000 600,525 350,000 412,125 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  160,512 178,971 168,907 188,331 103,576 115,487 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 155,000 170,888 155,000 170,888 115,000 126,788 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 205,000 205,256 270,000 270,338 125,000 125,156 SUPERVALU, Inc. sr. unsec. notes 7 1/2s, 2014 215,000 216,075 210,000 211,050 95,000 95,475 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 885,000 1,062,000 285,000 342,000 195,000 234,000 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 105,000 109,725 105,000 109,725 85,000 88,825 Universal Corp. notes Ser. MTNC, 5.2s, 2013   3,160,000 3,288,445 2,840,000 2,955,437 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 510,000 561,000 525,000 577,500 365,000 401,500 West Corp. 144A sr. notes 7 7/8s, 2019 155,000 157,906 155,000 157,906 120,000 122,250 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 115,000 121,038 115,000 121,038 95,000 99,988 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 128,218 235,000 273,920 295,000 343,856 Energy 1.2% 1.6% 1.8% Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 840,000 927,355 1,095,000 1,208,873 1,200,000 1,324,793 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 140,000 152,195 140,000 152,195 115,000 125,017 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 55,000 60,538 55,000 60,538 45,000 49,531 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 255,000 241,264 525,000 496,720 765,000 723,792 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 240,000 257,400 240,000 257,400 185,000 198,413 72 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Energy cont. Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 $317,000 $320,170 $320,000 $323,200 $234,000 $236,340 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 126,000 120,000 126,000 90,000 94,500 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 427,941 885,000 880,763 630,000 626,984 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 205,000 227,550 205,000 227,550 165,000 183,150 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 390,000 413,400 385,000 408,100 310,000 328,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 450,000 472,500 455,000 477,750 355,000 372,750 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 105,000 108,150 105,000 108,150 85,000 87,550 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 200,000 222,000 200,000 222,000 155,000 172,050 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 102,719     Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013   225,000 252,000 230,000 257,600 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 400,900 395,000 416,725 270,000 284,850 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 225,624 160,193 227,638 161,623 165,189 117,284 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 705,000 747,300 715,000 757,900 540,000 572,400 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 587,638 525,000 582,094 380,000 421,325 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 339,450 310,000 339,450 225,000 246,375 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,050 40,000 40,050 30,000 30,038 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 354,250 320,000 348,800 230,000 250,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 377,985 339,000 377,985 269,000 299,935 73 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $145,000 $148,625 $145,000 $148,625 $115,000 $117,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 585,000 594,506 580,000 589,425 445,000 452,231 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 295,000 292,050 300,000 297,000 205,000 202,950 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 145,000 140,650 145,000 140,650 115,000 111,550 Forest Oil Corp. sr. notes 8s, 2011 305,000 318,725 340,000 355,300 250,000 261,250 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 265,000 271,625 265,000 271,625 210,000 215,250 Gazprom OAO Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 158,000 185,966 324,000 381,348 288,000 338,976 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 230,000 244,375 507,000 538,688 438,000 465,375 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,201,580 1,000,000 1,201,580 1,200,000 1,441,896 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 290,000 290,000 295,000 295,000 245,000 245,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 645,000 680,475 645,000 680,475 470,000 495,850 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 135,000 138,375 150,000 153,750 105,000 107,625 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 85,000 85,531 75,000 75,469 35,000 35,219 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 315,000 328,388 315,000 328,388 255,000 265,838 International Coal Group, Inc. sr. notes 9 1/8s, 2018 345,000 389,850 345,000 389,850 275,000 310,750 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 100,000 103,500 105,000 108,675 85,000 87,975 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 140,000 142,450 145,000 147,538 115,000 117,013 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 190,000 197,838 185,000 192,631 150,000 156,188 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 615,000 627,300 615,000 627,300 445,000 453,900 74 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $205,000 $208,331 $205,000 $208,331 $165,000 $167,681 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012   80,000 83,993 70,000 73,494 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 5,000 5,144 145,000 149,169 165,000 169,744 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 375,000 383,438 335,000 342,538 175,000 178,938 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 245,965 510,000 512,009 415,000 416,634 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 220,000 117,425 215,000 114,756 100,000 53,375 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 605,000 319,894 625,000 330,469 485,000 256,444 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 75,000 74,906 75,000 74,906 55,000 54,931 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 10,000 10,163 10,000 10,163 10,000 10,163 Peabody Energy Corp. company guaranty 7 3/8s, 2016 660,000 732,600 420,000 466,200 295,000 327,450 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,813 25,000 26,813 20,000 21,450 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,411,200 1,980,000 1,455,300 2,165,000 1,591,275 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 345,000 391,144 345,000 391,144 255,000 289,106 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 73,063 50,000 52,188 40,000 41,750 Plains Exploration & Production Co. company guaranty 7s, 2017 555,000 573,038 595,000 614,338 405,000 418,163 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 30,000 29,625 40,000 39,500 20,000 19,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 431,050 375,000 436,875 265,000 308,725 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 122,475 110,000 117,150 85,000 90,525 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 349,650 315,000 349,650 250,000 277,500 75 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Energy cont. Sabine Pass LNG LP sec. notes 7 1/2s, 2016 $995,000 $1,022,363 $810,000 $832,275 $560,000 $575,400 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 60,000 62,250 60,000 62,250 50,000 51,875 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 120,463 135,000 141,413 90,000 94,275 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 276,506 570,000 583,736 795,000 814,158 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 125,000 128,281 125,000 128,281 100,000 102,625 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  177,420 143,932 177,420 143,932 121,392 98,480 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037   110,000 114,396 90,000 93,597 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017   130,000 143,673 100,000 110,518 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 100,000 136,134 230,000 313,109 270,000 367,563 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland)   95,000 102,015 105,000 112,753 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 394,050 385,000 410,025 265,000 282,225 Williams Cos., Inc. (The) notes 7 3/4s, 2031 26,000 30,878 22,000 26,128 15,000 17,814 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 70,000 87,112 63,000 78,401 48,000 59,734 Financials 1.9% 3.6% 5.2% ACE Cash Express, Inc. 144A sr. notes 11s, 2019 205,000 208,588 205,000 208,588 165,000 167,888 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 230,801 450,000 472,093 135,000 141,628 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 175,400 160,000 175,400 115,000 126,069 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 157,869 140,000 152,425 105,000 114,319 76 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 $236,000 $228,965 $177,000 $171,724 $114,000 $110,602 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 166,431 155,000 166,431 125,000 134,219 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 210,000 213,938 210,000 213,938 165,000 168,094 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 149,275 140,000 149,275 110,000 117,288 American Express Co. sr. unsec. notes 8 1/8s, 2019 450,000 561,453 940,000 1,172,813 1,260,000 1,572,068 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 295,969 270,000 290,588 205,000 220,631 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 647,000 674,404 1,286,000 1,340,468 1,244,000 1,296,690 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017   250,000 256,667 750,000 770,000 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 185,000 188,241 390,000 396,832 545,000 554,547 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 270,000 289,528 610,000 654,118 760,000 814,967 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 30,456 30,000 30,456 140,000 142,128 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 19,860 20,000 19,860 65,000 64,547 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.873s, 2027 580,000 446,654 327,000 251,820 1,146,000 882,527 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 130,000 113,049 230,000 200,010 325,000 282,623 Barclays Bank PLC 144A sub. notes 10.179s, 2021 508,000 645,216 285,000 361,981 275,000 349,280 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018   240,000 279,633 706,000 822,586 Bear Stearns Cos., LLC (The) notes 5.7s, 2014 85,000 93,426 155,000 170,366 5,000 5,496 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 50,000 49,437 132,250 130,760 150,500 148,805 Capital One Capital III company guaranty 7.686s, 2036   231,000 237,641 811,000 834,316 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 235,000 235,881 235,000 235,881 185,000 185,694 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 270,000 292,950 345,000 374,325   77 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Financials cont. CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $85,000 $87,550 $85,000 $87,550 $70,000 $72,100 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 330,400 280,000 330,400 210,000 247,800 CIT Group, Inc. sr. bonds 7s, 2017 1,335,000 1,336,669 1,330,000 1,331,663 965,000 966,206 CIT Group, Inc. sr. bonds 7s, 2016 585,000 585,731 585,000 585,731 430,000 430,538 CIT Group, Inc. sr. bonds 7s, 2015 255,000 257,231 265,000 267,319 215,000 216,881 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 309,459 305,000 309,459 250,000 253,655 Citigroup, Inc. sr. notes 6 1/2s, 2013 940,000 1,027,754 895,000 978,553 1,310,000 1,432,295 Citigroup, Inc. sub. notes 5s, 2014 35,000 36,547 914,000 954,402 1,527,000 1,594,498 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 222,000 229,336 277,000 286,153 976,000 1,008,252 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 530,000 505,405 1,105,000 1,053,722   CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 140,000 148,400 145,000 153,700 115,000 121,900 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 596,750 570,000 618,450 395,000 428,575 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 490,000 506,558 764,000 789,816 180,000 186,082 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturity (United Kingdom)   256,000 248,320 896,000 869,120 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,080     Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 375,000 391,007 820,000 855,002 555,000 578,690 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity   235,000 212,088 1,000,000 902,500 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R   411,000 452,837 989,000 1,089,674 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 125,000 125,469 10,000 10,038 20,000 20,075 78 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Financials cont. E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 $295,000 $351,788 $395,000 $471,038 $280,000 $333,900 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 790,000 601,264 217,000 165,157 759,000 577,670 GATX Financial Corp. notes 5.8s, 2016   120,000 129,222 130,000 139,990 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067   975,000 998,156 1,450,000 1,484,438 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.512s, 2016 260,000 248,341 600,000 573,096   General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.434s, 2012 80,000 79,847 60,000 59,886 255,000 254,514 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,141,000 1,271,660 2,446,000 2,726,101 3,149,000 3,509,604 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 387,878 990,000 1,146,266 2,655,000 3,074,077 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 736,000 734,177 1,148,000 1,145,157 270,000 269,331 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R)   340,000 361,851 290,000 308,637 HSBC Finance Capital Trust IX FRN 5.911s, 2035   700,000 670,250 1,400,000 1,340,500 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 843,000 875,021 1,314,000 1,363,912 310,000 321,775 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom)   300,000 305,924 1,000,000 1,019,746 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 185,000 191,475 190,000 196,650 150,000 155,250 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 40,000 41,800 35,000 36,575 23,000 24,035 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 590,813 585,000 601,088 405,000 416,138 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 632,813     JPMorgan Chase & Co. sr. notes 6s, 2018 1,044,000 1,144,729 1,537,000 1,685,296 336,000 368,419 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017   330,000 360,943 280,000 306,255 79 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Financials cont. JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 $ $ $674,000 $686,222 $1,460,000 $1,486,474 KB Home company guaranty 6 3/8s, 2011   317,000 320,170 288,000 290,880 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default)  1,375,000 138 1,845,000 185   Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 295,000 309,750 335,000 351,750 255,000 267,750 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,145,000 1,488,500     Liberty Mutual Insurance Co. 144A notes 7.697s, 2097   490,000 450,613 510,000 469,006 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 35,000 36,162 720,000 743,903 815,000 842,056 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014   380,000 411,018 345,000 373,161 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038   300,000 344,458 1,200,000 1,377,830 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017   10,000 10,901 290,000 316,123 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,226,000 1,361,708 1,640,000 1,821,535 236,000 262,123 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037   300,000 322,500 1,200,000 1,290,000 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 179,171 130,000 150,273   Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 687,000 688,138 1,068,000 1,069,770 252,000 252,418 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 240,000 267,600 245,000 273,175 170,000 189,550 Nationwide Financial Services notes 5 5/8s, 2015   125,000 125,963 425,000 428,274 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R   145,000 147,169 150,000 152,243 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031   210,000 227,306   Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 290,000 297,975 310,000 318,525 205,000 210,638 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 225,000 249,750 225,000 249,750 170,000 188,700 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 280,000 285,950 280,000 285,950 225,000 229,781 80 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Financials cont. OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 $ $ $520,000 $446,427 $1,129,000 $969,261 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013   198,000 212,850 694,000 746,050 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 250,000 263,750 555,000 585,525 695,000 733,225 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 160,000 178,400 155,000 172,825 115,000 128,225 Provident Funding Associates 144A sr. notes 10 1/8s, 2019 140,000 145,775 140,000 145,775 110,000 114,538 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 320,000 378,164 225,000 265,896 800,000 945,410 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 295,000 297,581 305,000 307,669 230,000 232,013 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 295,000 294,450 620,000 618,844 900,000 898,323 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 130,584 110,000 119,702 100,000 108,820 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia)   110,000 123,057 100,000 111,870 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 150,000 158,250 145,000 152,975 115,000 121,325 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R   307,000 344,059 817,000 915,623 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 5,000 6,892 10,000 13,784   Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 108,731 147,000 159,834 7,000 7,611 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 205,000 200,558 145,000 141,858   SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 245,250 220,000 239,800 155,000 168,950 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 250,000 261,603 250,000 261,603 200,000 209,282 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 156,800 135,000 151,200 110,000 123,200 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 1,120,000 1,100,400 1,155,000 1,134,788 815,000 800,738 81 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Financials cont. State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.31s, 2037 $ $ $475,000 $384,956 $ $ USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 45,000 43,763 45,000 43,763 20,000 19,450 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 2,000,000 2,028,000 2,000,000 2,028,000 2,200,000 2,230,800 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 195,000 199,670 405,000 414,699 545,000 558,051 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 530,000 500,000 530,000 600,000 636,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,146,331 1,800,000 1,955,160 1,887,000 2,049,659 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017   1,115,000 1,237,986 1,755,000 1,948,578 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 105,246 105,000 116,325 60,000 66,471 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 455,000 497,088     Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 90,000 89,449 150,000 149,082 315,000 313,073 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 226,439 485,000 499,196 615,000 633,001 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia)   295,000 297,428 230,000 231,893 Willis Group North America, Inc. company guaranty 6.2s, 2017   70,000 74,602 40,000 42,630 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037   312,000 312,000 411,000 411,000 Health care 0.5% 0.8% 0.8% Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 344,000 393,705 538,000 615,737 126,000 144,206 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037   286,000 322,152 673,000 758,072 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 322,561 730,000 682,520 1,055,000 986,382 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 306,547 422,000 479,122 99,000 112,401 Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 D 315,000 328,388 315,000 328,388 250,000 260,625 82 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Health care cont. Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $145,000 $158,956 $150,000 $164,438 $110,000 $120,588 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 295,000 314,175 295,000 314,175 225,000 239,625 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 440,000 464,200 445,000 469,475 355,000 374,525 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 153,507 105,000 153,507 100,000 146,197 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 572,250 $545,000 572,250 $455,000 477,750 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 70,875 70,000 70,875 55,000 55,688 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 210,000 212,100 210,000 212,100 165,000 166,650 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 570,000 602,775 390,000 412,425 270,000 285,525 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 335,000 324,531 335,000 324,531 270,000 261,563 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 240,000 246,300 240,000 246,300 190,000 194,988 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 250,000 260,625 250,000 260,625 195,000 203,288 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  238,000 256,445 226,000 243,515 145,000 156,238 HCA, Inc. sr. sec. notes 9 1/4s, 2016 275,000 295,969 190,000 204,488 141,000 151,751 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 51,875 48,000 49,800   Health Management Associates, Inc. sr. notes 6 1/8s, 2016 320,000 330,400 335,000 345,888 230,000 237,475 HealthSouth Corp. company guaranty 10 3/4s, 2016 240,000 255,600 240,000 255,600 165,000 175,725 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 510,000 520,838 515,000 525,944 380,000 388,075 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 224,700 210,000 224,700 160,000 171,200 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 35,000 35,875 45,000 46,125 25,000 25,625 83 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Health care cont. Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  $280,000 $286,300 $280,000 $286,300 $195,000 $199,388 Select Medical Corp. company guaranty 7 5/8s, 2015 196,000 199,430 192,000 195,360 145,000 147,538 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,800 75,000 77,625 35,000 36,225 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  87,885 89,862 82,392 84,246 38,449 39,314 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 70,000 76,825 70,000 76,825 50,000 54,875 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 78,474 54,000 63,248 34,000 39,823 Tenet Healthcare Corp. sr. notes 9s, 2015 601,000 661,100 624,000 686,400 435,000 478,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 176,700 155,000 176,700 115,000 131,100 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 260,000 271,050 250,000 260,625 195,000 203,288 Teva Pharmaceutical Finance II BV/ Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 135,000 136,002 295,000 297,190 410,000 413,043 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 120,000 125,850 125,000 131,094 85,000 89,144 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 312,870 640,000 645,925   Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 43,650 40,000 38,800 35,000 33,950 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 102,900 105,000 102,900 85,000 83,300 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 44,325 40,000 39,400 35,000 34,475 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 300,000 190,500 305,000 193,675 245,000 155,575 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 395,000 424,771 465,000 500,047 295,000 317,234 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 10,000 10,602 225,000 238,550 200,000 212,044 WellPoint, Inc. notes 7s, 2019 95,000 111,938 220,000 259,226 260,000 306,357 84 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Technology 0.6% 0.8% 0.9% Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 $15,000 $15,600 $15,000 $15,600 $25,000 $26,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 90,000 92,475 90,000 92,475 65,000 66,788 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 167,700 200,000 172,000 135,000 116,100 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015  100,000 102,250 100,000 102,250 90,000 92,025 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 355,000 360,769 355,000 360,769 280,000 284,550 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 277,875 285,000 277,875 230,000 224,250 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 275,000 291,500 275,000 291,500 220,000 233,200 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  440,000 459,800 460,000 480,700 370,000 386,650 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 240,000 249,600 215,000 223,600 130,000 135,200 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 205,000 214,225 205,000 214,225 165,000 172,425 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 108,000 117,353 222,000 241,225 325,000 353,145 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 235,829 470,000 515,534 585,000 641,675 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 87,400 80,000 87,400 60,000 65,550 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 155,000 167,981 155,000 167,981 115,000 124,631 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  1,525,544 1,580,845 1,525,544 1,580,845 1,097,900 1,137,699 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 130,000 132,763 130,000 132,763 110,000 112,338 First Data Corp. 144A sr. bonds 12 5/8s, 2021 725,000 786,625 725,000 786,625 575,000 623,875 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 75,000 79,688 75,000 79,688 60,000 63,750 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 165,000 184,388 165,000 184,388 115,000 128,513 85 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Technology cont. Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $285,000 $312,075 $285,000 $312,075 $210,000 $229,950 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 300,000 336,750 300,000 336,750 240,000 269,400 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 106,409 235,000 263,221 425,000 476,038 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 149,889 160,000 177,646 183,000 203,183 Hewlett-Packard Co. sr. unsec. notes 3 3/4s, 2020 110,000 105,677 325,000 312,226 435,000 417,903 Iron Mountain, Inc. company guaranty 8 3/4s, 2018     5,000 5,263 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 245,000 246,225 90,000 90,450 40,000 40,200 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 498,200 625,000 662,500 220,000 233,200 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 167,000 162,408 173,000 168,243 119,000 115,728 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 2,052,720     Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 60,354 85,000 85,501   Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 259,048 555,000 575,087 695,000 720,154 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 140,000 148,750 150,000 159,375 115,000 122,188 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 130,000 135,038 125,000 129,844 100,000 103,875 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 455,000 509,600 460,000 515,200 375,000 420,000 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 34,000 37,740 15,000 16,650   Oracle Corp. 144A notes 3 7/8s, 2020   360,000 352,922 525,000 514,678 Oracle Corp. 144A sr. notes 5 3/8s, 2040   215,000 208,956 310,000 301,286 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 270,000 279,450 270,000 279,450 215,000 222,525 86 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Technology cont. SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 $ $ $10,000 $10,500 $ $ SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 220,913 210,000 215,775 165,000 169,538 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 325,000 394,875 338,000 410,670 231,000 280,665 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 174,313 336,000 380,320 425,000 481,059 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 64,444 130,000 139,628 164,000 176,146 Transportation 0.1% 0.2% 0.2% American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011   110,000 110,000 70,000 70,000 AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 311,025 290,000 311,025 230,000 246,675 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 95,000 96,070 155,000 156,746 300,000 303,379 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 170,000 193,440 385,000 438,085 440,000 500,669 Continental Airlines, Inc. pass- through certificates Ser. 97-4A, 6.9s, 2018       Continental Airlines, Inc. pass- through certificates Ser. 98-1A, 6.648s, 2017       Northwest Airlines Corp. pass- through certificates Ser. 00-1, 7.15s, 2019   466,246 463,915 402,873 400,859 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 324,000 358,425 322,000 356,213 238,000 263,288 Southwest Airlines Co. pass- through certificates Ser. 07-1, 6.15s, 2022       Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 315,000 341,775 315,000 341,775 255,000 276,675 Union Pacific Corp. 144A pass- through certificates 5.214s, 2014   115,000 122,347 100,000 106,389 87 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Transportation cont. United AirLines, Inc. pass- through certificates Ser. 07-A, 6.636s, 2022 $ $ $139,949 $142,049 $114,504 $116,222 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 250,000 241,250 250,000 241,250 200,000 193,000 Utilities and power 0.6% 1.4% 1.9% AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 191,701 577,000 614,507 190,000 202,351 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 779,375 520,000 559,000 445,000 478,375 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035   145,000 144,660 120,000 119,719 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 24,987 45,000 56,221 55,000 68,714 Beaver Valley Funding Corp. sr. bonds 9s, 2017   178,000 197,585 626,000 694,879 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016   604,000 659,574 1,168,000 1,275,469 Bruce Mansfield Unit pass-through certificates 6.85s, 2034   280,596 292,997 985,031 1,028,564 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 249,100 230,000 243,800 175,000 185,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 570,000 592,800 595,000 618,800 410,000 426,400 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 30,000 32,432 50,000 54,054 25,000 27,027 Commonwealth Edison Co. 1st mtge. 6.15s, 2017   130,000 145,379 110,000 123,013 Commonwealth Edison Co. 1st mtge. 5.9s, 2036   593,000 604,051 448,000 456,348 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014   180,000 196,868 315,000 344,519 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066   823,000 808,598 1,448,000 1,422,660 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017   455,000 509,613 290,000 324,808 Dominion Resources, Inc. unsub. notes 5.7s, 2012 343,000 364,581 535,000 568,661 126,000 133,928 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 760,000 589,950 760,000 589,950 575,000 446,344 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 59,500 80,000 68,000 40,000 34,000 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 29,850 35,000 34,825 20,000 19,900 88 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. Edison Mission Energy sr. unsec. notes 7.2s, 2019 $395,000 $308,100 $400,000 $312,000 $295,000 $230,100 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 8,025 5,000 4,013 5,000 4,013 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 252,131 215,000 240,925 95,000 106,455 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 749,865 700,000 783,441 595,000 665,925 Electricite de France 144A notes 6 1/2s, 2019 (France) 165,000 189,154 375,000 429,896 450,000 515,875 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 105,968 100,000 105,968 75,000 79,476 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  68,476 56,664 71,232 58,944 47,594 39,384 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019     51,000 52,530 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 154,000 163,190 159,000 168,488 107,000 113,385 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 256,000 263,680 265,000 272,950 120,000 123,600 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 225,000 244,688 220,000 239,250 180,000 195,750 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 170,000 178,662 350,000 367,833 470,000 493,947 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 140,000 136,730 290,000 283,227 420,000 410,191 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 200,000 198,791 410,000 407,522 590,000 586,435 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 13,000 13,389 11,000 11,329   GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 215,000 215,538 215,000 215,538 100,000 100,250 GenOn Energy, Inc. 144A sr. notes 9 7/8s, 2020 425,000 444,125 425,000 444,125 325,000 339,625 GenOn Energy, Inc. 144A sr. unsec. notes 9 1/2s, 2018 65,000 67,600 65,000 67,600 50,000 52,000 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 113,663 230,000 248,975 200,000 216,500 ITC Holdings Corp. 144A notes 5 7/8s, 2016   458,000 505,114 988,000 1,089,634 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018   305,000 333,335 225,000 245,903 89 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. Kansas Gas & Electric bonds 5.647s, 2021 $ $ $70,761 $75,818 $66,598 $71,359 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 92,000 97,582 337,000 357,446 629,000 667,161 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 470,000 527,810 850,000 954,551 970,000 1,089,311 National Fuel Gas Co. notes 5 1/4s, 2013 238,000 251,197 687,000 725,095 100,000 105,545 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 135,464 265,000 312,156 315,000 371,053 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 104,125 110,000 114,538 55,000 57,269 NRG Energy, Inc. sr. notes 7 3/8s, 2016 905,000 936,675 894,000 925,290 747,000 773,145 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 162,830 155,000 157,742 125,000 127,211 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 210,000 215,388 235,000 241,030 165,000 169,234 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 417,000 434,529 650,000 677,323 153,000 159,432 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018     490,000 626,350 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016   456,000 493,263 985,000 1,065,492 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012   48,001 48,029 41,492 41,517 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 155,177 185,000 199,359 90,000 96,985 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 75,319 160,000 160,681 215,000 215,915 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 225,000 219,375 629,000 613,275 1,107,000 1,079,325 Spectra Energy Capital, LLC sr. notes 8s, 2019   250,000 304,428 215,000 261,808 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,271 10,000 11,271 5,000 5,636 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016  429,530 249,127 429,530 249,127 306,806 177,947 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 185,000 152,625 185,000 152,625 130,000 107,250 90 CORPORATE BONDS AND NOTES* cont. Growth 10.5% Balanced 16.7% Conservative 20.1% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) $ $ $180,000 $180,734 $155,000 $155,632 Union Electric Co. sr. sec. notes 6.4s, 2017 140,000 158,831 320,000 363,042 365,000 414,094 West Penn Power Co. 144A 1st mtge. 5.95s, 2017   75,000 82,401 45,000 49,440 Total corporate bonds and notes (cost $182,445,620, $229,653,461 and $209,207,313) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* Growth 8.7% Balanced 17.8% Conservative 31.2% Principal Principal Principal amount Value amount Value amount Value U.S. Government Guaranteed Mortgage Obligations 1.4% 3.5% 6.4% Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2041 $24,000,000 $24,763,126 $49,000,000 $50,558,048 $70,000,000 $72,225,783 4s, February 20, 2041 998,055 999,537     U.S. Government Agency Mortgage Obligations 7.3% 14.3% 24.8% Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, April 1, 2041 19,000,000 18,657,109 12,000,000 11,783,437 18,000,000 17,675,156 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 D 18,985,629 17,865,034 12,003,039 11,294,578 18,009,533 16,951,355 3 1/2s, TBA, April 1, 2041 19,000,000 17,855,546 12,000,000 11,277,187 18,000,000 16,915,781 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018     187,631 208,526 6s, with due dates from September 1, 2011 to October 1, 2016 691,860 747,683     5 1/2s, TBA, May 1, 2041 26,000,000 27,721,483 53,000,000 56,509,178 76,000,000 81,032,028 5 1/2s, TBA, April 1, 2041 26,000,000 27,807,811 53,000,000 56,685,154 76,000,000 81,284,371 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 593,661 604,909     4s, January 1, 2041 993,909 979,039     4s, September 1, 2025 984,756 1,013,303     4s, TBA, April 1, 2041 5,000,000 4,918,750 17,000,000 16,723,750 16,000,000 15,740,000 4s, TBA, April 1, 2026 16,000,000 16,442,499 34,000,000 34,940,311 49,000,000 50,355,154 91 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* cont. Growth 8.7% Balanced 17.8% Conservative 31.2% Principal Principal Principal amount Value amount Value amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 D $ $ $3,995,871 $3,767,827 $991,478 $934,896 3 1/2s, TBA, April 1, 2041   7,000,000 6,592,032 2,000,000 1,883,438 Total U.S. government and agency mortgage obligations (cost $160,248,433, $260,012,949 and $355,053,872) U.S. TREASURY OBLIGATIONS* Growth % Balanced % Conservative % Principal Principal Principal amount Value amount Value amount Value U.S. Treasury Inflation Protected Securities 1 1/4s, July 15, 2020 i $ $ $416,919 $413,910 $ $ Total U.S. treasury obligations (cost $, $413,910 and $) $ $ MORTGAGE-BACKED SECURITIES* Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.165s, 2051 $516,000 $556,301 $ $ $ $ FRB Ser. 07-4, Class A3, 5.809s, 2051 176,000 185,627     FRB Ser. 07-3, Class A3, 5.658s, 2049   748,000 782,821   Ser. 07-2, Class A2, 5.634s, 2049 1,786,597 1,801,990 1,178,092 1,188,243 510,860 515,262 Ser. 06-5, Class A2, 5.317s, 2047     2,305,823 2,342,676 Ser. 07-1, Class XW, IO, 0.288s, 2049 1,791,263 23,027 9,739,198 125,197   Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.734s, 2035 2,242,313 10,470 3,337,854 15,585   Ser. 07-5, Class XW, IO, 0.427s, 2051 4,411,049 76,694 20,227,085 351,686 18,060,665 314,019 Ser. 04-4, Class XC, IO, 0.28s, 2042 2,901,672 47,122 8,236,194 133,753 6,492,104 105,430 92 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 04-5, Class XC, IO, 0.266s, 2041 $3,698,907 $52,742 $8,978,451 $128,022 $9,289,083 $132,451 Ser. 06-5, Class XC, IO, 0.186s, 2047 3,768,045 55,311 40,386,129 592,824 34,381,518 504,683 Ser. 05-1, Class XW, IO, 0.079s, 2042 14,345,589 9,952   18,003,993 12,489 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.464s, 2047 1,392,985 919,370     Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.282s, 2032   189,000 202,043 124,000 132,557 Ser. 07-PW17, Class A3, 5.736s, 2050 31,000 32,251     FRB Ser. 07-PW16, Class A2, 5.666s, 2040 461,181 474,329 505,454 519,865 1,045,959 1,075,779 Ser. 06-PW14, Class A2, 5.123s, 2038 327,000 332,439 341,000 346,672 372,000 378,188 Ser. 05-PWR9, Class A2, 4.735s, 2042     727,450 729,135 Ser. 04-PR3I, Class X1, IO, 0.23s, 2041 335,043 6,073 2,244,611 40,684 3,647,118 66,104 Ser. 05-PWR9, Class X1, IO, 0.197s, 2042   15,942,526 144,439 21,666,962 196,303 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.683s, 2038 3,482,354 52,235 9,557,031 143,355 8,757,251 131,359 Ser. 06-PW14, Class X1, IO, 0.218s, 2038 3,312,413 53,827 9,089,452 147,704 8,329,998 135,362 Ser. 07-PW18, Class X1, IO, 0.121s, 2050 1,033,487 6,397 6,443,299 39,881 4,329,788 26,799 Ser. 05-PW10, Class X1, IO, 0.057s, 2040 10,535,199 23,072     Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030     833,370 879,042 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 902,000 935,673   1,001,000 1,038,369 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.113s, 2049 45,191,523 544,106 74,425,239 896,080 79,531,074 957,554 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.581s, 2035 72,567 50,071 742,059 512,021 294,015 202,870 FRB Ser. 06-AR5, Class 2A5A, 5.473s, 2036 1,136,676 661,423 1,519,545 884,211   93 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-6, Class 1A3A, 5.284s, 2046 $ $ $ $ $1,210,894 $629,665 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD2, Class A2, 5.408s, 2046 53,893 53,843     Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.371s, 2049 3,259,739 50,200 9,773,379 150,510   Ser. 07-CD5, Class XS, IO, 1/8s, 2044   3,136,039 20,331   Ser. 07-CD4, Class XC, IO, 0.12s, 2049 10,902,760 100,305 32,683,962 300,692   Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031   245,622 254,404 239,112 247,660 Ser. 98-C2, Class F, 5.44s, 2030 1,297,677 1,351,333 2,469,375 2,571,479 2,128,380 2,216,384 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 288,000 295,123 367,000 376,077 405,000 415,017 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.172s, 2043 17,760,929 168,725 40,156,721 381,481 34,800,767 330,600 Ser. 06-C8, Class XS, IO, 0.134s, 2046 14,203,142 164,761 42,108,194 488,467 39,062,388 453,135 Ser. 05-C6, Class XC, IO, 0.061s, 2044 8,724,832 50,424 25,575,678 147,811 12,846,349 74,244 Countrywide Alternative Loan Trust Ser. 06-J8, Class A4, 6s, 2037 1,641,163 1,001,109 605,194 369,169   Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 784,897 751,539 402,990 385,862 378,259 362,183 FRB Ser. 06-6CB, Class 2A13, 0.65s, 2036 785,706 455,710 1,005,103 582,960   Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.211s, 2041 1,726,000 1,789,261   563,000 583,635 FRB Ser. 07-C4, Class A2, 5.802s, 2039 1,315,450 1,346,440 788,881 807,466 2,403,562 2,460,187 Ser. 07-C5, Class AAB, 5.62s, 2040 710,000 743,411 737,000 771,681 802,000 839,740 Ser. 07-C5, Class A2, 5.589s, 2040   339,000 347,739 380,000 389,796 94 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C3, Class A2, 5.525s, 2039 $564,378 $578,985 $635,746 $652,201 $713,689 $732,160 Ser. 07-C2, Class A2, 5.448s, 2049 1,319,949 1,339,007 1,238,200 1,256,077 1,479,459 1,500,820 Ser. 07-C1, Class AAB, 5.336s, 2040 888,000 931,334 650,000 681,720 738,000 774,014 Ser. 06-C5, Class AX, IO, 0.2s, 2039 6,507,219 104,415 17,605,504 282,498 16,042,731 257,422 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.152s, 2039 6,149,827 93,550 28,414,074 432,229 23,747,822 361,247 Ser. 07-C2, Class AX, IO, 0.107s, 2049 17,033,507 102,559 46,832,095 281,976   Ser. 07-C1, Class AX, IO, 0.066s, 2040 7,383,531 51,485 35,480,031 247,402   CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 353,000 373,109     Ser. 98-C1, Class F, 6s, 2040 383,000 397,846 410,000 425,893   FRB Ser. 03-CK2, Class G, 5.744s, 2036 464,000 474,623 495,000 506,333 487,000 498,150 Ser. 03-C3, Class AX, IO, 1.733s, 2038 4,767,550 136,330 9,240,276 264,228 10,687,899 305,624 Ser. 02-CP3, Class AX, IO, 1.404s, 2035 2,840,349 36,757 11,605,613 150,187   FRB Ser. 04-TF2A, Class J, 1.205s, 2019 153,000 147,263 310,000 298,375 349,000 335,913 FRB Ser. 04-TF2A, Class H, 0.955s, 2019 100,000 95,000 132,000 125,400 128,000 121,600 Ser. 04-C4, Class AX, IO, 0.449s, 2039 509,584 13,120 3,414,069 87,903 2,698,053 69,468 Ser. 05-C1, Class AX, IO, 0.139s, 2038 31,091,987 292,352 37,857,852 355,970 43,620,802 410,158 CWCapital Cobalt FRB Ser. 07-C3, Class A3, 5.816s, 2046 394,000 417,983     Ser. 07-C2, Class A2, 5.334s, 2047     104,562 106,595 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032   135,709 135,652 119,195 119,144 Ser. 99-CG2, Class B4, 6.1s, 2032   571,000 564,676 551,000 544,897 95 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.58s, 2032 $158,931 $246,480 $ $ $ $ IFB Ser. 3408, Class EK, 24.767s, 2037   491,240 694,767 427,948 605,253 IFB Ser. 2979, Class AS, 23.338s, 2034   78,932 103,386 79,381 103,973 IFB Ser. 3072, Class SM, 22.862s, 2035 239,832 320,985 217,247 290,758   IFB Ser. 3072, Class SB, 22.715s, 2035 214,558 285,725 222,624 296,467 567,316 755,489 IFB Ser. 3249, Class PS, 21.434s, 2036 198,972 264,427 325,769 432,935 593,016 788,097 IFB Ser. 3065, Class DC, 19.095s, 2035 126,483 160,677   361,555 459,302 IFB Ser. 2990, Class LB, 16.294s, 2034 225,256 272,044 441,951 533,749 444,626 536,980 IFB Ser. 3031, Class BS, 16.087s, 2035 130,262 158,472     IFB Ser. 3184, Class SP, IO, 7.095s, 2033 106,608 12,143     IFB Ser. 3287, Class SE, IO, 6.445s, 2037 414,474 64,666 2,668,479 416,336 1,532,943 239,170 IFB Ser. 3398, Class SI, IO, 6.395s, 2036   1,990,089 248,184 1,691,643 210,965 IFB Ser. 3346, Class SC, IO, 6.295s, 2033 12,793,487 1,862,604     IFB Ser. 3346, Class SB, IO, 6.295s, 2033     1,065,031 153,908 IFB Ser. 3225, Class EY, IO, 6.035s, 2036 1,470,917 192,175     IFB Ser. 3751, Class SB, IO, 5.785s, 2039     10,852,280 1,519,319 Ser. 3747, Class HI, IO, 4 1/2s, 2037 273,324 43,523 121,044 19,274 152,281 24,248 Ser. 3751, Class MI, IO, 4s, 2034   3,628,799 493,480 3,367,706 457,974 Ser. 3707, Class HI, IO, 4s, 2023 565,046 63,472 250,942 28,188 316,665 35,571 Ser. T-56, Class A, IO, 0.524s, 2043 154,163 2,891     Ser. T-56, Class 3, IO, 0.008s, 2043 124,023 78     Ser. T-56, Class 1, IO, zero %, 2043 165,545 129     Ser. T-56, Class 2, IO, zero %, 2043 149,209 14     Ser. 3327, Class IF, IO, zero %, 2037 19,365 145 41,497 311 33,999 255 Ser. 3391, PO, zero %, 2037   49,159 38,720 49,159 38,720 96 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Federal Home Loan Mortgage Corp. Ser. 3300, PO, zero %, 2037 $ $ $ $ $412,229 $354,722 Ser. 3206, Class EO, PO, zero %, 2036   34,395 28,652 34,395 28,652 Ser. 1208, Class F, PO, zero %, 2022 3,859 3,435     FRB Ser. 3326, Class YF, zero %, 2037   33,228 30,133 29,988 27,195 FRB Ser. 3263, Class TA, zero %, 2037   6,123 6,121 4,960 4,959 FRB Ser. 3147, Class SF, zero %, 2036   146,547 137,847 109,537 103,034 FRB Ser. 3117, Class AF, zero %, 2036   30,304 28,302   FRB Ser. 3326, Class WF, zero %, 2035 27,554 25,776 55,011 51,461 57,420 53,715 FRB Ser. 3036, Class AS, zero %, 2035   41,877 31,825   FRB Ser. 3003, Class XF, zero %, 2035 15,491 15,375 55,147 54,733 53,211 52,812 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.364s, 2037 86,980 166,525   153,521 293,917 IFB Ser. 06-62, Class PS, 38.403s, 2036 118,467 194,002 225,877 369,898 183,755 300,919 IFB Ser. 06-8, Class HP, 23.652s, 2036 111,724 154,391   350,506 484,364 IFB Ser. 05-45, Class DA, 23.505s, 2035   865,682 1,240,601 630,109 903,004 IFB Ser. 07-53, Class SP, 23.285s, 2037 214,298 292,635 333,352 455,210   IFB Ser. 05-75, Class GS, 19.502s, 2035 235,205 297,599 243,474 308,062 265,984 336,543 IFB Ser. 05-106, Class JC, 19.35s, 2035   124,336 159,459 118,287 151,702 IFB Ser. 05-83, Class QP, 16.745s, 2034   82,782 102,181 82,782 102,181 Ser. 03-W10, Class 1, IO, 1.554s, 2043 237,548 11,135     Ser. 01-50, Class B1, IO, 0.418s, 2041 1,865,680 24,487     Ser. 02-W8, Class 1, IO, 0.34s, 2042 859,358 9,668     Ser. 01-79, Class BI, IO, 0.317s, 2045 623,796 7,018     Ser. 03-34, Class P1, PO, zero %, 2043 28,055 21,322     Ser. 07-64, Class LO, PO, zero %, 2037     194,769 170,324 97 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Federal National Mortgage Association Ser. 07-14, Class KO, PO, zero %, 2037 $ $ $123,490 $100,635 $95,759 $78,036 Ser. 06-125, Class OX, PO, zero %, 2037   35,474 30,597 34,441 29,706 Ser. 06-84, Class OT, PO, zero %, 2036   28,642 25,003 28,642 25,003 Ser. 06-46, Class OC, PO, zero %, 2036   48,236 40,595   Ser. 04-61, Class CO, PO, zero %, 2031 46,891 46,572     FRB Ser. 06-115, Class SN, zero %, 2036 51,276 50,827 283,043 280,566 241,509 239,396 FRB Ser. 06-104, Class EK, zero %, 2036 9,215 8,420 12,164 11,115 16,679 15,241 FRB Ser. 05-117, Class GF, zero %, 2036 13,633 12,562 15,156 13,965 13,271 12,228 FRB Ser. 06-1, Class HF, zero %, 2032   4,890 4,497 7,443 6,845 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.114s, 2020 240,260 7,155 928,900 27,663 593,660 17,679 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA5, Class A1, 6.379s, 2036 4,053,204 2,310,326     First Union National Bank- Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.348s, 2033   895,247 38 797,381 34 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029   580,000 621,712 538,000 576,691 Ser. 97-C2, Class G, 7 1/2s, 2029 71,000 76,330 185,000 198,888 288,000 309,621 First Union-Lehman Brothers- Bank of America 144A Ser. 98-C2, Class G, 7s, 2035     703,000 738,150 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.119s, 2043 8,653,832 67,642 15,338,566 119,892 14,749,466 115,288 Ser. 05-C3, Class XC, IO, 0.07s, 2045 108,721,604 523,875 194,681,060 938,071 179,693,484 865,853 Ser. 07-C1, Class XC, IO, 0.068s, 2049 23,795,832 117,428 66,521,325 328,269 52,433,725 258,750 98 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.052s, 2029 $293,354 $10,567 $ $ $ $ Ser. 05-C1, Class X1, IO, 0.38s, 2043 2,871,091 36,051 12,076,592 151,641 13,116,614 164,700 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036   77,535 71,332 67,861 62,432 Ser. 06-C1, Class XC, IO, 0.071s, 2045 21,725,059 112,732   39,463,776 204,779 Government National Mortgage Association Ser. 06-36, Class OD, PO, zero %, 2036   25,811 24,141 19,002 17,772 Ser. 99-31, Class MP, PO, zero %, 2029 6,407 5,798 30,267 27,392 15,134 13,696 FRB Ser. 07-73, Class KI, IO, zero %, 2037   1,752,852 30,401 671,491 11,646 FRB Ser. 07-73, Class KM, zero %, 2037   175,161 151,638 67,274 58,239 FRB Ser. 07-35, Class UF, zero %, 2037 8,705 8,340 18,129 17,369 14,934 14,308 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 1,138,236 1,163,307 1,187,111 1,213,259 1,297,081 1,325,652 Ser. 05-GG5, Class A2, 5.117s, 2037 626,529 632,861 606,343 612,471 1,383,897 1,397,883 Ser. 05-GG5, Class XC, IO, 0.119s, 2037 11,848,047 28,907 37,739,206 92,076 37,842,686 92,329 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.425s, 2042 8,341,778 100,949 29,344,637 355,117 26,638,709 322,371 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 767,738 772,790 894,872 900,760   GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030   226,262 227,619 227,878 229,245 Ser. 03-C1, Class X1, IO, 0.849s, 2040 4,952,681 50,935 4,072,824 41,887   Ser. 04-C1, Class X1, IO, 0.74s, 2028 365,053 37 497,347 50 497,347 50 Ser. 06-GG6, Class XC, IO, 0.108s, 2038 2,999,882 6,056 30,017,726 60,600 21,688,542 43,785 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.36s, 2037 F 422,172 227,973 1,765,955 953,615 1,729,410 933,882 99 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.473s, 2037 $2,007,985 $1,362,016 $ $ $1,332,739 $903,997 FRB Ser. 06-AR25, Class 5A1, 5.434s, 2036 795,090 476,194   362,641 217,193 FRB Ser. 06-AR3, Class 2A1A, 3.012s, 2036 1,894,532 1,037,900 1,894,532 1,037,900 1,051,676 576,150 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 47,475 49,486 151,325 157,738 151,325 157,738 FRB Ser. 07-LD12, Class A3, 5.987s, 2051 1,355,000 1,437,478 5,191,000 5,506,975   Ser. 07-C1, Class ASB, 5.857s, 2051 1,931,000 2,013,008 338,000 352,355 1,760,000 1,834,746 Ser. 07-LD12, Class A2, 5.827s, 2051 404,000 418,536     FRB Ser. 07-LD11, Class A3, 5.818s, 2049 10,000 10,427     FRB Ser. 06-CB14, Class A3B, 5.482s, 2044 361,000 375,501 383,000 398,385 378,000 393,184 Ser. 06-CB17, Class A3, 5.45s, 2043   1,001,000 1,028,317   Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,740,000 1,770,641 1,802,000 1,833,733 1,967,000 2,001,639 Ser. 06-LDP8, Class A2, 5.289s, 2045 133,456 137,608     Ser. 06-LDP8, Class X, IO, 0.565s, 2045 2,832,658 63,899 14,948,091 337,196 12,605,328 284,348 Ser. 06-CB17, Class X, IO, 0.509s, 2043 13,150,029 295,736 24,167,806 543,519 26,080,662 586,538 Ser. 06-CB16, Class X1, IO, 0.45s, 2045 3,183,546 40,359 14,728,094 186,712 12,313,354 156,100 Ser. 06-LDP9, Class X, IO, 0.446s, 2047 10,353,460 189,284 17,626,883 322,258 11,846,071 216,572 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 4,762,367 61,821 20,090,034 260,793   JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 30,747 30,800 194,191 194,525 210,374 210,735 Ser. 03-ML1A, Class X1, IO, 1.302s, 2039 592,217 12,210     Ser. 05-LDP2, Class X1, IO, 0.274s, 2042 17,302,532 266,502 42,342,987 652,188   Ser. 05-CB12, Class X1, IO, 0.175s, 2037 3,724,554 25,713 10,661,031 73,601 10,248,340 70,751 Ser. 07-CB20, Class X1, IO, 0.148s, 2051 7,016,817 67,885 39,471,179 381,868 31,966,041 309,259 Ser. 06-LDP6, Class X1, IO, 0.075s, 2043   24,439,927 88,385 17,620,701 63,724 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.536s, 2040 $1,091,000 $1,058,270 $ $ $ $ Ser. 07-SL1, Class A1, 5.273s, 2040 398,658 399,902     LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031   149,428 149,773 136,004 136,318 Ser. 99-C1, Class G, 6.41s, 2031   159,961 156,870 145,590 142,777 Ser. 98-C4, Class G, 5.6s, 2035   132,000 138,864 127,000 133,604 Ser. 98-C4, Class H, 5.6s, 2035   223,000 231,046 215,000 222,758 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 3,539,938 3,666,994     Ser. 07-C7, Class A2, 5.588s, 2045 1,176,000 1,207,127 660,000 677,469 944,000 968,986 Ser. 06-C7, Class A2, 5.3s, 2038 173,000 175,439     Ser. 07-C2, Class XW, IO, 0.558s, 2040 1,146,645 25,523 4,463,379 99,349   LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 1,039,499 16,120 4,801,636 74,463   Ser. 06-C7, Class XW, IO, 0.713s, 2038 1,752,450 44,783 9,366,038 239,344 10,069,963 257,333 Ser. 06-C7, Class XCL, IO, 0.323s, 2038 3,300,694 51,472 16,185,377 252,400 15,160,415 236,416 Ser. 05-C3, Class XCL, IO, 0.281s, 2040 4,411,209 81,453 23,655,448 436,798 21,837,741 403,234 Ser. 06-C6, Class XCL, IO, 0.247s, 2039 40,464,770 699,814 56,481,733 976,818 51,242,162 886,202 Ser. 05-C2, Class XCL, IO, 0.203s, 2040 11,047,199 86,882 22,069,355 173,567 29,268,782 230,187 Ser. 05-C5, Class XCL, IO, 0.187s, 2040 12,650,428 163,069 31,721,957 408,909 29,858,902 384,893 Ser. 07-C2, Class XCL, IO, 0.117s, 2040 9,849,313 119,823 38,355,375 466,616   Ser. 05-C7, Class XCL, IO, 0.108s, 2040 10,735,751 69,086 27,880,982 179,417 27,955,807 179,898 Ser. 06-C1, Class XCL, IO, 0.102s, 2041 9,374,883 94,126   27,297,247 274,070 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.868s, 2027 202,059 172,746 563,474 481,729 238,860 204,208 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.755s, 2022 $475,032 $451,280 $421,110 $400,054 $496,430 $471,608 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.412s, 2030   137,000 145,376 127,000 134,764 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 356,000 373,809 381,000 400,059   Ser. 96-C2, Class JS, IO, 2.287s, 2028 212,081 7,035 125,080 4,149 47,724 1,583 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.828s, 2050 219,000 228,670 981,000 1,024,316 771,000 805,044 FRB Ser. 07-C1, Class A2, 5.724s, 2050 324,436 332,791     Ser. 03-KEY1, Class B, 5.334s, 2035     1,863,000 1,920,928 Ser. 05-MCP1, Class XC, IO, 0.177s, 2043 3,524,052 38,189 11,928,093 129,260 11,473,302 124,332 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.34s, 2039 2,210,918 43,846 6,033,244 119,649 7,140,537 141,609 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.965s, 2049 151,000 162,146     Ser. 06-1, Class A2, 5.439s, 2039 49,937 49,904     Ser. 07-6, Class A2, 5.331s, 2051 2,114,000 2,156,556     Ser. 2006-3, Class A2, 5.291s, 2046 554,687 559,190     Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.222s, 2049 16,641,353 201,760 48,703,770 590,485 41,653,863 505,011 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 4.372s, 2044 378,330 28,677 598,566 45,371 599,480 45,441 Ser. 07-C5, Class X, IO, 3.985s, 2049   587,211 41,281 493,585 34,699 Ser. 06-C4, Class X, IO, 3.709s, 2045 877,592 43,441 2,197,870 108,795 2,260,988 111,919 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 $14,767 $14,898 $ $ $ $ FRB Ser. 07-IQ15, Class A2, 5.837s, 2049     838,000 868,443 FRB Ser. 06-T23, Class A2, 5.737s, 2041 F 1,306,000 1,314,163 1,575,000 1,584,844 1,797,000 1,808,231 Ser. 07-IQ16, Class A2, 5.623s, 2049 508,000 525,170 538,000 556,184 532,000 549,982 Ser. 07-IQ14, Class A2, 5.61s, 2049 866,169 872,530 939,668 946,568 1,023,401 1,030,916 FRB 5.597s, 2049 1,241,994 1,255,484 1,308,547 1,322,759   FRB Ser. 07-HQ12, Class A2FL, 0.506s, 2049 570,849 528,149 601,781 556,768   Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.089s, 2042 2,658,177 14,939 7,288,168 40,960 5,736,976 32,242 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,333,143 1,413,132 561,714 595,417   Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.233s, 2012 433 4 120 1   PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032     164,464 164,406 Ser. 00-C1, Class J, 6 5/8s, 2033   118,000 4,720 189,000 7,560 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.939s, 2036 2,228,334 36,099 8,270,255 133,978   Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 570,742 402,373 2,832,502 1,996,914   FRB Ser. 06-9, Class 1A1, 5.224s, 2036 955,003 577,120 407,788 246,431   FRB Ser. 05-18, Class 6A1, 2.697s, 2035 111,271 89,017     Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 1,434,024 198,075     Ser. 07-4, Class 1A4, IO, 1s, 2045 1,434,024 39,608     Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,150,796 1,145,042 1,770,532 1,761,679 1,540,373 1,532,671 MORTGAGE-BACKED SECURITIES* cont. Growth 3.7% Balanced 4.9% Conservative 6.0% Principal Principal Principal amount Value amount Value amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.735s, 2049 $649,031 $674,531 $321,694 $334,333 $983,893 $1,022,550 Ser. 06-C27, Class A2, 5.624s, 2045 601,011 604,772 469,652 472,591 88,172 88,724 Ser. 07-C30, Class APB, 5.294s, 2043 709,000 719,107 752,000 762,720 968,000 981,799 Ser. 06-C29, Class A2, 5.275s, 2048 326,000 332,100 344,000 350,437 366,000 372,849 Ser. 07-C34, IO, 0.378s, 2046 4,696,174 70,771 10,529,825 158,684 8,677,841 130,775 Ser. 06-C29, IO, 0.376s, 2048 17,823,361 300,730 46,854,777 790,571   Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.555s, 2018   164,000 98,400 156,000 93,600 Ser. 03-C3, Class IOI, IO, 1.088s, 2035 403,286 6,281 3,030,072 47,190   Ser. 07-C31, IO, 0.258s, 2047 9,011,222 101,556 35,090,264 395,467 27,621,503 311,294 Ser. 05-C18, Class XC, IO, 0.14s, 2042 11,143,796 97,397 19,015,398 166,195 21,956,859 191,903 Ser. 06-C27, Class XC, IO, 0.108s, 2045 3,456,348 27,858 15,989,143 128,872 13,367,464 107,742 Ser. 06-C23, Class XC, IO, 0.047s, 2045 4,352,645 17,324 28,689,175 114,183 31,491,988 125,338 Ser. 06-C26, Class XC, IO, 0.042s, 2045 17,046,257 48,923 13,578,029 38,969 8,408,979 24,134 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036   46,000 16,100 44,000 15,400 Ser. 07-SL2, Class A1, 5.316s, 2049 1,467,356 1,324,377     Total mortgage-backed securities (cost $66,114,977, $66,324,326 and $64,227,661) COMMODITY LINKED NOTES* Growth 2.2% Balanced 2.2% Conservative 2.2% Principal Principal Principal amount Value amount Value amount Value Citigroup Funding, Inc. 144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $15,900,000 $18,940,637 $12,700,000 $15,128,685 $10,000,000 $11,912,350 UBS AG/Jersey Branch 144A notes zero %, 2011 (Indexed to the UBS Bloomberg CMCI Index) (United Kingdom) 18,169,000 21,588,135 14,546,000 17,283,340 11,457,000 13,613,037 Total commodity linked notes (cost $34,069,000, $27,246,000 and $21,457,000) ASSET-BACKED SECURITIES* Growth 1.4% Balanced 2.2% Conservative 1.1% Principal Principal Principal amount Value amount Value amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.4s, 2036 $107,000 $66,764 $475,000 $296,380 $ $ FRB Ser. 06-HE3, Class A2C, 0.4s, 2036 119,000 56,755 549,000 261,838 436,000 207,944 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 349,191 370,143 168,388 178,491   Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.41s, 2036 89,226 63,542 409,191 291,402 328,489 233,931 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 49,109 49,497 110,098 110,969 106,138 106,977 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 03-ABF1, Class A, 0.62s, 2034 10,484 8,567     Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A5, 8.32s, 2030   868,420 629,605   Ser. 00-A, Class A4, 8.29s, 2030 3,259,550 2,314,280 2,365,715 1,679,658   Ser. 00-A, Class A3, 7.83s, 2030 3,917,083 2,692,995     Ser. 00-A, Class A2, 7.575s, 2030   932,227 622,261 2,454,936 1,638,670 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032   725,628 551,705   Ser. 00-5, Class A7, 8.2s, 2032   1,751,150 1,462,210   ASSET-BACKED SECURITIES* cont. Growth 1.4% Balanced 2.2% Conservative 1.1% Principal Principal Principal amount Value amount Value amount Value Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 $2,813,160 $2,419,318 $1,595,131 $1,371,813 $ $ Ser. 02-1, Class M1F, 7.954s, 2033   776,000 838,763   Ser. 02-2, Class M1, 7.424s, 2033 83,000 83,174 216,000 216,453 154,000 154,323 Ser. 00-6, Class A5, 7.27s, 2031 2,503,283 2,603,415     Ser. 01-1, Class A5, 6.99s, 2031   1,383,074 1,407,278 1,525,405 1,552,100 FRB Ser. 02-1, Class M1A, 2.311s, 2033 725,000 637,127 1,996,000 1,754,077   Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.64s, 2034 26,539 24,723 237,492 221,237 198,996 185,376 Credit-Based Asset Servicing and Securitization FRB Ser. 02-CB2, Class A2, 1.35s, 2032 23,639 20,173     Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.42s, 2036 392,000 248,495 1,688,000 1,070,052 1,342,000 850,717 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.005s, 2032   90,922 18,184 111,823 22,365 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 1,123,096 578,946 504,429 260,029   Ser. 96-6, Class M1, 7.95s, 2027 2,582,000 2,607,820 1,222,000 1,234,220 1,077,000 1,087,770 Ser. 99-5, Class A5, 7.86s, 2029 1,132,076 1,035,849 3,598,109 3,292,269 1,771,366 1,620,800 Ser. 97-6, Class A9, 7.55s, 2029 49,013 53,587   91,530 100,073 Ser. 97-6, Class M1, 7.21s, 2029 293,000 248,272 688,000 582,973   Ser. 96-2, Class A4, 7.2s, 2026 36,792 36,972     Ser. 99-3, Class A8, 7.06s, 2031   532,000 512,050   Ser. 95-10, Class B1, 7.05s, 2027 311,648 308,531     Ser. 93-3, Class B, 6.85s, 2018 88,386 79,671 41,290 37,218   Ser. 98-3, Class A6, 6.76s, 2030   378,569 396,537   Ser. 99-3, Class A7, 6.74s, 2031 416,271 416,271 532,641 532,641   Ser. 99-2, Class A7, 6.44s, 2030   713,902 722,312   ASSET-BACKED SECURITIES* cont. Growth 1.4% Balanced 2.2% Conservative 1.1% Principal Principal Principal amount Value amount Value amount Value Green Tree Financial Corp. Ser. 99-1, Class A6, 6.37s, 2025 $154,767 $160,183 $218,745 $226,401 $136,487 $141,264 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,431,726 3,534,678 3,262,627 3,360,506 1,254,539 1,292,175 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0 1/2s, 2035 370,781 315,164 457,375 388,769   Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.46s, 2037 842,539 310,492 3,915,847 1,443,068   Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.51s, 2036 109,397 42,642 495,735 193,233 388,310 151,359 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class M2, 2 1/2s, 2032 507,000 476,580     Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.65s, 2035 2,087 2,002     Mid-State Trust Ser. 11, Class B, 8.221s, 2038 60,093 57,384 160,406 153,174 123,972 118,382 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 49,702 49,852 168,886 169,397 148,092 148,540 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.41s, 2036 112,243 60,836 509,159 275,964   FRB Ser. 06-2, Class A2C, 0.4s, 2036 138,000 76,597 626,000 347,460   Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 56,358 45,289 665,747 534,999 214,522 172,392 Ser. 95-B, Class B1, 7.55s, 2021   100,700 73,199 145,335 105,644 Ser. 01-C, Class A4, 7.405s, 2030   748,281 495,736   Ser. 01-D, Class A4, 6.93s, 2031 1,337,532 1,113,495     Ser. 98-A, Class M, 6.825s, 2028 454,000 419,621 219,000 202,417   Ser. 01-E, Class A4, 6.81s, 2031 610,624 546,890 910,887 815,813   Ser. 01-C, Class A3, 6.61s, 2021   610,403 352,508   Ser. 99-B, Class A3, 6.45s, 2017 93,619 91,571 198,115 193,781 183,400 179,388 Ser. 99-A, Class A3, 6.09s, 2029 118,711 117,494     ASSET-BACKED SECURITIES* cont. Growth 1.4% Balanced 2.2% Conservative 1.1% Principal Principal Principal amount Value amount Value amount Value Oakwood Mortgage Investors, Inc. Ser. 01-E, Class A3, 5.69s, 2031 $ $ $ $ $900,728 $749,856 Ser. 02-C, Class A1, 5.41s, 2032 735,241 715,022 1,090,704 1,060,710   Ser. 01-D, Class A2, 5.26s, 2019 768,982 549,822 795,383 568,699   Ser. 02-B, Class A2, 5.19s, 2019     759,116 695,982 Ser. 02-A, Class A2, 5.01s, 2020 144,164 131,688   72,082 65,844 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030   368,275 357,227 75,073 72,821 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.41s, 2037 207,000 135,042 840,000 547,997   SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.46s, 2036 234,000 90,504 1,061,000 410,361   Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.42s, 2036 111,000 89,883   394,000 319,043 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038   363,777 43,653 311,660 37,399 UCFC Mfg. Hsg. Contract Ser. 97-4, Class A4, 6.995s, 2029 285,842 302,278     Total asset-backed securities (cost $26,406,123, $37,688,665 and $12,772,598) INVESTMENT COMPANIES* Growth 1.3% Balanced 1.8% Conservative 1.3% Shares Value Shares Value Shares Value BlackRock Kelso Capital Corp. 19,668 $199,237 13,009 $131,781 6,771 $68,590 Financial Select Sector SPDR Fund 240,800 3,951,528 181,300 2,975,133 103,700 1,701,717 Harris & Harris Group, Inc.  66,600 358,308 54,600 293,748 31,800 171,084 iShares MSCI EAFE Index Fund 15,600 937,404   11,046 663,754 iShares Russell 2000 Growth Index Fund   4,202 400,619 4,109 391,752 iShares Russell 2000 Value Index Fund SB SC   4,016 302,726 2,955 222,748 MCG Capital Corp. 87,611 569,472 58,824 382,356 29,136 189,384 NGP Capital Resources Co. 30,726 296,199 20,628 198,854 10,324 99,523 SPDR S&P rust SG SB SC 135,689 17,980,149 168,298 22,301,168 83,931 11,121,697 Total investment companies (cost $22,044,306, $23,902,948 and $11,937,233) FOREIGN GOVERNMENT BONDS AND NOTES* Growth 0.7% Balanced 1.0% Conservative 1.3% Principal Principal Principal amount Value amount Value amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $850,000 $865,300 $880,000 $895,840 $965,000 $982,370 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,555,000 4,288,533 4,945,000 4,655,718 5,575,000 5,248,863 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 8,160,000 1,978,800 8,525,000 2,067,313 9,140,000 2,216,450 Brazil (Federal Republic of) notes (units) 10s, 2012 BRL4,130 2,555,516 5,525 3,418,698 4,838 2,993,604 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 $150,000 157,500 $175,000 183,750 $200,000 210,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 450,000 464,063 525,000 541,406 600,000 618,750 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,200,000 2,321,000 2,200,000 2,321,000 2,300,000 2,426,500 Total foreign government bonds and notes (cost $12,504,075, $13,945,630 and $14,505,411) SENIOR LOANS* c Growth 0.3% Balanced 0.5% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 $155,000 $155,073 $155,000 $155,073 $115,000 $115,054 Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 292,050 293,023 301,950 302,956 217,800 218,526 Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 89,585 87,345 89,585 87,345 69,677 67,935 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 99,750 99,470 99,750 99,470 79,800 79,576 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 75,000 73,957 75,000 73,957 60,000 59,166 Caesars Entertainment Operating Co, Inc. bank term loan FRN Ser. B2, 3.303s, 2015 135,000 124,854 229,243 212,014 191,981 177,553 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 215,000 210,196 215,000 210,196 175,000 171,090 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 385,000 389,572 385,000 389,572 310,000 313,681 SENIOR LOANS* c cont. Growth 0.3% Balanced 0.5% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value Cedar Fair LP bank term loan FRN 4s, 2017 $112,961 $113,384 $112,961 $113,384 $88,626 $88,958 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.761s, 2014 829,575 696,843 849,319 713,428 731,145 614,161 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 83,486 79,928 78,575 75,226 54,020 51,718 Claires Stores, Inc. bank term loan FRN 3.026s, 2014 213,011 203,041 217,108 206,946 151,566 144,472 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 104,000 104,780 99,667 100,414 86,667 87,317 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 170,000 170,027 170,000 170,027 135,000 135,021 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 141,316 125,212 189,364 167,784   Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 65,000 65,894 65,000 65,894 50,000 50,688 First Data Corp. bank term loan FRN Ser. B3, 3.002s, 2014 660,216 631,699 763,229 730,262   Goodman Global, Inc. bank term loan FRN 9s, 2017 100,000 102,688 100,000 102,688 75,000 77,016 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 213,563 214,496 213,563 214,496 168,863 169,601 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 145,000 145,906 145,000 145,906 115,000 115,719 Health Management Associates, Inc. bank term loan FRN 2.053s, 2014   56,821 55,954 52,639 51,836 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014   7,863 7,789 7,288 7,219 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.262s, 2014   82,846 82,069 76,784 76,064 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.262s, 2014   28,676 28,407 26,578 26,328 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 173,049 177,862 173,001 177,813 135,756 139,532 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 173,448 178,272 173,547 178,374 136,719 140,522 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 400,000 391,750 540,000 528,863 460,000 450,513 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 170,000 170,935 170,000 170,935 140,000 140,770 National Bedding Co., LLC bank term loan FRN Ser. B, 3.818s, 2013   42,301 42,142 39,112 38,965 SENIOR LOANS* c cont. Growth 0.3% Balanced 0.5% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value Polypore, Inc. bank term loan FRN Ser. B, 2.27s, 2014 $ $ $116,253 $114,509 $107,746 $106,130 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 390,000 422,175 390,000 422,175 315,000 340,988 Revlon Consumer Products bank term loan FRN 6.001s, 2015 213,388 213,921 213,388 213,921 153,450 153,834 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 478,929 481,563 483,766 486,427 362,825 364,820 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 96,828 97,009 96,828 97,009 67,772 67,899 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014   118,992 100,145 110,286 92,817 Univision Communications, Inc. bank term loan FRN 4.512s, 2017   120,292 116,984 111,490 108,424 West Corp. bank term loan FRN Ser. B2, 2.743s, 2013   24,755 24,612 22,944 22,811 West Corp. bank term loan FRN Ser. B5, 4.618s, 2016   60,208 60,258 55,802 55,849 Total senior loans (cost $6,156,483, $7,158,412 and $5,022,563) PURCHASED OPTIONS OUTSTANDING* Growth 0.2% Balanced 0.3% Conservative 0.4% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 $15,352,800 $1,617,411 $21,562,300 $2,271,579 $20,461,100 $2,155,569 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 15,352,800 529,271 21,562,300 743,336 20,461,100 705,374 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 1,200,900 185,011 2,918,500 449,624 2,523,300 388,740 PURCHASED OPTIONS OUTSTANDING* cont. Growth 0.2% Balanced 0.3% Conservative 0.4% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 $1,200,900 $90,860 $2,918,500 $220,814 $2,523,300 $190,913 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 1,200,900 176,076 2,918,500 427,910 2,523,300 369,966 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 1,200,900 96,336 2,918,500 234,122 2,523,300 202,419 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 42,694,100 228,413 28,042,400 150,027 29,984,100 160,415 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 22,470,572 219,088 14,759,170 143,902 15,781,082 153,866 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 13,400,000 51,658 14,050,000 54,164 15,370,000 59,252 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 13,400,000 49,953 14,050,000 52,376 15,370,000 57,297 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 13,400,000 51,149 14,050,000 53,630 15,370,000 58,669 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 13,400,000 48,381 14,050,000 50,728 15,370,000 55,494 Total purchased options outstanding (cost $3,462,734, $4,698,395 and $4,440,496) CONVERTIBLE BONDS AND NOTES* Growth 0.1% Balanced 0.1% Conservative 0.1% Principal Principal Principal amount Value amount Value amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $188,000 $193,875 $191,000 $196,969 $131,000 $135,094 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 185,000 205,350 180,000 199,800 145,000 160,950 Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 58,000 63,655 58,000 63,655 47,000 51,583 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 80,000 115,450 80,000 115,450 65,000 93,803 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 88,879 39,000 70,741 24,000 43,533 General Growth Properties, Inc. 144A cv. escrow funding bond zero %, 2027 F R 660,000 825 740,000 925 515,000 644 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 270,000 266,288 270,000 266,288 215,000 212,044 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 134,000 171,185 135,000 172,463 107,000 136,693 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 215,000 234,350 220,000 239,800 175,000 190,750 Total convertible bonds and notes (cost $1,196,082, $1,202,692 and $933,466) PREFERRED STOCKS* Growth 0.1% Balanced 0.1% Conservative 0.1% Shares Value Shares Value Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 726 $675,543 754 $701,597 519 $482,930 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 9,600 244,800 9,600 244,800 7,800 198,900 Total preferred stocks (cost $767,570, $718,791 and $537,557) CONVERTIBLE PREFERRED STOCKS* Growth % Balanced % Conservative % Shares Value Shares Value Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. SB SC 4,097 $289,658 4,068 $287,608 3,090 $218,463 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 7,578 152,010 7,508 150,606 5,720 114,740 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 271,633 5,621 270,862 4,439 213,904 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  684 376 912 502   Total convertible preferred stocks (cost $1,269,930, $1,481,307 and MUNICIPAL BONDS AND NOTES* Growth % Balanced % Conservative % Principal Principal Principal amount Value amount Value amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $49,880 $105,000 $104,747 $135,000 $134,675 4.071s, 1/1/14 150,000 150,189 315,000 315,397 400,000 400,504 Total municipal bonds and notes (cost $200,000, $420,000 and $535,000) WARRANTS*  Growth % Balanced % Conservative % Expiration Strike date price Warrants Value Warrants Value Warrants Value Aventine Renewable Energy Holdings, Inc. F 3/15/15 $40.94 431 $ 376 $ 202 $ Charter Communications, Inc. Class A 11/30/14 46.86 62 729 37 435 12 141 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 11,802 50,760 12,182 34,898 8,376 Total warrants (cost $219,087, $192,669 and SHORT-TERM INVESTMENTS* Growth 25.3% Balanced 27.2% Conservative 34.9% Principal Principal Principal amount/ amount/ amount/ shares Value shares Value shares Value U.S. Treasury Bills for effective yields from 0.20% to 0.27%, June 2, 2011 # ## $41,891,000 $41,871,563 $50,050,000 $50,026,777 $ $ U.S. Treasury Bills for effective yields from 0.24% to 0.26%, October 20, 2011 # ## 34,068,000 34,029,571 26,597,000 26,566,999 33,573,000 33,535,130 U.S. Treasury Bills for effective yields from 0.19% to 0.20%, August 25, 2011 # ##     18,752,000 18,733,529 U.S. Treasury Bills for effective yields from 0.22% to 0.24%, July 28, 2011 # ## 14,613,000 14,600,813 11,857,000 11,847,111 8,078,000 8,071,263 U.S. Treasury Bills for effective yields from 0.04% to 0.06%, April 7, 2011     80,000,000 79,999,363 Putnam Cash Collateral Pool, LLC 0.19% d 31,941,860 31,941,860 16,306,566 16,306,566 16,134,077 16,134,077 Putnam Money Market Liquidity Fund 0.13% e 342,061,220 342,061,220 293,566,998 293,566,998 241,227,778 241,227,778 Total short-term investments (cost $464,500,103, $398,312,121 and $397,695,231) TOTAL INVESTMENTS Total investments (cost $1,816,760,524, $1,599,860,474 and $1,399,117,681) Key to holdings currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona Key to holdings abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNC Medium Term Notes Class C MTNI Medium Term Notes Class I NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only RSP Risparmio Shares SDR Swedish Depository Receipts SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolios are for the close of the funds reporting period, which ran from October 1, 2010 through March 31, 2011 (the reporting period). * Percentages indicated are based on net assets as follows: Growth portfolio $1,838,138,460 Balanced portfolio 1,464,541,935 Conservative portfolio 1,139,345,792  Non-income-producing security.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts, for one or more of the funds, at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts, for one or more of the funds, at the close of the reporting period. ∆ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs (Note 1). i Security purchased with cash or security received, that was pledged to one or more of the funds for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. SG Securities on loan, in part or in entirety, at the close of the reporting period (Growth portfolio). SB Securities on loan, in part or in entirety, at the close of the reporting period (Balanced portfolio). SC Securities on loan, in part or in entirety, at the close of the reporting period (Conservative portfolio). At the close of the reporting period, the funds maintained liquid assets totaling $368,720,415, $638,553,678 and $743,762,997 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, ADS, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): Growth Portfolio United States 77.9% Russia 0.9% United Kingdom 3.9 Switzerland 0.7 Japan 2.9 South Korea 0.7 China 1.5 Netherlands 0.7 France 1.4 Germany 0.5 Brazil 1.3 Taiwan 0.5 Italy 1.2 Canada 0.5 Australia 1.0 Other 4.4 Total 100.0% DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): Balanced Portfolio United States 86.0% Canada 0.5% United Kingdom 3.0 Switzerland 0.5 Japan 1.9 Netherlands 0.5 France 1.0 Other 5.2 Australia 0.7 Total 100.0% Italy 0.7 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): Conservative Portfolio United States 88.3% Canada 0.5% United Kingdom 2.6 Germany 0.5 Japan 1.4 Russia 0.5 France 0.8 Other 4.2 Australia 0.6 Total 100.0% Argentina 0.6 Growth Portfolio FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $855,381,235) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $4,615,230 $4,597,364 $17,866 Brazilian Real Buy 4/20/11 1,860,417 1,833,855 26,562 British Pound Sell 4/20/11 12,639,869 12,711,013 71,144 Canadian Dollar Sell 4/20/11 3,725,971 3,699,773 (26,198) Chilean Peso Sell 4/20/11 977,688 983,779 6,091 Czech Koruna Sell 4/20/11 1,958,629 1,955,510 (3,119) Euro Sell 4/20/11 196,476 190,575 (5,901) Japanese Yen Sell 4/20/11 12,067,382 12,272,025 204,643 Mexican Peso Buy 4/20/11 371,520 364,478 7,042 Norwegian Krone Buy 4/20/11 5,069,339 5,018,282 51,057 Singapore Dollar Buy 4/20/11 5,271,837 5,213,428 58,409 South African Rand Buy 4/20/11 41,479 40,885 594 South Korean Won Buy 4/20/11 3,252,386 3,199,490 52,896 Swedish Krona Buy 4/20/11 1,572,739 1,565,984 6,755 Swiss Franc Sell 4/20/11 6,707,318 6,782,127 74,809 Taiwan Dollar Sell 4/20/11 156,980 156,629 (351) Turkish Lira Sell 4/20/11 411,648 390,943 (20,705) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $855,381,235) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Sell 4/20/11 $2,819,206 $2,669,431 $(149,775) Brazilian Real Buy 4/20/11 3,357,147 3,294,859 62,288 British Pound Sell 4/20/11 15,996,730 16,185,805 189,075 Canadian Dollar Sell 4/20/11 5,276,894 5,242,686 (34,208) Chilean Peso Buy 4/20/11 295,052 297,141 (2,089) Czech Koruna Sell 4/20/11 1,891,590 1,884,674 (6,916) Euro Buy 4/20/11 17,611,417 17,289,196 322,221 Hungarian Forint Buy 4/20/11 5,226,204 5,180,854 45,350 Indian Rupee Sell 4/20/11 4,114,400 4,042,539 (71,861) Japanese Yen Sell 4/20/11 13,433,381 13,582,770 149,389 Mexican Peso Sell 4/20/11 381,589 379,301 (2,288) New Zealand Dollar Sell 4/20/11 978,358 944,314 (34,044) Norwegian Krone Buy 4/20/11 8,376,966 8,335,162 41,804 Philippines Peso Buy 4/20/11 1,735,276 1,741,664 (6,388) Polish Zloty Sell 4/20/11 1,292,727 1,293,185 458 Singapore Dollar Buy 4/20/11 6,648,830 6,605,848 42,982 South Korean Won Buy 4/20/11 3,986,720 3,902,793 83,927 Swedish Krona Sell 4/20/11 8,317,968 8,301,075 (16,893) Swiss Franc Sell 4/20/11 6,233,861 6,316,084 82,223 Taiwan Dollar Sell 4/20/11 690,252 687,893 (2,359) Thai Baht Buy 4/20/11 1,708,148 1,697,264 10,884 Turkish Lira Sell 4/20/11 661,700 635,771 (25,929) Citibank, N.A. Australian Dollar Sell 4/20/11 514,435 502,774 (11,661) Brazilian Real Sell 4/20/11 474,424 467,693 (6,731) British Pound Sell 4/20/11 4,481,757 4,503,583 21,826 Canadian Dollar Buy 4/20/11 2,312,298 2,297,176 15,122 Chilean Peso Buy 4/20/11 575,549 579,355 (3,806) Czech Koruna Buy 4/20/11 1,194,122 1,186,713 7,409 Danish Krone Buy 4/20/11 1,598,180 1,569,453 28,727 Euro Buy 4/20/11 20,317,360 19,911,485 405,875 Hong Kong Dollar Sell 4/20/11 1,253,302 1,251,891 (1,411) Hungarian Forint Buy 4/20/11 983,442 984,376 (934) Japanese Yen Sell 4/20/11 6,568,821 6,650,845 82,024 Mexican Peso Buy 4/20/11 3,407,496 3,372,337 35,159 New Zealand Dollar Sell 4/20/11 518,309 499,919 (18,390) Norwegian Krone Sell 4/20/11 126,412 125,199 (1,213) Polish Zloty Sell 4/20/11 1,757,467 1,751,112 (6,355) Singapore Dollar Buy 4/20/11 1,577,990 1,557,810 20,180 South African Rand Buy 4/20/11 3,543,794 3,483,277 60,517 South Korean Won Buy 4/20/11 1,489,025 1,462,893 26,132 Swedish Krona Buy 4/20/11 5,220,755 5,203,732 17,023 Swiss Franc Buy 4/20/11 5,453,059 5,373,059 80,000 Taiwan Dollar Buy 4/20/11 1,818,492 1,811,355 7,137 Turkish Lira Buy 4/20/11 610,074 586,248 23,826 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $855,381,235) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Sell 4/20/11 $478,540 $462,410 $(16,130) Brazilian Real Buy 4/20/11 2,239,137 2,198,124 41,013 British Pound Sell 4/20/11 2,751,765 2,739,140 (12,625) Canadian Dollar Sell 4/20/11 4,869,891 4,838,663 (31,228) Czech Koruna Sell 4/20/11 29,115 29,093 (22) Euro Buy 4/20/11 1,266,730 1,326,384 (59,654) Indian Rupee Sell 4/20/11 628,356 620,837 (7,519) Japanese Yen Sell 4/20/11 20,412,850 20,754,065 341,215 Malaysian Ringgit Buy 4/20/11 2,745,938 2,747,203 (1,265) Mexican Peso Buy 4/20/11 1,993,651 1,989,507 4,144 Norwegian Krone Buy 4/20/11 5,637,470 5,611,353 26,117 Polish Zloty Sell 4/20/11 2,770,420 2,769,143 (1,277) South African Rand Buy 4/20/11 1,615,847 1,592,479 23,368 South Korean Won Buy 4/20/11 5,055,459 4,992,616 62,843 Swedish Krona Sell 4/20/11 8,282,486 8,264,809 (17,677) Swiss Franc Sell 4/20/11 7,325,171 7,391,348 66,177 Taiwan Dollar Sell 4/20/11 889,223 886,184 (3,039) Turkish Lira Buy 4/20/11 1,743,190 1,677,173 66,017 Deutsche Bank AG Australian Dollar Buy 4/20/11 3,580,773 3,498,348 82,425 Brazilian Real Sell 4/20/11 193,791 188,078 (5,713) British Pound Sell 4/20/11 7,125,257 7,171,343 46,086 Canadian Dollar Buy 4/20/11 4,705,811 4,673,670 32,141 Chilean Peso Buy 4/20/11 183,238 184,225 (987) Czech Koruna Sell 4/20/11 645,586 640,397 (5,189) Euro Buy 4/20/11 2,571,079 2,509,792 61,287 Hungarian Forint Buy 4/20/11 3,031,415 3,012,526 18,889 Malaysian Ringgit Buy 4/20/11 2,711,801 2,711,351 450 Mexican Peso Buy 4/20/11 828,117 818,792 9,325 New Zealand Dollar Sell 4/20/11 871,829 841,297 (30,532) Norwegian Krone Buy 4/20/11 5,073,395 5,051,358 22,037 Philippines Peso Buy 4/20/11 1,729,353 1,734,517 (5,164) Polish Zloty Sell 4/20/11 3,373,657 3,341,901 (31,756) Singapore Dollar Buy 4/20/11 3,847,728 3,811,432 36,296 South Korean Won Buy 4/20/11 2,949,244 2,899,379 49,865 Swedish Krona Sell 4/20/11 3,516,921 3,498,722 (18,199) Swiss Franc Sell 4/20/11 3,474,643 3,535,825 61,182 Taiwan Dollar Sell 4/20/11 4,106 4,098 (8) Turkish Lira Buy 4/20/11 993,616 968,845 24,771 Goldman Sachs International Australian Dollar Buy 4/20/11 5,155,216 5,075,630 79,586 British Pound Sell 4/20/11 4,195,353 4,262,458 67,105 Canadian Dollar Sell 4/20/11 2,009,110 1,995,817 (13,293) Chilean Peso Buy 4/20/11 368,386 370,759 (2,373) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $855,381,235) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Euro Buy 4/20/11 $924,742 $897,062 $27,680 Hungarian Forint Buy 4/20/11 3,111,730 3,109,401 2,329 Japanese Yen Buy 4/20/11 3,655,432 3,717,650 (62,218) Norwegian Krone Buy 4/20/11 2,403,460 2,377,165 26,295 Polish Zloty Sell 4/20/11 526,983 527,179 196 South African Rand Buy 4/20/11 34,558 33,768 790 Swedish Krona Sell 4/20/11 3,363,081 3,357,399 (5,682) Swiss Franc Sell 4/20/11 3,945,154 3,886,607 (58,547) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 7,202,708 7,040,426 162,282 British Pound Sell 4/20/11 3,429,345 3,484,208 54,863 Euro Buy 4/20/11 7,136,303 7,128,472 7,831 Hong Kong Dollar Sell 4/20/11 3,242,751 3,237,707 (5,044) Indian Rupee Sell 4/20/11 628,360 619,200 (9,160) Japanese Yen Sell 4/20/11 8,767,404 8,916,740 149,336 New Zealand Dollar Sell 4/20/11 1,623,251 1,566,085 (57,166) Norwegian Krone Buy 4/20/11 1,027,139 1,016,630 10,509 Philippines Peso Buy 4/20/11 1,729,353 1,732,517 (3,164) Singapore Dollar Buy 4/20/11 8,142,027 8,078,908 63,119 South Korean Won Buy 4/20/11 1,934,032 1,924,310 9,722 Swiss Franc Sell 4/20/11 1,526,132 1,503,144 (22,988) Taiwan Dollar Sell 4/20/11 473,961 474,109 148 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 5,468,864 5,403,469 65,395 Brazilian Real Buy 4/20/11 952,270 936,137 16,133 British Pound Sell 4/20/11 6,489,159 6,504,343 15,184 Canadian Dollar Sell 4/20/11 3,708,221 3,683,555 (24,666) Chilean Peso Sell 4/20/11 525,656 521,515 (4,141) Czech Koruna Buy 4/20/11 252,227 249,396 2,831 Euro Buy 4/20/11 12,805,425 12,521,531 283,894 Hong Kong Dollar Sell 4/20/11 1,076,006 1,074,822 (1,184) Hungarian Forint Buy 4/20/11 107,039 103,046 3,993 Japanese Yen Sell 4/20/11 3,656,421 3,684,006 27,585 Malaysian Ringgit Buy 4/20/11 2,383,458 2,385,738 (2,280) Mexican Peso Buy 4/20/11 1,928,578 1,893,382 35,196 New Zealand Dollar Sell 4/20/11 1,058,808 1,021,471 (37,337) Norwegian Krone Buy 4/20/11 975,684 966,108 9,576 Polish Zloty Sell 4/20/11 297,376 296,394 (982) Singapore Dollar Buy 4/20/11 1,041,549 1,003,220 38,329 South African Rand Buy 4/20/11 3,400,176 3,342,388 57,788 South Korean Won Buy 4/20/11 312,897 308,914 3,983 Swedish Krona Sell 4/20/11 9,867,946 9,813,686 (54,260) Swiss Franc Sell 4/20/11 2,073,915 2,082,193 8,278 Taiwan Dollar Buy 4/20/11 1,168,462 1,176,305 (7,843) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $855,381,235) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Thai Baht Buy 4/20/11 $1,732,666 $1,721,145 $11,521 Turkish Lira Sell 4/20/11 1,061,072 1,018,987 (42,085) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 4,179,620 4,118,601 61,019 Brazilian Real Buy 4/20/11 3,012,651 2,996,106 16,545 British Pound Sell 4/20/11 12,341,739 12,418,447 76,708 Canadian Dollar Sell 4/20/11 5,725,484 5,688,178 (37,306) Chilean Peso Sell 4/20/11 53,998 54,300 302 Czech Koruna Sell 4/20/11 855,226 854,560 (666) Euro Buy 4/20/11 12,688,732 12,543,633 145,099 Hungarian Forint Buy 4/20/11 3,789,571 3,784,233 5,338 Indian Rupee Sell 4/20/11 3,317,847 3,273,088 (44,759) Japanese Yen Sell 4/20/11 13,367,546 13,467,528 99,982 Malaysian Ringgit Buy 4/20/11 2,746,004 2,748,176 (2,172) Mexican Peso Buy 4/20/11 4,049,487 4,012,625 36,862 New Zealand Dollar Sell 4/20/11 2,136,374 2,100,855 (35,519) Norwegian Krone Buy 4/20/11 4,456,851 4,397,405 59,446 Polish Zloty Buy 4/20/11 306,530 305,968 562 Singapore Dollar Buy 4/20/11 3,228,636 3,196,475 32,161 South African Rand Buy 4/20/11 2,686,837 2,635,657 51,180 South Korean Won Buy 4/20/11 4,129,008 4,051,727 77,281 Swedish Krona Sell 4/20/11 204,866 199,028 (5,838) Swiss Franc Sell 4/20/11 9,920,567 9,948,729 28,162 Taiwan Dollar Sell 4/20/11 657,211 656,635 (576) Turkish Lira Buy 4/20/11 576,863 576,573 290 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 3,990,935 3,937,944 52,991 Brazilian Real Buy 4/20/11 3,916,702 3,841,770 74,932 British Pound Sell 4/20/11 9,381,636 9,412,469 30,833 Canadian Dollar Sell 4/20/11 4,186,841 4,159,971 (26,870) Euro Buy 4/20/11 10,235,482 9,988,715 246,767 Hungarian Forint Buy 4/20/11 3,102,543 3,069,431 33,112 Japanese Yen Sell 4/20/11 4,958,035 5,040,388 82,353 Malaysian Ringgit Buy 4/20/11 2,812,925 2,816,360 (3,435) Mexican Peso Buy 4/20/11 2,013,965 1,977,274 36,691 Norwegian Krone Buy 4/20/11 13,045,940 12,947,586 98,354 Philippines Peso Buy 4/20/11 1,729,353 1,737,808 (8,455) Polish Zloty Buy 4/20/11 2,313,600 2,289,898 23,702 Singapore Dollar Buy 4/20/11 2,414,576 2,391,675 22,901 South African Rand Buy 4/20/11 2,068,245 2,038,352 29,893 Swedish Krona Sell 4/20/11 3,171,967 3,160,765 (11,202) Swiss Franc Sell 4/20/11 6,919,054 6,991,325 72,271 Taiwan Dollar Buy 4/20/11 1,377,013 1,370,588 6,425 Thai Baht Buy 4/20/11 1,732,666 1,722,276 10,390 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $855,381,235) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 4/20/11 $15,894,846 $15,672,170 $222,676 Brazilian Real Buy 4/20/11 4,107,132 4,082,797 24,335 British Pound Sell 4/20/11 4,820,527 4,898,469 77,942 Canadian Dollar Sell 4/20/11 8,923,404 8,891,300 (32,104) Czech Koruna Sell 4/20/11 938,480 936,864 (1,616) Euro Buy 4/20/11 12,422,411 12,270,605 151,806 Hungarian Forint Buy 4/20/11 3,290,359 3,277,627 12,732 Indian Rupee Sell 4/20/11 3,410,021 3,362,928 (47,093) Japanese Yen Sell 4/20/11 20,602,434 20,949,640 347,206 Mexican Peso Buy 4/20/11 3,836,246 3,799,566 36,680 New Zealand Dollar Sell 4/20/11 2,083,071 2,049,403 (33,668) Norwegian Krone Buy 4/20/11 3,043,559 3,051,061 (7,502) Polish Zloty Sell 4/20/11 1,549 1,549  Singapore Dollar Buy 4/20/11 7,488,193 7,428,260 59,933 South African Rand Buy 4/20/11 1,481,879 1,460,363 21,516 South Korean Won Buy 4/20/11 4,103,845 4,015,271 88,574 Swedish Krona Sell 4/20/11 8,260,819 8,242,410 (18,409) Swiss Franc Sell 4/20/11 11,697,616 11,777,802 80,186 Taiwan Dollar Sell 4/20/11 24,852 24,834 (18) Thai Baht Buy 4/20/11 1,708,148 1,696,178 11,970 Turkish Lira Buy 4/20/11 2,039,117 2,028,904 10,213 Westpac Banking Corp. Australian Dollar Buy 4/20/11 7,104,547 7,025,608 78,939 British Pound Sell 4/20/11 10,329,197 10,494,220 165,023 Canadian Dollar Buy 4/20/11 3,537,639 3,466,472 71,167 Euro Sell 4/20/11 9,382,746 9,089,822 (292,924) Japanese Yen Sell 4/20/11 13,840,291 14,074,335 234,044 New Zealand Dollar Buy 4/20/11 542,634 511,772 30,862 Norwegian Krone Buy 4/20/11 7,326,960 7,292,168 34,792 Swedish Krona Sell 4/20/11 8,998,454 8,880,149 (118,305) Swiss Franc Sell 4/20/11 4,998,374 5,055,303 56,929 Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 52 $5,377,218 Apr-11 $37,049 Australian Government Treasury Bond 10 yr (Short) 22 2,154,884 Jun-11 (1,547) Canadian Government Bond 10 yr (Long) 41 5,078,972 Jun-11 (22,065) DAX Index (Long) 81 20,354,943 Jun-11 136,918 Euro STOXX 50 Index (Short) 797 32,187,819 Jun-11 (635,765) Euro-Bobl 5 yr (Short) 6 976,171 Jun-11 (21) FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Long) 176 $30,311,365 Jun-11 $(389,155) Euro-CAC 40 Index (Short) 223 12,638,346 Apr-11 (186,828) Euro-Dollar 90 day (Short) 260 64,444,250 Mar-12 94,850 Euro-Schatz 2 yr (Long) 9 1,369,809 Jun-11 237 Euro-Swiss Franc 3 Month (Short) 18 4,878,376 Dec-11 182 Euro-Swiss Franc 3 Month (Short) 18 4,839,090 Dec-12 618 Euro-Swiss Franc 3 Month (Short) 18 4,852,349 Jun-12 4,683 Euro-Swiss Franc 3 Month (Short) 18 4,867,572 Mar-12 946 Euro-Swiss Franc 3 Month (Short) 18 4,888,198 Sep-11 754 FTSE 100 Index (Long) 38 3,592,534 Jun-11 (25,295) FTSE 100 Index (Short) 153 14,464,678 Jun-11 (315,073) FTSE/MIB Index (Long) 36 5,458,019 Jun-11 46,646 Japanese Government Bond 10 yr (Short) 5 8,398,532 Jun-11 (11,462) Japanese Government Bond 10 yr Mini (Long) 16 2,687,915 Jun-11 8,565 MSCI EAFE Index E-Mini (Long) 60 5,061,000 Jun-11 71,880 NASDAQ 100 Index E-Mini (Short) 263 12,288,675 Jun-11 (147,806) Russell 2000 Index Mini (Short) 790 66,494,300 Jun-11 (1,709,377) OMXS 30 Index (Short) 268 4,769,913 Apr-11 (201,219) S&P 500 Index (Long) 9 2,972,250 Jun-11 (1,259) S&P 500 Index E-Mini (Long) 5,630 371,861,500 Jun-11 2,806,690 S&P 500 Index E-Mini (Short) 141 9,313,050 Jun-11 (74,307) S&P Mid Cap 400 Index E-Mini (Long) 804 79,354,800 Jun-11 2,320,072 SGX MSCI Singapore Index (Short) 36 2,095,324 Apr-11 (44,145) SPI 200 Index (Short) 135 17,018,682 Jun-11 (358,328) Tokyo Price Index (Long) 162 16,886,375 Jun-11 (1,409,066) Tokyo Price Index (Short) 151 15,739,769 Jun-11 1,338,698 U.K. Gilt 10 yr (Long) 112 21,083,476 Jun-11 (164,927) U.S. Treasury Bond 20 yr (Long) 205 24,638,438 Jun-11 (31,179) U.S. Treasury Bond 30 yr (Long) 48 5,931,000 Jun-11 99,409 U.S. Treasury Note 2 yr (Long) 33 7,198,125 Jun-11 (3,297) U.S. Treasury Note 2 yr (Short) 162 35,336,250 Jun-11 (76,245) U.S. Treasury Note 5 yr (Long) 393 45,898,102 Jun-11 207,355 U.S. Treasury Note 5 yr (Short) 359 41,927,273 Jun-11 (289,564) U.S. Treasury Note 10 yr (Long) 28 3,332,875 Jun-11 34,572 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,000,717) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $8,520,000 Aug-11/4.49 $40,129 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,520,000 Aug-11/4.49 581,405 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,608,000 Jul-11/4.525 53,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,608,000 Jul-11/4.525 1,422,560 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 5,547,000 Aug-11/4.475 27,846 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 5,547,000 Aug-11/4.475 371,760 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,260,000 Aug-11/4.55 17,381 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,260,000 Aug-11/4.55 309,830 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 5,111,000 Aug-11/4.70 11,806 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 5,111,000 Aug-11/4.70 433,975 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 29,412,000 Jul-11/4.745 47,353 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 29,412,000 Jul-11/4.745 2,635,904 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,194,500 Jul-11/4.5475 23,446 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,194,500 Jul-11/4.5475 683,151 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,000,717) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $18,389,000 Jul-11/4.52 $50,754 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,389,000 Jul-11/4.52 1,326,950 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,608,000 Jul-11/4.46 64,118 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,608,000 Jul-11/4.46 1,324,324 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 204,400 Aug-15/4.375 31,490 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 204,400 Aug-15/4.375 15,465 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 204,400 Aug-15/4.46 29,969 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 204,400 Aug-15/4.46 16,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,187,480 Feb-15/5.27 116,689 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,187,480 Feb-15/5.27 166,795 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 4,114,000 May-12/5.51 34,384 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 4,114,000 May-12/5.51 508,633 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 8,988,229 Apr-11/3.89 17,617 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,000,717) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 13,400,000 Jan-12/0.70175 $6,719 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 13,400,000 Jan-12/0.722 7,426 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 13,400,000 Dec-11/0.578 3,061 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 13,400,000 Dec-11/0.602 3,528 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $64,400,156) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 3 1/2s, April 1, 2041 $19,000,000 4/13/11 $17,855,546 FHLMC, 4s, April 1, 2041 19,000,000 4/13/11 18,657,109 FNMA, 5 1/2s, April 1, 2041 26,000,000 4/13/11 27,807,811 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 12,890,000 $ 2/3/13 1.875% 6 month GBP- LIBOR-BBA $(53,385) GBP 5,760,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (81,077) GBP 4,070,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (95,211) GBP 8,380,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 74,317 $16,463,500 (24,648) 2/7/15 1.891% 3 month USD- LIBOR-BBA (34,516) Barclays Bank PLC 8,509,900  2/25/16 3 month USD- LIBOR-BBA 2.3525% 5,528 EUR 5,060,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (103,147) $18,428,600  3/10/18 3.06% 3 month USD- LIBOR-BBA (85,617) 4,338,100  3/14/21 3 month USD- LIBOR-BBA 3.475% (19,885) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $7,471,700 $ 3/18/21 3 month USD- LIBOR-BBA 3.2925% $(155,719) AUD 14,650,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 68,316 AUD 11,140,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (103,192) $18,154,700 36,223 3/30/21 3 month USD- LIBOR-BBA 3.55% 38,975 1,675,200 2,160 3/30/31 3 month USD- LIBOR-BBA 4.17% 3,247 105,300,000 251,910 10/25/16 3 month USD- LIBOR-BBA 1.65% (4,424,007) GBP 6,760,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (50,374) GBP 7,730,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 61,971 GBP 18,040,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (86,058) GBP 2,960,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 80,387 Citibank, N.A. SEK 16,990,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 103,065 $51,112,800 (14,064) 12/10/12 0.81% 3 month USD- LIBOR-BBA (167,319) 1,200,000  3/4/21 3 month USD- LIBOR-BBA 3.595% 8,479 800,000  3/4/41 3 month USD- LIBOR-BBA 4.335% 9,672 SEK 17,910,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% (9,628) $161,376,600 (43,696) 6/28/14 1.81% 3 month USD- LIBOR-BBA (1,670,578) SEK 12,920,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE 3,506 GBP 30,750,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (395,795) GBP 9,120,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 226,550 GBP 38,430,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 106,939 SEK 16,990,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% (15,618) $15,700,000  3/4/13 3 month USD- LIBOR-BBA 0.88625% 1,632 10,500,000  3/4/16 2.3875% 3 month USD- LIBOR-BBA (15,434) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International CHF 4,850,000 $ 12/14/20 2.1075% 6 month CHF- LIBOR-BBA $59,855 $7,200,000  12/17/40 4.334% 3 month USD- LIBOR-BBA (154,092) CHF 15,710,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 31,600 GBP 9,250,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (131,894) GBP 5,110,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 124,808 SEK 12,920,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (1,293) GBP 2,510,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (31,085) CHF 2,510,000  3/7/21 2.27% 6 month CHF- LIBOR-BBA 7,499 $132,014,900 (175,948) 3/14/16 3 month USD- LIBOR-BBA 2.35% (357,472) 2,700 (5) 3/14/20 3 month USD- LIBOR-BBA 3.42% 2 14,222,500 32,603 3/14/41 4.36% 3 month USD- LIBOR-BBA (184,917) 472,600 (1,095) 3/14/41 3 month USD- LIBOR-BBA 4.36% 6,133 CHF 4,940,000  3/18/21 2.16% 6 month CHF- LIBOR-BBA 73,657 CHF 2,470,000  3/21/21 2.16% 6 month CHF- LIBOR-BBA 36,935 $14,300,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA 35,607 CHF 3,530,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 27,353 $4,100,000  3/23/21 3.452% 3 month USD- LIBOR-BBA 31,202 SEK 3,450,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% (1,488) SEK 9,290,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE  CHF 4,030,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 12,297 MXN 23,310,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (124,426) CHF 25,770,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 59,618 $37,922,600 (12,704) 2/17/13 1.04% 3 month USD- LIBOR-BBA (156,304) 58,957,500 (6,281) 2/24/13 0.96% 3 month USD- LIBOR-BBA (118,546) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $255,300 $(32) 2/24/14 1.53% 3 month USD- LIBOR-BBA $(857) 57,230,900 (11,709) 2/24/15 2.04% 3 month USD- LIBOR-BBA (292,379) 7,540,300 560 2/24/13 3 month USD- LIBOR-BBA 0.96% 14,918 42,117,500 8,391 2/24/16 3 month USD- LIBOR-BBA 2.48% 297,165 15,342,100 (5,383) 2/24/19 3.35% 3 month USD- LIBOR-BBA (192,872) 44,533,500 5,693 2/24/21 3 month USD- LIBOR-BBA 3.69% 732,924 CHF 2,530,000  2/25/21 6 month CHF- LIBOR-BBA 2.2125% (19,825) CHF 2,015,000  3/1/21 6 month CHF- LIBOR-BBA 2.24% (10,924) EUR 2,530,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 41,776 SEK 22,110,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% (15,310) $127,471,000 (57,582) 12/16/13 2.23% 3 month USD- LIBOR-BBA (3,841,792) Deutsche Bank AG 40,090,500 93,916 7/27/20 3 month USD- LIBOR-BBA 2.94% (1,413,265) MXN 23,310,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (116,349) $12,023,300 2,120 12/31/14 1.91% 3 month USD- LIBOR-BBA (68,451) EUR 20,010,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 502,679 $1,247,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 9,712 Goldman Sachs International 180,800 (1,215) 2/15/31 3 month USD- LIBOR-BBA 4.43% 6,404 SEK 13,500,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 25,917 CHF 20,310,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 65,371 $3,850,900  2/28/41 3 month USD- LIBOR-BBA 4.31% 31,906 EUR 2,530,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 49,601 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 22,110,000 $ 3/2/21 3 month SEK- STIBOR-SIDE 3.7575% $(21,174) $5,069,500 (1,248) 10/1/13 0.84% 3 month USD- LIBOR-BBA 31,104 14,688,400 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA 44,506 10,771,600  4/4/16 3 month USD- LIBOR-BBA 2.415%  GBP 3,230,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (32,565) JPMorgan Chase Bank, N.A. JPY 499,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (54,187) $2,282,000  3/7/41 3 month USD- LIBOR-BBA 4.365% 38,669 7,717,700  3/9/26 3 month USD- LIBOR-BBA 4.07% 81,804 10,526,700 (5,034) 3/11/13 3 month USD- LIBOR-BBA 0.91% (2,455) 7,908,000 13,512 3/11/21 3.64% 3 month USD- LIBOR-BBA (66,530) 28,600,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA 67,782 23,700,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA 53,088 3,129,600  3/25/16 2.27% 3 month USD- LIBOR-BBA 20,472 37,233,000  3/5/18 4.325% 3 month USD- LIBOR-BBA (3,241,990) MXN 3,330,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (15,825) JPY 751,800,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (61,610) GBP 2,960,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 72,684 JPY 749,720,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 11,892 CAD 2,400,000  9/21/20 3.105% 3 month CAD- BA-CDOR 113,768 JPY 293,300,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (46,389) JPY 394,300,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 69,624 MXN 12,390,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (79,563) $2,951,800  11/23/40 3 month USD- LIBOR-BBA 3.9525% (126,213) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG $7,625,700 $ 12/9/40 4.1075% 3 month USD- LIBOR-BBA $132,297 CHF 26,150,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 55,644 CHF 3,890,000  2/17/21 2.275% 6 month CHF- LIBOR-BBA 3,913 CHF 7,140,000  3/28/21 6 month CHF- LIBOR-BBA 2.21% (75,848) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $201,519 $ 1/12/40 5.00% (1 month Synthetic TRS $2,540 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 76,682  1/12/40 4.50% (1 month Synthetic TRS 443 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 609,942  1/12/40 5.00% (1 month Synthetic TRS 7,689 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 346,890  1/12/40 5.00% (1 month Synthetic TRS 4,373 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 120,383 (489) 1/12/40 4.50% (1 month Synthetic TRS 207 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 69,113 (886) 1/12/41 5.00% (1 month Synthetic TRS 126 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,523,319  1/12/40 5.00% (1 month Synthetic TRS 69,631 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 408,423  1/12/40 5.00% (1 month Synthetic TRS 5,149 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $535,951 $ 1/12/40 4.50% (1 month Synthetic TRS $3,097 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 725,779  1/12/39 5.50% (1 month Synthetic TRS 6,169 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. baskets 273,380  3/28/12 (3 month USD- A basket 568,075 LIBOR-BBA) (CGPUTNAT) of common stocks GBP 4,150,000  5/18/13 (3.38%) GBP Non-revised 163,540 UK Retail Price Index $11,683 F  2/22/12 (1 month USD- MSCI Daily Total 379,103 LIBOR-BBA plus Return Net Brazil 0.45%) USD Index 11,193 F  2/22/12 (1 month USD- MSCI Daily Total 363,104 LIBOR-BBA plus Return Net Brazil 0.50%) USD Index 3,573 F  2/22/12 (1 month USD- MSCI Daily Total 115,821 LIBOR-BBA plus Return Net Brazil 0.50%) USD Index Goldman Sachs International 2,075,000  7/28/11 (0.685%) USA Non Revised 43,296 Consumer Price Index - Urban (CPI-U) 2,075,000  7/29/11 (0.76%) USA Non Revised 41,776 Consumer Price Index - Urban (CPI-U) 2,075,000  7/30/11 (0.73%) USA Non Revised 42,434 Consumer Price Index - Urban (CPI-U) 2,530,000  3/1/16 2.47% USA Non Revised (4,977) Consumer Price Index - Urban (CPI-U) 1,265,000  3/2/16 2.45% USA Non Revised (3,660) Consumer Price Index - Urban (CPI-U) 2,530,000  3/3/16 2.45% USA Non Revised (7,187) Consumer Price Index - Urban (CPI-U) 2,530,000  3/7/16 2.51% USA Non Revised 774 Consumer Price Index - Urban (CPI-U) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. baskets 651  9/26/11 (1 month USD- A basket $(2,930) LIBOR-BBA plus (GSGLPMIN) 60 bp) of common stocks JPMorgan Chase Bank, N.A. shares 966,887  10/20/11 (3 month USD- iShares MSCI 1,658,319 LIBOR-BBA plus Emerging Markets 5 bp) Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ $(1,158,323) $51,481,000 6/20/16 500 bp $1,945 Citibank, N.A. DJ CDX NA IG Series 16 Version 1 Index BBB+ (18,985) 8,160,000 6/20/16 100 bp 2,295 Hanson Plc, 7 7/8%, 9/27/10   1,535,000 9/20/16 (71 bp) 56,788 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (10,504) 1,180,000 12/20/19 (100 bp) 104,669 DJ CDX NA HY Series 16 Version 1 Index B+ (652,884) 31,655,000 6/20/16 500 bp 60,549 DJ CMB NA CMBX AJ Index  (79,093) 246,000 2/17/51 (96 bp) (28,906) Deutsche Bank AG DJ CDX NA HY Series 15 Version 1 Index B+ 29,844 955,000 12/20/15 500 bp 64,422 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  775,000 12/20/13 112 bp 7,589 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 435,000 9/20/13 715 bp 86,625 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 605,000 9/20/13 477 bp 69,040 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 605,000 9/20/13 535 bp 81,142 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $ $340,000 9/20/13 495 bp $27,228 Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 1,195,000 3/20/13 680 bp (876,112) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $860,000 12/20/13 118.1 bp 9,392 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (467,303) 20,769,000 6/20/16 500 bp (2,100) Merrill Lynch International Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  815,000 12/20/13 113 bp 8,202 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (40,625) EUR 3,414,000 12/20/14 (500 bp) (358,367) UBS, AG Hanson PLC., 7 7/8%, 9/27/10   $610,000 9/20/16 (250 bp) (32,857) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. Balanced Portfolio FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/20/11 $4,524,508 $4,290,299 $(234,209) Brazilian Real Buy 4/20/11 713,989 703,795 10,194 British Pound Sell 4/20/11 10,399,071 10,490,877 91,806 Canadian Dollar Sell 4/20/11 69,347 97,829 28,482 Chilean Peso Sell 4/20/11 770,516 775,317 4,801 Czech Koruna Sell 4/20/11 1,506,929 1,504,530 (2,399) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Euro Sell 4/20/11 $8,703,567 $8,442,188 $(261,379) Japanese Yen Sell 4/20/11 9,170,120 9,325,631 155,511 Mexican Peso Buy 4/20/11 25,613 25,195 418 Norwegian Krone Buy 4/20/11 2,060,543 2,039,789 20,754 Singapore Dollar Buy 4/20/11 3,636,896 3,595,614 41,282 South African Rand Buy 4/20/11 18,784 18,515 269 South Korean Won Buy 4/20/11 2,673,987 2,630,467 43,520 Swedish Krona Sell 4/20/11 1,041,715 1,037,241 (4,474) Swiss Franc Sell 4/20/11 8,429,033 8,444,432 15,399 Taiwan Dollar Buy 4/20/11 303,397 305,341 (1,944) Turkish Lira Sell 4/20/11 323,516 307,244 (16,272) Barclays Bank PLC Australian Dollar Sell 4/20/11 321,820 304,722 (17,098) Brazilian Real Buy 4/20/11 2,993,033 2,936,559 56,474 British Pound Sell 4/20/11 13,748,864 13,915,427 166,563 Canadian Dollar Sell 4/20/11 4,606,021 4,576,164 (29,857) Chilean Peso Buy 4/20/11 171,438 172,651 (1,213) Czech Koruna Sell 4/20/11 693,191 690,657 (2,534) Euro Buy 4/20/11 13,698,226 13,452,218 246,008 Hong Kong Dollar Sell 4/20/11 402,613 402,150 (463) Hungarian Forint Buy 4/20/11 4,186,599 4,150,309 36,290 Indian Rupee Sell 4/20/11 3,271,724 3,214,574 (57,150) Japanese Yen Sell 4/20/11 11,597,021 11,703,336 106,315 Mexican Peso Sell 4/20/11 289,761 288,032 (1,729) New Zealand Dollar Sell 4/20/11 796,946 769,215 (27,731) Norwegian Krone Buy 4/20/11 7,020,109 6,984,145 35,964 Philippines Peso Buy 4/20/11 1,376,760 1,381,828 (5,068) Polish Zloty Sell 4/20/11 1,018,163 1,018,524 361 Singapore Dollar Buy 4/20/11 4,968,677 4,935,920 32,757 South Korean Won Buy 4/20/11 2,776,634 2,720,771 55,863 Swedish Krona Sell 4/20/11 5,115,229 5,106,567 (8,662) Swiss Franc Sell 4/20/11 5,505,666 5,564,338 58,672 Taiwan Dollar Sell 4/20/11 609,491 607,408 (2,083) Thai Baht Buy 4/20/11 1,354,236 1,345,607 8,629 Turkish Lira Sell 4/20/11 473,548 454,991 (18,557) Citibank, N.A. Australian Dollar Buy 4/20/11 1,720,612 1,681,610 39,002 Brazilian Real Sell 4/20/11 2,324,513 2,291,532 (32,981) British Pound Sell 4/20/11 3,901,559 3,909,532 7,973 Canadian Dollar Buy 4/20/11 3,745,475 3,720,980 24,495 Chilean Peso Buy 4/20/11 126,616 127,453 (837) Czech Koruna Buy 4/20/11 530,943 527,649 3,294 Danish Krone Sell 4/20/11 1,163,215 1,142,306 (20,909) Euro Buy 4/20/11 10,848,475 10,685,729 162,746 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Hong Kong Dollar Sell 4/20/11 $321,962 $321,600 $(362) Hungarian Forint Buy 4/20/11 795,519 796,274 (755) Japanese Yen Sell 4/20/11 681,425 693,002 11,577 Mexican Peso Buy 4/20/11 3,233,858 3,200,490 33,368 New Zealand Dollar Sell 4/20/11 412,466 397,832 (14,634) Norwegian Krone Buy 4/20/11 559,621 554,251 5,370 Polish Zloty Sell 4/20/11 1,331,698 1,326,878 (4,820) Singapore Dollar Buy 4/20/11 1,343,282 1,325,314 17,968 South African Rand Buy 4/20/11 2,854,757 2,805,902 48,855 South Korean Won Buy 4/20/11 1,079,713 1,060,764 18,949 Swedish Krona Buy 4/20/11 3,709,860 3,697,763 12,097 Swiss Franc Sell 4/20/11 1,502,011 1,479,976 (22,035) Taiwan Dollar Buy 4/20/11 1,490,590 1,484,741 5,849 Turkish Lira Buy 4/20/11 571,307 548,995 22,312 Credit Suisse AG Australian Dollar Sell 4/20/11 8,861,262 8,487,605 (373,657) Brazilian Real Buy 4/20/11 1,724,195 1,692,537 31,658 British Pound Sell 4/20/11 2,718,835 2,747,174 28,339 Canadian Dollar Sell 4/20/11 6,387,482 6,346,523 (40,959) Czech Koruna Sell 4/20/11 14,960 14,949 (11) Euro Buy 4/20/11 13,798,168 13,457,572 340,596 Indian Rupee Sell 4/20/11 497,584 491,630 (5,954) Japanese Yen Sell 4/20/11 17,786,351 18,083,662 297,311 Malaysian Ringgit Buy 4/20/11 2,173,821 2,174,823 (1,002) Mexican Peso Buy 4/20/11 1,598,332 1,595,009 3,323 Norwegian Krone Buy 4/20/11 8,136,291 8,094,150 42,141 Polish Zloty Sell 4/20/11 2,212,949 2,211,925 (1,024) South African Rand Buy 4/20/11 1,172,775 1,155,814 16,961 South Korean Won Buy 4/20/11 3,996,570 3,946,985 49,585 Swedish Krona Sell 4/20/11 7,151,281 7,127,144 (24,137) Swiss Franc Sell 4/20/11 6,778,261 6,818,061 39,800 Taiwan Dollar Sell 4/20/11 709,283 706,859 (2,424) Turkish Lira Buy 4/20/11 1,128,011 1,085,292 42,719 Deutsche Bank AG Australian Dollar Buy 4/20/11 8,492,582 8,297,092 195,490 Brazilian Real Buy 4/20/11 1,016,623 999,880 16,743 British Pound Sell 4/20/11 5,332,297 5,363,245 30,948 Canadian Dollar Buy 4/20/11 3,415,663 3,392,334 23,329 Chilean Peso Buy 4/20/11 137,852 138,594 (742) Czech Koruna Sell 4/20/11 503,951 499,901 (4,050) Euro Sell 4/20/11 803,081 778,935 (24,146) Hungarian Forint Buy 4/20/11 2,435,748 2,420,589 15,159 Malaysian Ringgit Buy 4/20/11 2,151,689 2,151,332 357 Mexican Peso Buy 4/20/11 665,530 661,516 4,014 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. New Zealand Dollar Sell 4/20/11 $700,559 $676,025 $(24,534) Norwegian Krone Buy 4/20/11 3,961,088 3,943,883 17,205 Philippines Peso Buy 4/20/11 1,371,047 1,375,141 (4,094) Polish Zloty Sell 4/20/11 3,170,806 3,140,959 (29,847) Singapore Dollar Buy 4/20/11 2,988,456 2,959,723 28,733 South Korean Won Buy 4/20/11 2,660,619 2,614,812 45,807 Swedish Krona Sell 4/20/11 2,531,864 2,518,762 (13,102) Swiss Franc Buy 4/20/11 968,307 985,723 (17,416) Taiwan Dollar Buy 4/20/11 11,026 10,985 41 Turkish Lira Buy 4/20/11 1,139,706 1,111,293 28,413 Goldman Sachs International Australian Dollar Buy 4/20/11 2,824,481 2,781,440 43,041 British Pound Sell 4/20/11 7,568,115 7,689,168 121,053 Canadian Dollar Sell 4/20/11 2,011,896 1,998,585 (13,311) Chilean Peso Buy 4/20/11 661,499 665,760 (4,261) Euro Buy 4/20/11 4,164,180 4,039,535 124,645 Hungarian Forint Buy 4/20/11 3,243,371 3,238,377 4,994 Japanese Yen Sell 4/20/11 5,058,767 5,144,870 86,103 Norwegian Krone Buy 4/20/11 3,991,324 3,947,657 43,667 Polish Zloty Sell 4/20/11 927,862 927,786 (76) South African Rand Buy 4/20/11 161,089 157,405 3,684 Swedish Krona Sell 4/20/11 2,694,110 2,689,718 (4,392) Swiss Franc Sell 4/20/11 3,367,466 3,317,492 (49,974) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 6,513,283 6,366,534 146,749 British Pound Buy 4/20/11 546,361 555,102 (8,741) Euro Buy 4/20/11 5,662,592 5,632,112 30,480 Indian Rupee Sell 4/20/11 497,582 490,328 (7,254) Japanese Yen Sell 4/20/11 4,543,433 4,620,821 77,388 New Zealand Dollar Sell 4/20/11 2,028,168 1,956,741 (71,427) Norwegian Krone Sell 4/20/11 2,654,292 2,627,135 (27,157) Philippines Peso Buy 4/20/11 1,371,047 1,373,555 (2,508) Singapore Dollar Sell 4/20/11 456,010 472,881 16,871 South Korean Won Buy 4/20/11 1,435,437 1,428,222 7,215 Swiss Franc Sell 4/20/11 2,620,280 2,580,812 (39,468) Taiwan Dollar Sell 4/20/11 941,999 942,294 295 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 4,067,071 4,026,152 40,919 Brazilian Real Buy 4/20/11 740,573 728,026 12,547 British Pound Buy 4/20/11 973,743 1,044,582 (70,839) Canadian Dollar Sell 4/20/11 6,209,367 6,168,063 (41,304) Chilean Peso Sell 4/20/11 412,830 409,578 (3,252) Czech Koruna Sell 4/20/11 167,203 166,251 (952) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Euro Buy 4/20/11 $4,404,522 $4,350,216 $54,306 Hong Kong Dollar Sell 4/20/11 1,938,767 1,936,634 (2,133) Hungarian Forint Sell 4/20/11 325,098 310,805 (14,293) Japanese Yen Sell 4/20/11 281,998 286,820 4,822 Malaysian Ringgit Buy 4/20/11 1,908,739 1,910,565 (1,826) Mexican Peso Buy 4/20/11 1,667,017 1,636,907 30,110 New Zealand Dollar Sell 4/20/11 826,915 797,755 (29,160) Norwegian Krone Buy 4/20/11 1,210,439 1,198,559 11,880 Polish Zloty Sell 4/20/11 4,753 4,707 (46) Singapore Dollar Buy 4/20/11 3,553,927 3,510,290 43,637 South African Rand Buy 4/20/11 2,683,325 2,640,571 42,754 South Korean Won Buy 4/20/11 866,407 855,378 11,029 Swedish Krona Sell 4/20/11 6,379,274 6,341,339 (37,935) Swiss Franc Sell 4/20/11 7,181,649 7,166,726 (14,923) Taiwan Dollar Buy 4/20/11 872,315 878,171 (5,856) Thai Baht Buy 4/20/11 1,374,687 1,365,546 9,141 Turkish Lira Sell 4/20/11 981,017 942,107 (38,910) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 6,056,642 5,957,691 98,951 Brazilian Real Buy 4/20/11 2,375,176 2,362,435 12,741 British Pound Sell 4/20/11 9,792,529 9,851,824 59,295 Canadian Dollar Sell 4/20/11 4,565,362 4,535,542 (29,820) Chilean Peso Sell 4/20/11 19,862 19,973 111 Czech Koruna Sell 4/20/11 1,117,031 1,116,162 (869) Euro Buy 4/20/11 16,869,522 16,597,417 272,105 Hungarian Forint Buy 4/20/11 2,721,879 2,718,851 3,028 Indian Rupee Sell 4/20/11 2,672,630 2,636,575 (36,055) Japanese Yen Sell 4/20/11 9,964,076 10,090,279 126,203 Malaysian Ringgit Buy 4/20/11 2,173,854 2,175,574 (1,720) Mexican Peso Buy 4/20/11 3,250,871 3,221,122 29,749 New Zealand Dollar Sell 4/20/11 1,691,271 1,663,474 (27,797) Norwegian Krone Buy 4/20/11 3,802,647 3,751,927 50,720 Polish Zloty Buy 4/20/11 255,835 255,366 469 Singapore Dollar Buy 4/20/11 2,591,380 2,565,477 25,903 South African Rand Buy 4/20/11 2,123,712 2,083,684 40,028 South Korean Won Buy 4/20/11 2,702,844 2,654,638 48,206 Swedish Krona Buy 4/20/11 1,781,412 1,749,284 32,128 Swiss Franc Sell 4/20/11 2,157,300 2,264,259 106,959 Taiwan Dollar Sell 4/20/11 524,729 524,269 (460) Turkish Lira Buy 4/20/11 189,509 189,414 95 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 3,034,062 2,987,946 46,116 Brazilian Real Buy 4/20/11 3,044,918 2,986,883 58,035 British Pound Sell 4/20/11 7,328,133 7,442,881 114,748 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Canadian Dollar Sell 4/20/11 $4,106,349 $4,079,678 $(26,671) Euro Buy 4/20/11 1,887,247 1,833,360 53,887 Hungarian Forint Buy 4/20/11 2,486,336 2,459,840 26,496 Japanese Yen Sell 4/20/11 4,575,871 4,651,875 76,004 Malaysian Ringgit Buy 4/20/11 2,252,748 2,255,498 (2,750) Mexican Peso Buy 4/20/11 1,590,422 1,561,263 29,159 Norwegian Krone Buy 4/20/11 6,661,422 6,598,177 63,245 Philippines Peso Buy 4/20/11 1,371,047 1,377,750 (6,703) Polish Zloty Buy 4/20/11 790,844 782,742 8,102 Singapore Dollar Buy 4/20/11 2,758,666 2,732,501 26,165 South African Rand Buy 4/20/11 1,656,204 1,632,266 23,938 Swedish Krona Sell 4/20/11 4,332,056 4,316,760 (15,296) Swiss Franc Sell 4/20/11 4,471,000 4,522,719 51,719 Taiwan Dollar Buy 4/20/11 1,067,765 1,062,783 4,982 Thai Baht Buy 4/20/11 1,374,690 1,366,447 8,243 UBS AG Australian Dollar Buy 4/20/11 14,193,164 14,008,532 184,632 Brazilian Real Buy 4/20/11 3,282,894 3,263,380 19,514 British Pound Sell 4/20/11 8,991,785 9,136,265 144,480 Canadian Dollar Sell 4/20/11 5,348,615 5,334,115 (14,500) Czech Koruna Sell 4/20/11 345,117 344,523 (594) Euro Buy 4/20/11 16,268,596 16,018,861 249,735 Hungarian Forint Buy 4/20/11 2,630,056 2,619,879 10,177 Indian Rupee Sell 4/20/11 2,733,940 2,696,241 (37,699) Japanese Yen Sell 4/20/11 17,246,368 17,537,019 290,651 Mexican Peso Buy 4/20/11 3,018,357 2,989,897 28,460 New Zealand Dollar Sell 4/20/11 1,668,089 1,641,128 (26,961) Norwegian Krone Buy 4/20/11 6,006,694 5,972,608 34,086 Polish Zloty Buy 4/20/11 797,991 795,643 2,348 Singapore Dollar Buy 4/20/11 5,988,492 5,940,555 47,937 South African Rand Buy 4/20/11 611,509 602,631 8,878 South Korean Won Buy 4/20/11 3,295,926 3,224,734 71,192 Swedish Krona Sell 4/20/11 6,374,357 6,360,810 (13,547) Swiss Franc Sell 4/20/11 10,152,493 10,217,404 64,911 Taiwan Dollar Sell 4/20/11 11,165 11,158 (7) Thai Baht Buy 4/20/11 1,354,236 1,344,746 9,490 Turkish Lira Buy 4/20/11 1,630,311 1,622,146 8,165 Westpac Banking Corp. Australian Dollar Buy 4/20/11 6,843,554 6,752,947 90,607 British Pound Sell 4/20/11 7,636,705 7,758,712 122,007 Canadian Dollar Buy 4/20/11 2,985,854 2,927,903 57,951 Euro Sell 4/20/11 13,603,992 13,192,297 (411,695) Japanese Yen Sell 4/20/11 5,974,714 6,074,564 99,850 New Zealand Dollar Buy 4/20/11 434,428 409,720 24,708 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $728,024,314) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. cont. Norwegian Krone Buy 4/20/11 $7,522,281 $7,478,398 $43,883 Swedish Krona Sell 4/20/11 7,207,351 7,112,919 (94,432) Swiss Franc Sell 4/20/11 1,867,200 1,888,467 21,267 Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 42 $4,343,138 Apr-11 $29,924 Australian Government Treasury Bond 10 yr (Short) 23 2,252,833 Jun-11 (1,590) Canadian Government Bond 10 yr (Long) 43 5,326,727 Jun-11 (22,126) DAX Index (Long) 61 15,329,031 Jun-11 90,203 Euro STOXX 50 Index (Short) 743 30,006,963 Jun-11 (592,690) Euro-Bobl 5 yr (Short) 9 1,464,256 Jun-11 (31) Euro-Bund 10 yr (Long) 186 32,033,602 Jun-11 (409,769) Euro-CAC 40 Index (Short) 186 10,541,400 Apr-11 (155,829) Euro-Dollar 90 day (Short) 276 68,410,050 Mar-12 100,735 Euro-Schatz 2 yr (Long) 13 1,978,612 Jun-11 307 Euro-Swiss Franc 3 Month (Short) 19 5,149,397 Dec-11 233 Euro-Swiss Franc 3 Month (Short) 19 5,107,928 Dec-12 615 Euro-Swiss Franc 3 Month (Short) 19 5,121,924 Jun-12 4,952 Euro-Swiss Franc 3 Month (Short) 19 5,137,993 Mar-12 1,024 Euro-Swiss Franc 3 Month (Short) 19 5,159,764 Sep-11 751 FTSE 100 Index (Long) 8 756,323 Jun-11 (5,325) FTSE 100 Index (Short) 151 14,275,597 Jun-11 (310,955) FTSE/MIB Index (Long) 28 4,245,126 Jun-11 36,279 Japanese Government Bond 10 yr (Short) 2 3,359,413 Jun-11 1,794 Japanese Government Bond 10 yr Mini (Short) 16 2,687,915 Jun-11 (12,125) MSCI EAFE Index E-Mini (Long) 67 5,651,450 Jun-11 80,266 NASDAQ 100 Index E-Mini (Short) 209 9,765,525 Jun-11 (117,458) OMXS 30 Index (Short) 315 5,606,428 Apr-11 (236,508) Russell 2000 Index Mini (Short) 663 54,396,395 Jun-11 (1,407,315) S&P 500 Index (Long) 22 7,265,500 Jun-11 37,667 S&P 500 Index E-Mini (Long) 2,849 188,176,450 Jun-11 1,383,364 S&P 500 Index E-Mini (Short) 99 6,538,950 Jun-11 (52,173) S&P Mid Cap 400 Index E-Mini (Long) 376 37,111,200 Jun-11 1,081,608 SGX MSCI Singapore Index (Short) 38 2,211,731 Apr-11 (46,598) SPI 200 Index (Short) 79 9,959,081 Jun-11 (319,945) Tokyo Price Index (Long) 118 12,299,952 Jun-11 (1,047,413) Tokyo Price Index (Short) 152 15,844,006 Jun-11 1,366,657 FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.K. Gilt 10 yr (Long) 115 $21,648,212 Jun-11 $(174,431) U.S. Treasury Bond 20 yr (Long) 861 103,481,438 Jun-11 783,271 U.S. Treasury Bond 30 yr (Long) 98 12,109,125 Jun-11 203,384 U.S. Treasury Bond 30 yr (Short) 417 51,525,563 Jun-11 (1,244,168) U.S. Treasury Note 2 yr (Long) 69 15,050,625 Jun-11 (8,115) U.S. Treasury Note 2 yr (Short) 151 32,936,875 Jun-11 (71,068) U.S. Treasury Note 5 yr (Long) 813 94,949,508 Jun-11 426,799 U.S. Treasury Note 5 yr (Short) 11 1,284,680 Jun-11 (8,873) U.S. Treasury Note 10 yr (Long) 82 9,760,563 Jun-11 56,891 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,991,499) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $9,568,000 Aug-11/4.49 $652,920 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 9,568,000 Aug-11/4.49 45,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.525 1,371,775 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.525 51,430 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,523,000 Aug-11/4.475 437,171 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,523,000 Aug-11/4.475 32,745 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,784,000 Aug-11/4.55 347,940 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,784,000 Aug-11/4.55 19,519 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,305,000 Aug-11/4.70 365,538 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,991,499) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $4,305,000 Aug-11/4.70 $9,945 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,362,000 Jul-11/4.745 2,541,805 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,362,000 Jul-11/4.745 45,663 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,866,000 Jul-11/4.5475 658,744 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,866,000 Jul-11/4.5475 22,608 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,732,000 Jul-11/4.52 1,279,541 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,732,000 Jul-11/4.52 48,940 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.46 1,277,046 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.46 61,829 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,574,340 Feb-15/5.36 79,504 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,574,340 Feb-15/5.36 126,262 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,469,460 Feb-15/5.27 291,763 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,469,460 Feb-15/5.27 417,046 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 1,508,715 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 101,989 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,991,499) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. $5,903,668 Apr-11/3.89 $11,571 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 14,050,000 Jan-12/0.70175 7,045 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 14,050,000 Jan-12/0.722 7,786 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 14,050,000 Dec-11/0.578 3,209 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 14,050,000 Dec-11/0.602 3,699 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $90,485,313) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 3 1/2s, April 1, 2041 $12,000,000 4/13/11 $11,277,187 FHLMC, 4s, April 1, 2041 12,000,000 4/13/11 11,783,437 FNMA, 3 1/2s, April 1, 2041 4,000,000 4/13/11 3,766,875 FNMA, 4s, April 1, 2041 7,000,000 4/13/11 6,886,250 FNMA, 5 1/2s, April 1, 2041 53,000,000 4/13/11 56,685,154 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 13,670,000 $ 2/3/13 1.875% 6 month GBP- LIBOR-BBA $(56,616) GBP 6,110,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (86,003) GBP 4,310,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (100,825) GBP 8,890,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 78,840 $1,486,400 (1,351) 2/7/41 4.401% 3 month USD- LIBOR-BBA (40,747) Barclays Bank PLC 20,062,000  2/25/16 3 month USD- LIBOR-BBA 2.3525% 13,033 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 5,400,000 $ 3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% $(110,077) $17,435,200  3/10/41 3 month USD- LIBOR-BBA 4.38% 334,858 19,262,600  3/10/18 3.06% 3 month USD- LIBOR-BBA (89,491) 8,134,700  3/18/21 3 month USD- LIBOR-BBA 3.2925% (169,537) AUD 15,650,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 72,979 AUD 11,890,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (110,139) $17,960,400 35,836 3/30/21 3 month USD- LIBOR-BBA 3.55% 38,558 8,760,000 (11,568) 3/30/31 4.17% 3 month USD- LIBOR-BBA (17,252) GBP 6,920,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (51,566) GBP 8,200,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 65,739 GBP 19,140,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (91,305) GBP 3,140,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 85,275 EUR 131,000  2/9/21 3.53% 6 month EUR- EURIBOR- REUTERS 740 Citibank, N.A. $81,115,900 (25,665) 6/28/19 3 month USD- LIBOR-BBA 3.04% (855,918) SEK 17,680,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 107,251 $5,200,000  3/4/21 3.595% 3 month USD- LIBOR-BBA (36,741) 5,000,000  3/4/41 3 month USD- LIBOR-BBA 4.335% 60,453 SEK 18,860,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% (10,139) SEK 13,690,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE 3,715 GBP 32,620,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (419,864) GBP 9,680,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 240,461 GBP 40,770,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 113,450 SEK 17,680,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% (16,252) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $29,700,000 $ 3/4/13 3 month USD- LIBOR-BBA 0.88625% $3,088 13,700,000  3/4/16 2.3875% 3 month USD- LIBOR-BBA (20,138) Credit Suisse International CHF 5,060,000  12/14/20 2.1075% 6 month CHF- LIBOR-BBA 62,447 CHF 20,630,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 41,497 GBP 9,810,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (139,879) GBP 5,420,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 132,380 SEK 13,690,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (1,370) GBP 2,680,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (33,190) CHF 2,680,000  3/7/21 2.27% 6 month CHF- LIBOR-BBA 8,007 $10,585,000  3/9/41 3 month USD- LIBOR-BBA 4.395% 232,003 76,731,100 (102,267) 3/14/16 3 month USD- LIBOR-BBA 2.35% (207,774) 5,460,300 (12,654) 3/14/41 3 month USD- LIBOR-BBA 4.36% 70,856 CHF 5,290,000  3/18/21 2.16% 6 month CHF- LIBOR-BBA 78,876 CHF 2,645,000  3/21/21 2.16% 6 month CHF- LIBOR-BBA 39,552 $16,800,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA 41,832 CHF 4,000,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 30,995 SEK 3,570,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% (1,540) SEK 10,010,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE  CHF 5,260,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 16,050 MXN 30,380,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (162,165) CHF 27,400,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 63,389 $4,036,500  2/24/41 3 month USD- LIBOR-BBA 4.4025% 100,236 32,977,100 (6,747) 2/24/15 2.04% 3 month USD- LIBOR-BBA (168,472) 109,551,000 8,132 2/24/13 3 month USD- LIBOR-BBA 0.96% 216,736 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $50,587,800 $(8,100) 2/24/21 3.69% 3 month USD- LIBOR-BBA $(834,199) CHF 2,690,000  2/25/21 6 month CHF- LIBOR-BBA 2.2125% (21,078) CHF 2,630,000  3/1/21 6 month CHF- LIBOR-BBA 2.24% (14,259) EUR 2,700,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 44,584 SEK 23,600,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% (16,342) Deutsche Bank AG $59,321,000 (73,315) 2/3/14 2.25% 3 month USD- LIBOR-BBA (1,617,048) 69,044,300 (182,018) 3/10/19 3.58% 3 month USD- LIBOR-BBA (2,057,896) 1,119,900 28 11/3/12 3 month USD- LIBOR-BBA 0.50% (2,051) 84,614,100 198,217 7/27/20 3 month USD- LIBOR-BBA 2.94% (2,982,804) MXN 30,380,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (151,638) $71,281,100 12,567 12/31/14 1.91% 3 month USD- LIBOR-BBA (405,819) 139,700,000  1/8/14 2.375% 3 month USD- LIBOR-BBA (4,399,392) EUR 20,950,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 526,293 $16,332,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 127,198 Goldman Sachs International 153,936,000 (870,227) 2/15/25 3 month USD- LIBOR-BBA 4.2% 4,395,219 SEK 14,100,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 27,069 CHF 21,200,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 68,236 $7,010,600  2/28/41 3 month USD- LIBOR-BBA 4.31% 58,086 EUR 2,700,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 52,934 SEK 23,600,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% (22,601) $15,527,100 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA 47,047 10,680,600  4/4/16 3 month USD- LIBOR-BBA 2.415%  INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 3,350,000 $ 1/21/21 3.81% 6 month GBP- LIBOR-BBA $(33,774) JPMorgan Chase Bank, N.A. $55,513,700 84,202 2/16/21 3.76% 3 month USD- LIBOR-BBA (1,213,499) 15,857,800 97,936 2/16/41 4.49% 3 month USD- LIBOR-BBA (551,103) 8,374,100 25,771 2/18/41 4.43% 3 month USD- LIBOR-BBA (227,844) JPY 531,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (57,662) $8,686,500  3/9/26 3 month USD- LIBOR-BBA 4.07% 92,072 32,995,900 (15,780) 3/11/13 3 month USD- LIBOR-BBA 0.91% (7,695) 2,211,100 3,778 3/11/21 3.64% 3 month USD- LIBOR-BBA (18,602) 33,500,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA 79,395 14,200,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA 31,808 17,730,500  3/28/41 4.249% 3 month USD- LIBOR-BBA 96,635 118,568,000  3/5/18 4.325% 3 month USD- LIBOR-BBA (10,324,077) 86,000,000  12/6/12 3 month USD- LIBOR-BBA 0.78375% 226,070 10,900,000  1/4/21 3.4675% 3 month USD- LIBOR-BBA (34,095) MXN 4,340,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (20,625) JPY 982,870,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (80,547) $38,982,400 (27,552) 1/31/21 3.51% 3 month USD- LIBOR-BBA (183,879) 33,491,200 (16,317) 1/31/16 3 month USD- LIBOR-BBA 2.24% (76,324) GBP 3,140,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 77,104 JPY 980,150,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 15,547 CAD 2,470,000  9/21/20 3.105% 3 month CAD- BA-CDOR 117,087 JPY 372,000,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (58,836) JPY 500,100,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 88,306 MXN 7,830,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (50,281) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG CHF 27,830,000 $ 2/11/13 0.6975% 6 month CHF- LIBOR-BBA $59,219 CHF 4,140,000  2/17/21 2.275% 6 month CHF- LIBOR-BBA 4,164 CHF 7,590,000  3/28/21 6 month CHF- LIBOR-BBA 2.21% (80,628) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $89,222 $ 1/12/40 5.00% (1 month Synthetic TRS $1,125 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 33,806  1/12/40 4.50% (1 month Synthetic TRS 195 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 270,743  1/12/40 5.00% (1 month Synthetic TRS 3,413 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 154,601  1/12/40 5.00% (1 month Synthetic TRS 1,949 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 415,345  1/12/40 5.00% (1 month Synthetic TRS 5,236 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 509,182 239 1/12/40 5.00% (1 month Synthetic TRS 6,448 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 180,574 (734) 1/12/40 4.50% (1 month Synthetic TRS (91) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 102,760 (1,317) 1/12/41 5.00% (1 month Synthetic TRS (66) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,754,066  1/12/40 5.00% (1 month Synthetic TRS 72,540 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $181,521 $ 1/12/40 5.00% (1 month Synthetic TRS $2,288 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 238,292  1/12/40 4.50% (1 month Synthetic TRS 1,377 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,088,440  1/12/39 5.50% (1 month Synthetic TRS 9,252 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. baskets 218,923  3/28/12 (3 month USD- A basket 454,915 LIBOR-BBA) (CGPUTNAT) of common stocks GBP 5,450,000  5/18/13 (3.38%) GBP Non-revised 214,770 UK Retail Price Index $9,069 F  2/22/12 (1 month USD- MSCI Daily Total 294,281 LIBOR-BBA Return Net Brazil plus 0.45%) USD Index 8,689 F  2/22/12 (1 month USD- MSCI Daily Total 281,873 LIBOR-BBA Return Net Brazil plus 0.50%) USD Index 2,853 F  2/22/12 (1 month USD- MSCI Daily Total 92,482 LIBOR-BBA Return Net Brazil plus 0.50%) USD Index Goldman Sachs International 2,725,000  7/28/11 (0.685%) USA Non Revised 56,858 Consumer Price Index - Urban (CPI-U) 2,725,000  7/29/11 (0.76%) USA Non Revised 54,862 Consumer Price Index - Urban (CPI-U) 2,725,000  7/30/11 (0.73%) USA Non Revised 55,727 Consumer Price Index - Urban (CPI-U) 2,690,000  3/1/16 2.47% USA Non Revised (5,292) Consumer Price Index - Urban (CPI-U) 1,345,000  3/2/16 2.45% USA Non Revised (3,892) Consumer Price Index - Urban (CPI-U) 2,690,000  3/3/16 2.45% USA Non Revised (7,641) Consumer Price Index - Urban (CPI-U) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,690,000 $ 3/7/16 2.51% USA Non Revised $822 Consumer Price Index - Urban (CPI-U) baskets 476  9/26/11 (1 month USD- A basket (2,142) LIBOR-BBA plus (GSGLPMIN) 60 bp) of common stocks JPMorgan Chase Bank, N.A. shares 804,010  10/20/11 (3 month USD- iShares MSCI 1,380,797 LIBOR-BBA Emerging Markets plus 5 bp) Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ $(961,088) $42,715,000 6/20/16 500 bp $1,613 Citibank, N.A. DJ CDX EM Series 11 Index  (8,100) 300,000 6/20/14 (500 bp) (41,607) DJ CDX NA IG Series 16 Version 1 Index BBB+ (20,299) 8,725,000 6/20/16 100 bp 2,454 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (13,976) 1,570,000 12/20/19 (100 bp) 139,263 DJ CDX NA HY Series 16 Version 1 Index B+ (524,597) 25,435,000 6/20/16 500 bp 48,651 DJ CMB NA CMBX AJ Index  (806,039) 2,507,000 2/17/51 (96 bp) (294,578) Deutsche Bank AG DJ CDX EM Series 11 Index  (37,840) 1,720,000 6/20/14 (500 bp) (230,183) DJ CDX NA HY Series 15 Version 1 Index B+ 19,063 610,000 12/20/15 500 bp 41,149 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  895,000 12/20/13 112 bp 8,764 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 580,000 9/20/13 715 bp 115,500 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. Universal Corp., 5.2%, 10/15/13  $ $790,000 3/20/15 (95 bp) $36,388 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 800,000 9/20/13 477 bp 91,292 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 800,000 9/20/13 535 bp 107,295 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3  $605,000 9/20/13 495 bp 48,450 Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 745,000 3/20/13 680 bp (544,304) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $820,000 12/20/13 118.1 bp 8,955 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (387,788) 17,235,000 6/20/16 500 bp (1,742) Merrill Lynch International Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  950,000 12/20/13 113 bp 9,561 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (25,334) EUR 2,129,000 12/20/14 (500 bp) (223,481) Universal Corp., 5.2%, 10/15/13   $2,370,000 3/20/13 (89 bp) 29,905 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. Conservative Portfolio FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $319,416,512) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/20/11 $156,100 $148,628 $(7,472) Brazilian Real Buy 4/20/11 166,534 164,157 2,377 British Pound Sell 4/20/11 7,387,727 7,462,430 74,703 Canadian Dollar Sell 4/20/11 1,169,100 1,160,706 (8,394) Chilean Peso Sell 4/20/11 275,204 276,918 1,714 Czech Koruna Sell 4/20/11 704,818 703,572 (1,246) Euro Sell 4/20/11 17,973,847 17,434,078 (539,769) Japanese Yen Sell 4/20/11 4,012,240 4,080,281 68,041 Mexican Peso Buy 4/20/11 232,094 227,735 4,359 Norwegian Krone Buy 4/20/11 1,014,936 1,004,714 10,222 Singapore Dollar Buy 4/20/11 1,849,978 1,829,729 20,249 South African Rand Buy 4/20/11 1,505 1,484 21 South Korean Won Buy 4/20/11 991,457 975,375 16,082 Swedish Krona Sell 4/20/11 4,601,636 4,581,872 (19,764) Swiss Franc Sell 4/20/11 2,143,766 2,170,219 26,453 Taiwan Dollar Buy 4/20/11 90,246 90,824 (578) Turkish Lira Sell 4/20/11 285,007 270,672 (14,335) Barclays Bank PLC Australian Dollar Sell 4/20/11 39,723 37,613 (2,110) Brazilian Real Buy 4/20/11 1,289,128 1,264,695 24,433 British Pound Sell 4/20/11 4,835,627 4,890,593 54,966 Canadian Dollar Sell 4/20/11 2,290,730 2,275,877 (14,853) Chilean Peso Buy 4/20/11 18,174 18,302 (128) Czech Koruna Sell 4/20/11 455,611 453,946 (1,665) Euro Buy 4/20/11 3,411,922 3,377,735 34,187 Hungarian Forint Buy 4/20/11 1,714,936 1,699,941 14,995 Indian Rupee Sell 4/20/11 1,337,608 1,314,199 (23,409) Japanese Yen Sell 4/20/11 5,082,185 5,130,857 48,672 Mexican Peso Sell 4/20/11 139,544 138,723 (821) New Zealand Dollar Sell 4/20/11 363,662 351,008 (12,654) Norwegian Krone Buy 4/20/11 3,445,083 3,425,969 19,114 Philippines Peso Buy 4/20/11 566,620 568,706 (2,086) Polish Zloty Sell 4/20/11 639,041 639,267 226 Singapore Dollar Buy 4/20/11 1,898,680 1,885,832 12,848 South Korean Won Buy 4/20/11 1,281,335 1,254,653 26,682 Swedish Krona Sell 4/20/11 2,613,804 2,605,743 (8,061) Swiss Franc Sell 4/20/11 2,048,049 2,068,209 20,160 Taiwan Dollar Sell 4/20/11 265,386 264,479 (907) Thai Baht Buy 4/20/11 557,831 554,277 3,554 Turkish Lira Sell 4/20/11 237,065 227,775 (9,290) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $319,416,512) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 4/20/11 $726,396 $709,930 $16,466 Brazilian Real Sell 4/20/11 2,240,604 2,208,814 (31,790) British Pound Sell 4/20/11 404,789 399,011 (5,778) Canadian Dollar Buy 4/20/11 953,112 946,879 6,233 Chilean Peso Buy 4/20/11 253,114 254,788 (1,674) Czech Koruna Buy 4/20/11 335,626 333,544 2,082 Danish Krone Buy 4/20/11 830,193 815,271 14,922 Euro Buy 4/20/11 4,328,572 4,266,642 61,930 Hungarian Forint Buy 4/20/11 298,097 298,380 (283) Japanese Yen Sell 4/20/11 1,232,635 1,253,577 20,942 Mexican Peso Buy 4/20/11 1,043,768 1,027,989 15,779 New Zealand Dollar Sell 4/20/11 46,287 44,645 (1,642) Norwegian Krone Buy 4/20/11 820,737 812,861 7,876 Polish Zloty Sell 4/20/11 715,330 712,142 (3,188) Singapore Dollar Buy 4/20/11 648,202 639,532 8,670 South African Rand Buy 4/20/11 984,211 968,099 16,112 South Korean Won Buy 4/20/11 492,907 484,256 8,651 Swedish Krona Buy 4/20/11 1,494,542 1,489,669 4,873 Swiss Franc Sell 4/20/11 217,192 181,698 (35,494) Taiwan Dollar Buy 4/20/11 628,461 625,995 2,466 Turkish Lira Buy 4/20/11 179,171 172,174 6,997 Credit Suisse AG Australian Dollar Sell 4/20/11 1,405,413 1,340,241 (65,172) Brazilian Real Buy 4/20/11 683,738 671,146 12,592 British Pound Sell 4/20/11 1,045,224 1,048,047 2,823 Canadian Dollar Sell 4/20/11 4,804,981 4,774,170 (30,811) Czech Koruna Buy 4/20/11 2,766 2,750 16 Euro Buy 4/20/11 5,706,175 5,568,468 137,707 Indian Rupee Sell 4/20/11 197,114 194,756 (2,358) Japanese Yen Sell 4/20/11 14,177,810 14,414,802 236,992 Malaysian Ringgit Buy 4/20/11 897,821 898,235 (414) Mexican Peso Buy 4/20/11 675,112 673,707 1,405 Norwegian Krone Buy 4/20/11 2,572,112 2,560,210 11,902 Polish Zloty Sell 4/20/11 938,846 938,424 (422) South African Rand Buy 4/20/11 559,170 551,084 8,086 South Korean Won Buy 4/20/11 1,695,125 1,673,882 21,243 Swedish Krona Sell 4/20/11 2,841,986 2,833,182 (8,804) Swiss Franc Sell 4/20/11 3,706,133 3,710,088 3,955 Taiwan Dollar Sell 4/20/11 339,121 337,962 (1,159) Turkish Lira Buy 4/20/11 527,952 507,957 19,995 Deutsche Bank AG Australian Dollar Buy 4/20/11 2,374,803 2,320,138 54,665 Brazilian Real Sell 4/20/11 95,887 93,061 (2,826) British Pound Sell 4/20/11 2,226,502 2,239,425 12,923 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $319,416,512) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Canadian Dollar Buy 4/20/11 $338,068 $335,759 $2,309 Chilean Peso Buy 4/20/11 107,212 107,789 (577) Czech Koruna Sell 4/20/11 218,870 217,111 (1,759) Euro Buy 4/20/11 1,521,978 1,489,932 32,046 Hungarian Forint Buy 4/20/11 1,045,543 1,039,097 6,446 Malaysian Ringgit Buy 4/20/11 892,214 892,066 148 Mexican Peso Buy 4/20/11 275,518 270,553 4,965 New Zealand Dollar Sell 4/20/11 274,367 264,759 (9,608) Norwegian Krone Buy 4/20/11 1,491,851 1,485,371 6,480 Philippines Peso Buy 4/20/11 564,755 566,441 (1,686) Polish Zloty Sell 4/20/11 477,907 473,409 (4,498) Singapore Dollar Buy 4/20/11 1,293,073 1,280,799 12,274 South Korean Won Buy 4/20/11 1,405,116 1,380,206 24,910 Swedish Krona Sell 4/20/11 828,902 824,613 (4,289) Swiss Franc Sell 4/20/11 1,541,848 1,562,548 20,700 Taiwan Dollar Buy 4/20/11 3,926 3,911 15 Turkish Lira Buy 4/20/11 530,148 516,932 13,216 Goldman Sachs International Australian Dollar Buy 4/20/11 1,670,131 1,649,271 20,860 British Pound Sell 4/20/11 2,686,870 2,729,846 42,976 Canadian Dollar Sell 4/20/11 674,382 669,920 (4,462) Chilean Peso Buy 4/20/11 110,654 111,367 (713) Euro Sell 4/20/11 1,717,034 1,665,639 (51,395) Hungarian Forint Buy 4/20/11 979,751 979,190 561 Japanese Yen Sell 4/20/11 1,216,508 1,237,214 20,706 Norwegian Krone Buy 4/20/11 476,010 470,802 5,208 Polish Zloty Sell 4/20/11 620,276 620,174 (102) South African Rand Buy 4/20/11 14,977 14,635 342 Swedish Krona Sell 4/20/11 1,215,128 1,213,147 (1,981) Swiss Franc Sell 4/20/11 237,493 233,968 (3,525) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 1,573,113 1,537,670 35,443 British Pound Sell 4/20/11 5,613,216 5,703,017 89,801 Euro Buy 4/20/11 2,940,465 2,924,495 15,970 Indian Rupee Sell 4/20/11 197,114 194,241 (2,873) Japanese Yen Buy 4/20/11 99,033 117,268 (18,235) New Zealand Dollar Sell 4/20/11 390,504 376,752 (13,752) Norwegian Krone Buy 4/20/11 395,368 391,323 4,045 Philippines Peso Buy 4/20/11 564,755 565,788 (1,033) Singapore Dollar Buy 4/20/11 1,204,076 1,190,152 13,924 South Korean Won Buy 4/20/11 471,782 469,411 2,371 Swiss Franc Sell 4/20/11 589,039 580,167 (8,872) Taiwan Dollar Sell 4/20/11 231,376 231,448 72 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $319,416,512) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 $1,903,815 $1,883,686 $20,129 Brazilian Real Buy 4/20/11 286,256 281,406 4,850 British Pound Sell 4/20/11 533,133 521,655 (11,478) Canadian Dollar Sell 4/20/11 161,501 160,426 (1,075) Chilean Peso Sell 4/20/11 294,754 292,432 (2,322) Czech Koruna Sell 4/20/11 24,462 24,323 (139) Euro Buy 4/20/11 5,429,490 5,299,668 129,822 Hong Kong Dollar Sell 4/20/11 3,139,497 3,136,043 (3,454) Hungarian Forint Buy 4/20/11 165,160 158,999 6,161 Japanese Yen Sell 4/20/11 460,844 468,726 7,882 Malaysian Ringgit Buy 4/20/11 800,555 801,321 (766) Mexican Peso Buy 4/20/11 735,079 727,212 7,867 New Zealand Dollar Sell 4/20/11 362,900 350,103 (12,797) Norwegian Krone Buy 4/20/11 674,717 668,095 6,622 Polish Zloty Sell 4/20/11 299,665 299,325 (340) Singapore Dollar Buy 4/20/11 1,376,359 1,359,928 16,431 South African Rand Buy 4/20/11 1,179,755 1,160,814 18,941 South Korean Won Buy 4/20/11 277,863 274,326 3,537 Swedish Krona Sell 4/20/11 1,371,839 1,363,180 (8,659) Swiss Franc Sell 4/20/11 513,949 513,002 (947) Taiwan Dollar Buy 4/20/11 340,210 342,494 (2,284) Thai Baht Buy 4/20/11 565,764 562,002 3,762 Turkish Lira Sell 4/20/11 552,698 530,777 (21,921) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 640,536 630,615 9,921 Brazilian Real Buy 4/20/11 956,426 951,618 4,808 British Pound Sell 4/20/11 4,143,630 4,169,993 26,363 Canadian Dollar Sell 4/20/11 1,615,936 1,605,426 (10,510) Chilean Peso Buy 4/20/11 6,407 6,274 133 Czech Koruna Sell 4/20/11 253,327 253,130 (197) Euro Buy 4/20/11 7,090,023 6,974,891 115,132 Hungarian Forint Buy 4/20/11 1,143,670 1,142,352 1,318 Indian Rupee Sell 4/20/11 1,122,610 1,107,466 (15,144) Japanese Yen Sell 4/20/11 2,349,672 2,371,367 21,695 Malaysian Ringgit Buy 4/20/11 897,821 898,531 (710) Mexican Peso Buy 4/20/11 1,359,814 1,347,293 12,521 New Zealand Dollar Sell 4/20/11 691,714 680,506 (11,208) Norwegian Krone Buy 4/20/11 1,547,471 1,526,831 20,640 Polish Zloty Buy 4/20/11 41,155 40,742 413 Singapore Dollar Buy 4/20/11 1,025,606 1,015,005 10,601 South African Rand Buy 4/20/11 817,382 803,051 14,331 South Korean Won Buy 4/20/11 1,101,299 1,081,770 19,529 Swedish Krona Sell 4/20/11 127,098 123,475 (3,623) Swiss Franc Sell 4/20/11 3,196,440 3,207,616 11,176 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $319,416,512) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Taiwan Dollar Sell 4/20/11 $202,812 $202,634 $(178) Turkish Lira Buy 4/20/11 386,449 386,255 194 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 616,950 595,466 21,484 Brazilian Real Buy 4/20/11 1,317,179 1,291,961 25,218 British Pound Sell 4/20/11 3,000,742 3,009,539 8,797 Canadian Dollar Sell 4/20/11 983,555 977,139 (6,416) Euro Buy 4/20/11 734,655 713,432 21,223 Hungarian Forint Buy 4/20/11 991,604 980,747 10,857 Japanese Yen Sell 4/20/11 2,851,979 2,899,350 47,371 Malaysian Ringgit Buy 4/20/11 935,883 937,025 (1,142) Mexican Peso Buy 4/20/11 669,653 657,376 12,277 Norwegian Krone Buy 4/20/11 2,000,541 1,979,229 21,312 Philippines Peso Buy 4/20/11 564,755 567,516 (2,761) Polish Zloty Sell 4/20/11 81,535 81,441 (94) Singapore Dollar Buy 4/20/11 1,134,592 1,123,830 10,762 South African Rand Buy 4/20/11 691,545 681,549 9,996 Swedish Krona Sell 4/20/11 857,088 854,053 (3,035) Swiss Franc Sell 4/20/11 2,834,853 2,851,144 16,291 Taiwan Dollar Buy 4/20/11 443,975 441,904 2,071 Thai Baht Buy 4/20/11 565,770 562,378 3,392 UBS AG Australian Dollar Buy 4/20/11 4,730,882 4,676,469 54,413 Brazilian Real Buy 4/20/11 1,367,048 1,358,883 8,165 British Pound Sell 4/20/11 3,732,576 3,792,620 60,044 Canadian Dollar Sell 4/20/11 2,484,428 2,476,868 (7,560) Czech Koruna Sell 4/20/11 139,482 139,242 (240) Euro Buy 4/20/11 934,538 969,057 (34,519) Hungarian Forint Buy 4/20/11 1,094,590 1,090,356 4,234 Indian Rupee Sell 4/20/11 1,135,280 1,119,684 (15,596) Japanese Yen Sell 4/20/11 7,934,849 8,068,572 133,723 Mexican Peso Buy 4/20/11 1,348,242 1,342,092 6,150 New Zealand Dollar Sell 4/20/11 696,518 685,260 (11,258) Norwegian Krone Buy 4/20/11 907,842 911,577 (3,735) Polish Zloty Buy 4/20/11 891,143 881,939 9,204 Singapore Dollar Buy 4/20/11 2,487,471 2,467,564 19,907 South African Rand Buy 4/20/11 766,991 754,961 12,030 South Korean Won Buy 4/20/11 1,380,279 1,350,442 29,837 Swedish Krona Buy 4/20/11 246,693 238,567 8,126 Swiss Franc Sell 4/20/11 5,601,601 5,614,351 12,750 Taiwan Dollar Sell 4/20/11 4,463 4,460 (3) Thai Baht Buy 4/20/11 557,831 553,922 3,909 Turkish Lira Buy 4/20/11 678,564 675,166 3,398 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $319,416,512) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 4/20/11 $2,432,319 $2,406,190 $26,129 British Pound Sell 4/20/11 3,018,411 3,066,635 48,224 Canadian Dollar Buy 4/20/11 1,761,441 1,727,552 33,889 Euro Buy 4/20/11 5,963,382 5,788,151 175,231 Japanese Yen Sell 4/20/11 5,096,943 5,183,319 86,376 New Zealand Dollar Buy 4/20/11 116,061 109,460 6,601 Norwegian Krone Buy 4/20/11 3,083,970 3,066,198 17,772 Swedish Krona Sell 4/20/11 3,018,476 2,979,375 (39,101) Swiss Franc Sell 4/20/11 1,372,460 1,388,092 15,632 Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 26 $2,688,609 Apr-11 $18,525 Australian Government Treasury Bond 10 yr (Long) 53 5,179,540 Jun-11 1,559 Australian Government Treasury Bond 10 yr (Short) 25 18,365,484 Jun-11 (1,250) Canadian Government Bond 10 yr (Long) 48 5,946,113 Jun-11 (21,282) DAX Index (Long) 46 11,559,598 Jun-11 32,595 Euro STOXX 50 Index (Short) 675 27,260,700 Jun-11 (538,447) Euro-Bobl 5 yr (Short) 5 813,476 Jun-11 (17) Euro-Bund 10 yr (Long) 200 34,444,733 Jun-11 (150,661) Euro-CAC 40 Index (Short) 142 8,047,736 Apr-11 (39,281) Euro-Dollar 90 day (Short) 302 74,854,475 Mar-12 143,745 Euro-Schatz 2 yr (Long) 8 1,217,608 Jun-11 49 Euro-Swiss Franc 3 Month (Short) 22 5,962,460 Dec-11 276 Euro-Swiss Franc 3 Month (Short) 22 5,914,443 Dec-12 659 Euro-Swiss Franc 3 Month (Short) 22 5,930,649 Jun-12 5,678 Euro-Swiss Franc 3 Month (Short) 22 5,949,255 Mar-12 1,259 Euro-Swiss Franc 3 Month (Short) 22 5,974,464 Sep-11 877 FTSE 100 Index (Short) 163 15,410,081 Jun-11 (335,666) FTSE/MIB Index (Long) 32 4,851,572 Jun-11 41,462 Japanese Government Bond 10 yr (Short) 11 18,476,769 Jun-11 16,912 Japanese Government Bond 10 yr Mini (Short) 8 1,343,958 Jun-11 (6,057) MSCI EAFE Index E-Mini (Short) 101 8,519,350 Jun-11 (121,402) NASDAQ 100 Index E-Mini (Short) 144 6,728,400 Jun-11 (80,928) Russell 2000 Index Mini (Short) 595 50,081,150 Jun-11 (887,051) S&P 500 Index (Long) 32 10,568,000 Jun-11 77,955 S&P 500 Index E-Mini (Long) 183 12,087,150 Jun-11 42,709 FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Short) 435 $28,731,750 Jun-11 $(229,245) S&P Mid Cap 400 Index E-Mini (Long) 39 3,849,300 Jun-11 108,912 S&P Mid Cap 400 Index E-Mini (Short) 38 3,750,600 Jun-11 (110,466) SGX MSCI Singapore Index (Short) 41 2,386,341 Apr-11 (50,276) SPI 200 Index (Short) 46 5,798,958 Jun-11 (287,482) Tokyo Price Index (Long) 87 9,068,609 Jun-11 (772,245) Tokyo Price Index (Short) 143 14,905,874 Jun-11 1,221,710 U.K. Gilt 10 yr (Long) 124 23,342,420 Jun-11 212,093 U.S. Treasury Bond 20 yr (Long) 932 112,014,750 Jun-11 1,429,723 U.S. Treasury Bond 30 yr (Long) 140 17,298,750 Jun-11 287,937 U.S. Treasury Bond 30 yr (Short) 408 50,413,500 Jun-11 (903,369) U.S. Treasury Note 2 yr (Long) 98 21,376,250 Jun-11 (11,639) U.S. Treasury Note 2 yr (Short) 83 18,104,375 Jun-11 (39,064) U.S. Treasury Note 5 yr (Long) 1,156 135,008,156 Jun-11 606,319 U.S. Treasury Note 10 yr (Long) 153 18,211,781 Jun-11 90,757 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,328,354) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $9,242,000 Aug-11/4.49 $630,674 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 9,242,000 Aug-11/4.49 43,530 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.525 1,359,877 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.525 50,984 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,539,000 Aug-11/4.475 438,244 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,539,000 Aug-11/4.475 32,826 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,621,000 Aug-11/4.55 336,085 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,328,354) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $4,621,000 Aug-11/4.55 $18,854 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,875,000 Aug-11/4.70 413,936 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,875,000 Aug-11/4.70 11,261 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,116,000 Jul-11/4.745 2,519,757 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,116,000 Jul-11/4.745 45,267 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.46 1,265,970 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.46 61,293 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,789,500 Jul-11/4.5475 653,060 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,789,500 Jul-11/4.5475 22,413 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,579,000 Jul-11/4.52 1,268,501 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,579,000 Jul-11/4.52 48,518 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 419,740 Feb-15/5.36 33,663 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 419,740 Feb-15/5.36 21,197 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,835,120 Feb-15/5.27 292,428 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $16,328,354) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. $3,835,120 Feb-15/5.27 $204,581 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,715,000 May-12/5.51 1,201,111 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,715,000 May-12/5.51 81,195 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 6,312,433 Apr-11/3.89 12,372 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,370,000 Jan-12/0.702 7,707 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,370,000 Jan-12/0.722 8,518 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,370,000 Dec-11/0.578 3,511 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,370,000 Dec-11/0.602 4,046 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $118,901,719) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 3 1/2s, April 1, 2041 $18,000,000 4/13/11 $16,915,781 FHLMC, 4s, April 1, 2041 18,000,000 4/13/11 17,675,156 FNMA, 3 1/2s, April 1, 2041 1,000,000 4/13/11 941,719 FNMA, 4s, April 1, 2041 2,000,000 4/13/11 1,967,500 FNMA, 5 1/2s, April 1, 2041 76,000,000 4/13/11 81,284,371 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 15,010,000 $ 2/3/13 1.875% 6 month GBP- LIBOR-BBA $(62,165) GBP 6,720,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (94,589) GBP 4,740,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (110,884) GBP 9,760,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 86,556 $74,170,200 (111,041) 2/7/15 1.891% 3 month USD- LIBOR-BBA (155,497) Barclays Bank PLC 1,153,400 (215) 2/17/19 3.4% 3 month USD- LIBOR-BBA (19,409) EUR 5,930,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (120,881) $23,199,200  3/10/41 3 month USD- LIBOR-BBA 4.38% 445,561 22,752,600  3/10/18 3.06% 3 month USD- LIBOR-BBA (105,705) AUD 17,320,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 80,767 AUD 13,160,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (121,904) $30,874,600 (37,539) 3/30/16 2.39% 3 month USD- LIBOR-BBA (4,482) 27,153,200 54,178 3/30/21 3 month USD- LIBOR-BBA 3.55% 58,293 6,337,000 (8,369) 3/30/31 4.17% 3 month USD- LIBOR-BBA (12,480) GBP 7,360,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (54,845) GBP 9,010,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 72,233 GBP 21,020,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (100,274) GBP 3,450,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 93,694 Citibank, N.A. $35,796,300 (11,326) 6/28/19 3 month USD- LIBOR-BBA 3.04% (377,715) SEK 19,200,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 116,472 $1,200,000  3/4/21 3 month USD- LIBOR-BBA 3.595% 8,479 200,000  3/4/41 4.335% 3 month USD- LIBOR-BBA (2,418) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. SEK 20,870,000 $ 3/24/21 3 month SEK- STIBOR-SIDE 3.8025% $(11,219) SEK 14,990,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE 4,067 GBP 35,830,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (461,181) GBP 10,630,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 264,060 GBP 44,780,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 124,609 SEK 19,200,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% (17,649) $20,300,000  3/4/13 3 month USD- LIBOR-BBA 0.88625% 2,111 2,800,000  3/4/16 2.3875% 3 month USD- LIBOR-BBA (4,116) Credit Suisse International CHF 5,540,000  12/14/20 2.1075% 6 month CHF- LIBOR-BBA 68,371 CHF 21,170,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 42,583 GBP 10,780,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (153,710) GBP 5,960,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 145,569 SEK 14,990,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (1,500) GBP 2,950,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (36,534) CHF 2,950,000  3/7/21 2.27% 6 month CHF- LIBOR-BBA 8,814 $8,016,900 (18,579) 3/14/41 3 month USD- LIBOR-BBA 4.36% 104,032 CHF 5,840,000  3/18/21 2.16% 6 month CHF- LIBOR-BBA 87,076 CHF 2,920,000  3/21/21 2.16% 6 month CHF- LIBOR-BBA 43,665 $17,100,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA 42,579 CHF 4,640,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 35,954 $5,900,000  3/23/21 3.452% 3 month USD- LIBOR-BBA 44,900 SEK 3,960,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% (1,708) SEK 11,090,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE  INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 5,520,000 $ 7/28/15 1.27% 6 month CHF- LIBOR-BBA $16,844 MXN 31,990,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (170,759) CHF 30,050,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 69,520 $8,855,500 657 2/24/13 3 month USD- LIBOR-BBA 0.96% 17,520 131,608,100 (30,470) 2/24/16 2.48% 3 month USD- LIBOR-BBA (932,826) 11,656,400 (1,866) 2/24/21 3.69% 3 month USD- LIBOR-BBA (192,216) CHF 2,970,000  2/25/21 6 month CHF- LIBOR-BBA 2.2125% (23,272) CHF 2,760,000  3/1/21 6 month CHF- LIBOR-BBA 2.24% (14,963) EUR 2,965,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 48,959 SEK 25,910,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% (17,942) Deutsche Bank AG $1,185,300 29 11/3/12 3 month USD- LIBOR-BBA 0.50% (2,171) 47,893,000  11/5/15 1.3855% 3 month USD- LIBOR-BBA 1,602,411 402,500 556 7/27/14 3 month USD- LIBOR-BBA 1.51% (738) 163,688,200 383,458 7/27/20 3 month USD- LIBOR-BBA 2.94% (5,770,315) MXN 31,990,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (159,674) EUR 22,910,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 575,531 Goldman Sachs International SEK 15,400,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 29,565 CHF 23,230,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 74,770 $42,844,800 104,832 2/15/16 2.61% 3 month USD- LIBOR-BBA (494,299) 6,154,100  2/28/41 3 month USD- LIBOR-BBA 4.31% 50,989 EUR 2,965,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 58,129 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 25,910,000 $ 3/2/21 3 month SEK- STIBOR-SIDE 3.7575% $(24,813) $72,099,200 77,041 5/12/15 2.52% 3 month USD- LIBOR-BBA (1,941,833) 17,160,600 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA 51,997 11,137,500  4/4/16 3 month USD- LIBOR-BBA 2.415%  GBP 3,640,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (36,698) JPMorgan Chase Bank, N.A. $61,991,800 7,483 2/16/13 3 month USD- LIBOR-BBA 1.04% 243,438 8,049,800 3,133 2/16/16 2.58% 3 month USD- LIBOR-BBA (97,338) 3,308,400 (10,208) 2/18/41 3 month USD- LIBOR-BBA 4.43% 89,989 JPY 583,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (63,308) $10,273,200  3/9/26 3 month USD- LIBOR-BBA 4.07% 108,891 51,438,800 (24,600) 3/11/13 3 month USD- LIBOR-BBA 0.91% (11,997) 3,522,200 6,018 3/11/21 3.64% 3 month USD- LIBOR-BBA (29,632) 34,200,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA 81,054 28,300,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA 63,392 1,794,900  3/25/16 2.27% 3 month USD- LIBOR-BBA 11,741 17,646,900  3/28/41 4.249% 3 month USD- LIBOR-BBA 96,179 65,100,000  12/6/12 3 month USD- LIBOR-BBA 0.78375% 171,129 64,800,000  1/4/13 3 month USD- LIBOR-BBA 0.8575% 140,000 MXN 4,570,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (21,718) JPY 1,012,050,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (82,938) $719,400 534 1/31/21 3 month USD- LIBOR-BBA 3.51% 3,419 GBP 3,450,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 84,716 JPY 1,009,250,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 16,009 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. CAD 2,650,000 $ 9/21/20 3.105% 3 month CAD- BA-CDOR $ 125,619 JPY 353,600,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (55,926) JPY 475,400,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 83,945 $66,800,000  2/7/13 3 month USD- LIBOR-BBA 0.916% 122,703 24,700,000  2/7/21 3 month USD- LIBOR-BBA 3.668% 406,435 MXN 9,320,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (59,849) UBS, AG CHF 30,480,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 64,858 CHF 4,540,000  2/17/21 2.275% 6 month CHF- LIBOR-BBA 4,566 CHF 8,360,000  3/28/21 6 month CHF- LIBOR-BBA 2.21% (88,808) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $112,297 $ 1/12/40 5.00% (1 month Synthetic TRS $1,416 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 42,876  1/12/40 4.50% (1 month Synthetic TRS 248 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 340,737  1/12/40 5.00% (1 month Synthetic TRS 4,296 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 193,828  1/12/40 5.00% (1 month Synthetic TRS 2,444 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,785,506  1/12/40 5.00% (1 month Synthetic TRS 85,543 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $228,440 $ 1/12/40 5.00% (1 month Synthetic TRS $2,880 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 299,308  1/12/40 4.50% (1 month Synthetic TRS 1,730 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Citibank, N.A. baskets 171,388  3/28/12 (3 month USD- A basket 356,139 LIBOR-BBA) (CGPUTNAT) of common stocks GBP 5,590,000  5/18/13 (3.38%) GBP Non-revised 220,285 UK Retail Price Index $6,815 F  2/22/12 (1 month USD- MSCI Daily Total 221,141 LIBOR-BBA plus Return Net Brazil 0.45%) USD Index 6,529 F  2/22/12 (1 month USD- MSCI Daily Total 211,802 LIBOR-BBA Return Net Brazil plus 0.50%) USD Index 2,202 F  2/22/12 (1 month USD- MSCI Daily Total 71,379 LIBOR-BBA Return Net Brazil plus 0.50%) USD Index Goldman Sachs International 2,795,000  7/28/11 (0.685%) USA Non Revised 58,319 Consumer Price Index - Urban (CPI-U) 2,795,000  7/29/11 (0.76%) USA Non Revised 56,272 Consumer Price Index - Urban (CPI-U) 2,795,000  7/30/11 (0.73%) USA Non Revised 57,158 Consumer Price Index - Urban (CPI-U) 2,960,000  3/1/16 2.47% USA Non Revised (5,823) Consumer Price Index - Urban (CPI-U) 1,480,000  3/2/16 2.45% USA Non Revised (4,282) Consumer Price Index - Urban (CPI-U) 2,960,000  3/3/16 2.45% USA Non Revised (8,408) Consumer Price Index - Urban (CPI-U) 2,960,000  3/7/16 2.51% USA Non Revised 905 Consumer Price Index - Urban (CPI-U) baskets 393  9/26/11 (1 month USD- A basket (1,769) LIBOR-BBA plus (GSGLPMIN) 60 bp) of common stocks TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank, N.A. shares 551,399 $ 10/20/11 (3 month USD- iShares MSCI $946,922 LIBOR-BBA Emerging Markets plus 5 bp) Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ $(728,031) $32,357,000 6/20/16 500 bp $1,223 Citibank, N.A. DJ CDX EM Series 11 Index  (8,100) 300,000 6/20/14 (500 bp) (41,607) DJ CDX NA IG Series 16 Version 1 Index BBB+ (69,320) 29,795,000 6/20/16 100 bp 8,379 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (13,264) 1,490,000 12/20/19 (100 bp) 132,167 DJ CDX NA HY Series 16 Version 1 Index B+ (384,966) 18,665,000 6/20/16 500 bp 35,702 DJ CMB NA CMBX AJ Index  (460,732) 1,433,000 2/17/51 (96 bp) (168,380) Deutsche Bank AG DJ CDX EM Series 11 Index  (35,420) 1,610,000 6/20/14 (500 bp) (215,462) DJ CDX NA HY Series 15 Version 1 Index B+ 28,125 900,000 12/20/15 500 bp 60,712 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  665,000 12/20/13 112 bp 6,512 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 440,000 9/20/13 715 bp 87,621 Universal Corp., 5.2%, 10/15/13   $710,000 3/20/15 (95 bp) 32,703 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB $ EUR 690,000 9/20/13 477 bp $78,740 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 690,000 9/20/13 535 bp 92,542 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 680,000 3/20/13 680 bp (498,860) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $615,000 12/20/13 118.1 bp 6,716 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (293,693) 13,053,000 6/20/16 500 bp (1,320) Merrill Lynch International Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  710,000 12/20/13 113 bp 7,145 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (23,121) EUR 1,943,000 12/20/14 (500 bp) (203,956) Universal Corp., 5.2%, 10/15/13   $2,130,000 3/20/13 (89 bp) 26,876 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Growth Portfolio Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $92,306,089 $ $ Capital goods 67,131,034   Communication services 44,247,913   Conglomerates 21,556,898   Consumer cyclicals 125,492,189 286,828 815 Consumer staples 84,120,529   Energy 120,659,421 41,877  Financials 169,465,913   Health care 97,612,389   Miscellaneous 21,200 Technology 159,781,129   Transportation 13,195,479   Utilities and power 35,319,927   Total common stocks Asset-backed securities  26,459,896  Commodity linked notes  40,528,772  Convertible bonds and notes  1,339,032 825 Convertible preferred stocks  713,677  Corporate bonds and notes  192,634,960 220,636 Foreign government bonds and notes  12,630,712  Investment companies 24,292,297   Mortgage-backed securities  68,075,319  Municipal bonds and notes  200,069  Preferred stocks  920,343  Purchased options outstanding  3,343,607  Senior loans  6,220,875  U.S. Government and agency mortgage obligations  160,375,829  Warrants  729 11,802 Short-term investments 342,061,220 122,443,807  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $6,236,269 $ Futures contracts 1,112,194   Written options  (10,384,199)  TBA sale commitments  (64,320,466)  Interest rate swap contracts  (14,836,124)  Total return swap contracts  3,458,287  Credit default contracts  1,679,417  Totals by level $ At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. Balanced Portfolio Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $52,633,611 $ $ Capital goods 43,539,359   Communication services 29,704,661   Conglomerates 15,401,474   Consumer cyclicals 82,276,663 286,828 900 Consumer staples 56,160,547   Energy 75,806,289 37,382  Financials 97,472,116   Health care 68,713,135   Miscellaneous 16,119 Technology 108,177,321   Transportation 8,083,687   Utilities and power 23,009,081   Total common stocks Asset-backed securities  32,767,697  Commodity linked notes  32,412,025  Convertible bonds and notes  1,325,166 925 Convertible preferred stocks  709,578  Corporate bonds and notes  244,589,470 238,249 Foreign government bonds and notes  14,083,725  Investment companies 26,986,385   Mortgage-backed securities  71,304,459  Municipal bonds and notes  420,144  Preferred stocks  946,397  Purchased options outstanding  4,852,212  Senior loans  7,245,424  U.S. Government and agency mortgage obligations  260,131,502  U.S. Treasury obligations  413,910  Warrants  435 12,182 Short-term investments 293,566,998 104,747,453  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $4,433,820 $ Futures contracts (557,781)   Written options  (11,828,813)  TBA sale commitments  (90,398,903)  Interest rate swap contracts  (19,067,135)  Total return swap contracts  2,973,898  Credit default contracts  2,119,343  Totals by level $ At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. Conservative Portfolio Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $31,535,961 $ $ Capital goods 25,170,143   Communication services 17,397,874   Conglomerates 9,240,231   Consumer cyclicals 47,952,507 220,462 575 Consumer staples 32,836,848   Energy 44,446,789 29,160  Financials 57,526,757   Health care 39,415,337   Miscellaneous 11,028   Technology 63,598,645   Transportation 4,329,777   Utilities and power 13,588,002   Total common stocks Asset-backed securities  12,011,135  Commodity linked notes  25,525,387  Convertible bonds and notes  1,024,450 644 Convertible preferred stocks  547,107  Corporate bonds and notes  228,335,886 151,621 Foreign government bonds and notes  14,696,537  Investment companies 14,630,249   Mortgage-backed securities  68,895,501  Municipal bonds and notes  535,179  Preferred stocks  681,830  Purchased options outstanding  4,557,974  Senior loans  5,122,573  U.S. Government and agency mortgage obligations  355,206,488  Warrants  141 8,376 Short-term investments 241,227,778 156,473,362  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,837,794 $ Futures contracts (244,117)   Written options  (11,091,379)  TBA sale commitments  (118,784,527)  Interest rate swap contracts  (6,213,841)  Total return swap contracts  2,278,597  Credit default contracts  1,435,975  Totals by level $ At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 3/31/11 (Unaudited) Putnam Asset Allocation: Growth Portfolio ASSETS Investment in securities, at value, including $31,004,863 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,442,757,444) $1,659,710,957 Affiliated issuers (identified cost $374,003,080) (Notes 1 and 6) 374,003,080 Cash 455,517 Foreign currency (cost $1,135,111) (Note 1) 1,123,872 Dividends, interest and other receivables 6,581,757 Receivable for shares of the fund sold 1,102,379 Receivable for investments sold 22,082,359 Receivable for sales of delayed delivery securities (Note 1) 64,691,542 Unrealized appreciation on swap contracts (Note 1) 7,930,322 Unrealized appreciation on forward currency contracts (Note 1) 8,086,628 Premium paid on swap contracts (Note 1) 2,789,736 Total assets LIABILITIES Payable for variation margin (Note 1) 617,749 Payable for investments purchased 19,188,572 Payable for purchases of delayed delivery securities (Note 1) 156,343,250 Payable for shares of the fund repurchased 2,328,490 Payable for compensation of Manager (Note 2) 920,784 Payable for investor servicing fees (Note 2) 277,647 Payable for custodian fees (Note 2) 117,110 Payable for Trustee compensation and expenses (Note 2) 249,053 Payable for administrative services (Note 2) 9,965 Payable for distribution fees (Note 2) 1,088,734 Unrealized depreciation on forward currency contracts (Note 1) 1,850,359 Written options outstanding, at value (premiums received $16,000,717) (Notes 1 and 3) 10,384,199 Premium received on swap contracts (Note 1) 476,932 Unrealized depreciation on swap contracts (Note 1) 19,941,546 TBA sale commitments, at value (proceeds receivable $64,400,156) (Note 1) 64,320,466 Collateral on securities loaned, at value (Note 1) 31,941,860 Other accrued expenses 362,973 Total liabilities Net assets (Continued on next page) Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,946,592,917 Distributions in excess of net investment income (Note 1) (21,014,804) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (305,565,799) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 218,126,146 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,277,770,913 divided by 99,004,299 shares) $12.91 Offering price per class A share (100/94.25 of $12.91)* $13.70 Net asset value and offering price per class B share ($178,825,488 divided by 14,042,899 shares)** $12.73 Net asset value and offering price per class C share ($146,813,413 divided by 11,773,748 shares)** $12.47 Net asset value and redemption price per class M share ($29,494,185 divided by 2,320,753 shares) $12.71 Offering price per class M share (100/96.50 of $12.71)* $13.17 Net asset value, offering price and redemption price per class R share ($16,079,407 divided by 1,265,527 shares) $12.71 Net asset value, offering price and redemption price per class Y share ($189,155,054 divided by 14,544,525 shares) $13.01 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Six months ended 3/31/11 (Unaudited) Putnam Asset Allocation: Growth Portfolio INVESTMENT INCOME Interest (including interest income of $270,488 from investments in affiliated issuers) (Note 6) $13,013,262 Dividends (net of foreign tax of $224,586) 8,681,131 Securities lending (Note 1) 143,490 Total investment income EXPENSES Compensation of Manager (Note 2) 5,327,219 Investor servicing fees (Note 2) 1,919,020 Custodian fees (Note 2) 148,361 Trustee compensation and expenses (Note 2) 87,567 Administrative services (Note 2) 20,425 Distribution fees  Class A (Note 2) 1,538,460 Distribution fees  Class B (Note 2) 895,118 Distribution fees  Class C (Note 2) 706,599 Distribution fees  Class M (Note 2) 114,444 Distribution fees  Class R (Note 2) 37,861 Other 427,439 Total expenses Expense reduction (Note 2) (50,025) Net expenses Net investment income Net realized gain on investments (net of foreign taxes of $3,835) (Notes 1 and 3) 50,783,731 Net realized gain on swap contracts (Note 1) 9,920,389 Net realized gain on futures contracts (Note 1) 48,089,618 Net realized loss on foreign currency transactions (Note 1) (8,507,224) Net realized gain on written options (Notes 1 and 3) 250,072 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 2,178,737 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 120,355,894 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Asset Allocation: Growth Portfolio INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/11* Year ended 9/30/10 Operations: Net investment income $10,665,395 $28,382,948 Net realized gain on investments and foreign currency transactions 100,536,586 158,501,826 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 122,534,631 (9,321,258) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (43,801,232) (48,387,622) Class B (5,116,040) (7,193,779) Class C (4,215,119) (5,054,207) Class M (975,553) (1,199,621) Class R (512,269) (496,570) Class Y (6,748,213) (10,091,298) Increase in capital from settlement payments  54,004 Redemption fees (Note 1)  2,190 Decrease from capital share transactions (Note 4) (12,150,305) (172,613,693) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,677,920,579 1,745,337,659 End of period (including distributions in excess of net investment income of $21,014,804 and undistributed net investment income of $29,688,227, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Growth Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) h Class A March 31, 2011** .08 1.56 (.45)    14.24 * .57* .66* 46* September 30, 2010 .20 .98 (.49)   e  e,f 1.20 1.79 116 September 30, 2009 .19 (.07) (.39)   e  e,i 1.22 d,j 2.09 d 130 September 30, 2008 .28 (3.82) (.16) (.14)  e  1.13 d 2.08 d 113 September 30, 2007 .22 1.68 (.08)   e  1.14 d 1.52 d 81 September 30, 2006 .19 g 1.26 (.10)   e  12.19 g 1.14 d,g 1.51 d,g 85 Class B March 31, 2011** .03 1.53 (.35)    13.76 * .94* .29* 46* September 30, 2010 .11 .97 (.41)   e  e,f 1.95 1.03 116 September 30, 2009 .12 (.04) (.28)   e  e,i 1.97 d,j 1.34 d 130 September 30, 2008 .17 (3.74) (.04) (.14)  e  1.88 d 1.30 d 113 September 30, 2007 .11 1.64     e  1.89 d .76 d 81 September 30, 2006 .09 g 1.24 (.01)   e  11.37 g 1.89 d,g .75 d,g 85 Class C March 31, 2011** .03 1.51 (.36)    13.87 * .94* .29* 46* September 30, 2010 .11 .93 (.41)   e  e,f 1.95 1.04 116 September 30, 2009 .12 (.04) (.29)   e  e,i 1.97 d,j 1.34 d 130 September 30, 2008 .17 (3.68) (.06) (.14)  e  1.88 d 1.31 d 113 September 30, 2007 .11 1.61  e   e  e  1.89 d .77 d 81 September 30, 2006 .09 g 1.22 (.02)   e  11.38 g 1.89 d,g .76 d,g 85 Class M March 31, 2011** .05 1.53 (.39)    13.93 * .82* .41* 46* September 30, 2010 .14 .96 (.44)   e  e,f 1.70 1.28 116 September 30, 2009 .14 (.05) (.32)   e  e,i 1.72 d,j 1.58 d 130 September 30, 2008 .21 (3.75) (.09) (.14)  e  1.63 d 1.57 d 113 September 30, 2007 .14 1.65 (.02)   e  1.64 d 1.00 d 81 September 30, 2006 .12 g 1.24 (.04)   e  11.60 g 1.64 d,g 1.00 d,g 85 Class R March 31, 2011** .07 1.54 (.43)    14.16 * .69* .54* 46* September 30, 2010 .17 .95 (.47)   e  e,f 1.45 1.54 116 September 30, 2009 .17 (.08) (.37)   e  e,i 1.47 d,j 1.85 d 130 September 30, 2008 .25 (3.80) (.11) (.14)  e  1.38 d 1.88 d 113 September 30, 2007 .18 1.66 (.06)   e  1.39 d 1.28 d 81 September 30, 2006 .17 g 1.23 (.09)   e  11.85 g 1.39 d,g 1.31 d,g 85 Class Y March 31, 2011** .10 1.57 (.48)    14.40 * .45* .79* 46* September 30, 2010 .23 .98 (.51)   e  e,f .95 2.02 116 September 30, 2009 .22 (.09) (.43)   e  e,i .97 d,j 2.41 d 130 September 30, 2008 .32 (3.85) (.19) (.14)  e  .88 d 2.30 d 113 September 30, 2007 .26 1.69 (.11)   e  .89 d 1.75 d 81 September 30, 2006 .22 g 1.27 (.13)   e  12.40 g .89 d,g 1.73 d,g 85 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 176 177 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 September 30, 2007 0.01 September 30, 2006 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.07% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 3/31/11 (Unaudited) Putnam Asset Allocation: Balanced Portfolio ASSETS Investment in securities, at value, including $15,790,937 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,289,986,910) $1,448,199,945 Affiliated issuers (identified cost $309,873,564) (Notes 1 and 6) 309,873,564 Cash 496,724 Foreign currency (cost $389,812) (Note 1) 378,070 Dividends, interest and other receivables 7,711,867 Receivable for shares of the fund sold 1,496,456 Receivable for investments sold 15,299,788 Receivable for sales of delayed delivery securities (Note 1 ) 90,656,929 Unrealized appreciation on swap contracts (Note 1) 12,267,819 Unrealized appreciation on forward currency contracts (Note 1) 7,028,648 Premium paid on swap contracts (Note 1) 4,140,673 Total assets LIABILITIES Payable for variation margin (Note 1) 554,567 Payable for investments purchased 15,615,203 Payable for purchases of delayed delivery securities (Note 1) 260,221,330 Payable for shares of the fund repurchased 2,385,073 Payable for compensation of Manager (Note 2) 650,255 Payable for investor servicing fees (Note 2) 235,527 Payable for custodian fees (Note 2) 82,549 Payable for Trustee compensation and expenses (Note 2) 250,926 Payable for administrative services (Note 2) 7,896 Payable for distribution fees (Note 2) 833,621 Unrealized depreciation on forward currency contracts (Note 1) 2,594,828 Written options outstanding, at value (premiums received $16,991,499) (Notes 1 and 3) 11,828,813 Premium received on swap contracts (Note 1) 485,769 Unrealized depreciation on swap contracts (Note 1) 29,896,617 TBA sale commitments, at value (proceeds receivable $90,485,313) (Note 1) 90,398,903 Collateral on securities loaned, at value (Note 1) 16,306,566 Collateral on certain derivative contracts, at value (Note 1) 413,910 Other accrued expenses 246,195 Total liabilities Net assets (Continued on next page) Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,620,264,518 Distributions in excess of net investment income (Note 1) (9,633,057) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (295,765,232) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 149,675,706 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,016,470,158 divided by 89,611,207 shares) $11.34 Offering price per class A share (100/94.25 of $11.34)* $12.03 Net asset value and offering price per class B share ($114,711,741 divided by 10,159,848 shares)** $11.29 Net asset value and offering price per class C share ($108,610,784 divided by 9,767,402 shares)** $11.12 Net asset value and redemption price per class M share ($22,686,610 divided by 2,003,806 shares) $11.32 Offering price per class M share (100/96.50 of $11.32)* $11.73 Net asset value, offering price and redemption price per class R share ($11,520,675 divided by 1,022,338 shares) $11.27 Net asset value, offering price and redemption price per class Y share ($190,541,967 divided by 16,781,497 shares) $11.35 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Six months ended 3/31/11 (Unaudited) Putnam Asset Allocation: Balanced Portfolio INVESTMENT INCOME Interest (net of foreign tax of $28,131) (including interest income of $229,269 from investments in affiliated issuers) (Note 6) $14,155,771 Dividends (net of foreign tax of $103,927) 5,794,353 Securities lending (Note 1) 95,116 Total investment income EXPENSES Compensation of Manager (Note 2) 3,745,702 Investor servicing fees (Note 2) 1,546,358 Custodian fees (Note 2) 102,115 Trustee compensation and expenses (Note 2) 69,427 Administrative services (Note 2) 16,187 Distribution fees  Class A (Note 2) 1,222,410 Distribution fees  Class B (Note 2) 578,218 Distribution fees  Class C (Note 2) 522,850 Distribution fees  Class M (Note 2) 88,624 Distribution fees  Class R (Note 2) 26,918 Other 298,483 Total expenses Expense reduction (Note 2) (26,891) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 27,564,675 Net realized loss on swap contracts (Note 1) (2,018,316) Net realized gain on futures contracts (Note 1) 405,875 Net realized loss on foreign currency transactions (Note 1) (7,455,055) Net realized loss on written options (Notes 1 and 3) (38,099) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,367,213 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 119,769,763 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Asset Allocation: Balanced Portfolio INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/11* Year ended 9/30/10 Operations: Net investment income $11,854,839 $36,410,717 Net realized gain on investments and foreign currency transactions 18,459,080 118,814,595 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 121,136,976 9,944,440 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (27,585,052) (50,491,977) Class B (2,837,635) (5,893,436) Class C (2,647,329) (4,753,250) Class M (608,360) (1,124,193) Class R (294,733) (472,911) Class Y (5,322,888) (12,724,308) Redemption fees (Note 1)  1,319 Increase (decrease) from capital share transactions (Note 4) 7,292,527 (206,070,679) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,345,094,510 1,461,454,193 End of period (including distributions in excess of net investment income of $9,633,057 and undistributed net investment income of $17,808,101, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Balanced Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net realized Ratio netassets of net investment Net asset value, and unrealized Total from From Total return Net assets, of expenses excluding income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Net asset value, at net asset end of period to average interest to average turnover Period ended of period income (loss) a on investments operations income distributions fees end of period value (%) b (in thousands) netassets (%) c expense (%) c netassets (%) (%) h Class A March 31, 2011** .10 1.08 (.31)  11.47 * .53* .53* .88* 72* September 30, 2010 .27 .94 (.56)  e 1.10 d 1.10 d 2.71 d 138 September 30, 2009 .21 .05 f (.45)  e 1.23 d,i 1.13 d 2.54 d 201 September 30, 2008 .36 (2.81) (.28)  e 1.09 d 1.09 d 3.07 d 124 September 30, 2007 .27 .83 (.22)  e 1.06 d 1.06 d 2.19 d 107 September 30, 2006 .23 g .82 (.23)  e 9.64 g 1.00 d,g 1.00 d,g 2.04 d,g 90 Class B March 31, 2011** .06 1.07 (.27)  10.98 * .91* .91* .51* 72* September 30, 2010 .20 .93 (.48)  e 1.85 d 1.85 d 1.97 d 138 September 30, 2009 .14 .07 f (.39)  e 1.98 d,i 1.88 d 1.76 d 201 September 30, 2008 .27 (2.78) (.19)  e 1.84 d 1.84 d 2.30 d 124 September 30, 2007 .18 .83 (.13)  e 1.81 d 1.81 d 1.43 d 107 September 30, 2006 .14 g .83 (.15)  e 8.88 g 1.75 d,g 1.75 d,g 1.28 d,g 90 Class C March 31, 2011** .06 1.06 (.28)  10.99 * .91* .91* .51* 72* September 30, 2010 .19 .92 (.48)  e 1.85 d 1.85 d 1.96 d 138 September 30, 2009 .15 .04 f (.39)  e 1.98 d,i 1.88 d 1.79 d 201 September 30, 2008 .27 (2.76) (.19)  e 1.84 d 1.84 d 2.32 d 124 September 30, 2007 .18 .82 (.13)  e 1.81 d 1.81 d 1.43 d 107 September 30, 2006 .14 g .80 (.15)  e 8.72 g 1.75 d,g 1.75 d,g 1.29 d,g 90 Class M March 31, 2011** .07 1.08 (.29)  11.09 * .78* .78* .64* 72* September 30, 2010 .22 .93 (.50)  e 1.60 d 1.60 d 2.20 d 138 September 30, 2009 .17 .05 f (.41)  e 1.73 d,i 1.63 d 2.04 d 201 September 30, 2008 .30 (2.80) (.22)  e 1.59 d 1.59 d 2.58 d 124 September 30, 2007 .21 .83 (.16)  e 1.56 d 1.56 d 1.68 d 107 September 30, 2006 .17 g .82 (.17)  e 9.11 g 1.50 d,g 1.50 d,g 1.54 d,g 90 Class R March 31, 2011** .08 1.08 (.30)  11.31 * .66* .66* .76* 72* September 30, 2010 .25 .92 (.53)  e 1.35 d 1.35 d 2.45 d 138 September 30, 2009 .19 .04 f (.43)  e 1.48 d,i 1.38 d 2.31 d 201 September 30, 2008 .33 (2.79) (.26)  e 1.34 d 1.34 d 2.83 d 124 September 30, 2007 .24 .83 (.17)  e 1.31 d 1.31 d 1.95 d 107 September 30, 2006 .22 g .79 (.21)  e 9.25 g 1.25 d,g 1.25 d,g 1.87 d,g 90 Class Y March 31, 2011** .11 1.08 (.33)  11.49 * .41* .41* 1.01* 72* September 30, 2010 .30 .94 (.58)  e .85 d .85 d 2.99 d 138 September 30, 2009 .24 .03 f (.47)  e .98 d,i .88 d 2.88 d 201 September 30, 2008 .39 (2.81) (.31)  e .84 d .84 d 3.33 d 124 September 30, 2007 .30 .84 (.26)  e .81 d .81 d 2.43 d 107 September 30, 2006 .26 g .82 (.26)  e 9.89 g .75 d,g .75 d,g 2.28 d,g 90 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 184 185 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 September 30, 2007 0.01 September 30, 2006 0.01 e Amount represents less than $0.01 per share. f The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.08% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 3/31/11 (Unaudited) Putnam Asset Allocation: Conservative Portfolio ASSETS Investment in securities, at value, including $15,696,767 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,141,755,826) $1,259,570,459 Affiliated issuers (identified cost $257,361,855) (Notes 1 and 6) 257,361,855 Cash 1,661,411 Foreign currency (cost $295,457) (Note 1) 295,765 Dividends, interest and other receivables 6,350,454 Receivable for shares of the fund sold 1,286,075 Receivable for investments sold 10,446,571 Receivable for sales of delayed delivery securities (Note 1) 119,216,760 Unrealized appreciation on swap contracts (Note 1) 9,370,680 Unrealized appreciation on forward currency contracts (Note 1) 3,059,723 Premium paid on swap contracts (Note 1) 2,270,860 Total assets LIABILITIES Payable for variation margin (Note 1) 259,811 Payable for investments purchased 12,058,928 Payable for purchases of delayed delivery securities (Note 1) 355,489,043 Payable for shares of the fund repurchased 975,861 Payable for compensation of Manager (Note 2) 506,385 Payable for investor servicing fees (Note 2) 186,803 Payable for custodian fees (Note 2) 80,104 Payable for Trustee compensation and expenses (Note 2) 147,538 Payable for administrative services (Note 2) 6,120 Payable for distribution fees (Note 2) 318,025 Unrealized depreciation on forward currency contracts (Note 1) 1,221,929 Written options outstanding, at value (premiums received $16,328,354) (Notes 1 and 3) 11,091,379 Premium received on swap contracts (Note 1) 666,044 Unrealized depreciation on swap contracts (Note 1) 13,474,765 TBA sale commitments, at value (proceeds receivable $118,901,719) (Note 1) 118,784,527 Collateral on securities loaned, at value (Note 1) 16,134,077 Other accrued expenses 143,482 Total liabilities Net assets (Continued on next page) Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,169,391,236 Distributions in excess of net investment income (Note 1) (7,712,448) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (142,957,786) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 120,624,790 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($398,087,260 divided by 42,459,185 shares) $9.38 Offering price per class A share (100/94.25 of $9.38)* $9.95 Net asset value and offering price per class B share ($31,616,070 divided by 3,396,003 shares)** $9.31 Net asset value and offering price per class C share ($46,610,805 divided by 5,018,946 shares)** $9.29 Net asset value and redemption price per class M share ($8,794,288 divided by 946,103 shares) $9.30 Offering price per class M share (100/96.50 of $9.30)* $9.64 Net asset value, offering price and redemption price per class R share ($3,743,328 divided by 390,640 shares) $9.58 Net asset value, offering price and redemption price per class Y share ($650,494,041 divided by 69,216,867 shares) $9.40 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Six months ended 3/31/11 (Unaudited) Putnam Asset Allocation: Conservative Portfolio INVESTMENT INCOME Interest (including interest income of $209,563 from investments in affiliated issuers) (Note 6) $12,816,599 Dividends (net of foreign tax of $63,713) 3,350,983 Securities lending (Note 1) 53,803 Total investment income EXPENSES Compensation of Manager (Note 2) 2,911,090 Investor servicing fees (Note 2) 1,114,366 Custodian fees (Note 2) 100,205 Trustee compensation and expenses (Note 2) 54,265 Administrative services (Note 2) 12,580 Distribution fees  Class A (Note 2) 483,687 Distribution fees  Class B (Note 2) 159,136 Distribution fees  Class C (Note 2) 224,091 Distribution fees  Class M (Note 2) 32,706 Distribution fees  Class R (Note 2) 9,232 Other 200,096 Total expenses Expense reduction (Note 2) (16,965) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,986,324 Net realized loss on swap contracts (Note 1) (11,140,283) Net realized loss on futures contracts (Note 1) (40,185,307) Net realized loss on foreign currency transactions (Note 1) (5,172,254) Net realized loss on written options (Notes 1 and 3) (122,399) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,663,796 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 100,687,072 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Asset Allocation: Conservative Portfolio Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/11* Year ended 9/30/10 Operations: Net investment income $10,936,896 $33,187,345 Net realized gain (loss) on investments and foreign currency transactions (47,633,919) 131,674,991 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 102,350,868 (52,900,794) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,315,592) (19,833,612) Class B (740,178) (1,696,442) Class C (1,038,138) (1,981,194) Class M (211,053) (455,370) Class R (91,656) (156,135) Class Y (17,395,607) (31,858,737) Redemption fees (Note 1)  2,002 Increase from capital share transactions (Note 4) 43,664,431 15,468,184 Total increase in net assets NET ASSETS Beginning of period 1,059,819,740 988,369,502 End of period (including distributions in excess of net investment income of $7,712,448 and undistributed net investment income of $11,142,880, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Conservative Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) g Class A March 31, 2011** .09 .46 (.25)   6.13 * .52* .52* .95* 119* September 30, 2010 .28 .69 (.49)  e  1.05 d 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32)  e  e,h 1.28 d,i 1.17 d 3.00 d 292 September 30, 2008 .38 (1.54) (.33)  e  1.15 d 1.15 d 4.06 d 170 September 30, 2007 .30 .25 (.30)  e  1.15 d 1.15 d 3.09 d 151 September 30, 2006 .28 f .31 (.33)  e  6.46 f 1.06 d,f 1.06 d,f 2.95 d,f 133 Class B March 31, 2011** .05 .45 (.21)   5.67 * .90* .90* .58* 119* September 30, 2010 .22 .68 (.42)  e  1.80 d 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26)  e  e,h 2.03 d,i 1.92 d 2.24 d 292 September 30, 2008 .31 (1.53) (.26)  e  1.90 d 1.90 d 3.31 d 170 September 30, 2007 .23 .24 (.22)  e  1.90 d 1.90 d 2.36 d 151 September 30, 2006 .20 f .31 (.26)  e  5.61 f 1.81 d,f 1.81 d,f 2.21 d,f 133 Class C March 31, 2011** .05 .47 (.22)   5.81 * .90* .90* .58* 119* September 30, 2010 .21 .67 (.42)  e  1.80 d 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26)  e  e,h 2.03 d,i 1.92 d 2.25 d 292 September 30, 2008 .31 (1.53) (.26)  e  1.90 d 1.90 d 3.31 d 170 September 30, 2007 .23 .26 (.22)  e  1.90 d 1.90 d 2.34 d 151 September 30, 2006 .20 f .31 (.26)  e  5.64 f 1.81 d,f 1.81 d,f 2.20 d,f 133 Class M March 31, 2011** .06 .46 (.22)   5.91 * .77* .77* .70* 119* September 30, 2010 .24 .67 (.44)  e  1.55 d 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28)  e  e,h 1.78 d,i 1.67 d 2.55 d 292 September 30, 2008 .33 (1.53) (.28)  e  1.65 d 1.65 d 3.55 d 170 September 30, 2007 .25 .25 (.25)  e  1.65 d 1.65 d 2.59 d 151 September 30, 2006 .23 f .30 (.28)  e  5.86 f 1.56 d,f 1.56 d,f 2.45 d,f 133 Class R March 31, 2011** .08 .47 (.24)   5.98 * .65* .65* .83* 119* September 30, 2010 .26 .72 (.46)  e  1.30 d 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30)  e  e,h 1.53 d,i 1.42 d 2.71 d 292 September 30, 2008 .34 (1.53) (.31)  e  1.40 d 1.40 d 3.66 d 170 September 30, 2007 .28 .27 (.27)  e  1.40 d 1.40 d 2.84 d 151 September 30, 2006 .26 f .34 (.31)  e  6.49 f 1.31 d,f 1.31 d,f 2.70 d,f 133 Class Y March 31, 2011** .10 .46 (.26)   6.26 * .40* .40* 1.08* 119* September 30, 2010 .31 .68 (.51)  e  .80 d .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34)  e  e,h 1.03 d,i .92 d 3.29 d 292 September 30, 2008 .40 (1.54) (.35)  e  .90 d .90 d 4.30 d 170 September 30, 2007 .33 .25 (.32)  e  .90 d .90 d 3.34 d 151 September 30, 2006 .30 f .31 (.35)  e  6.75 f .81 d,f .81 d,f 3.20 d,f 133 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 192 193 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 September 30, 2007 0.01 September 30, 2006 0.03 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.10% of average net assets for the period ended September 30, 2006. g Portfolio turnover excludes dollar roll transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Notes to financial statements 3/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Asset Allocation Funds (the Trust), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which consists of a series of investment portfolios (the funds), each of which is represented by a separate series of shares of beneficial interest. The Trust currently offers three funds: Growth Portfolio, Balanced Portfolio and Conservative Portfolio, whose objectives are to seek capital appreciation, total return and total return consistent with preservation of capital, respectively. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2010 through March 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the funds will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the funds to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the funds could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), each fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements Each fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Each fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the funds are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the funds after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The funds do not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Each fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. G) Futures contracts Each fund uses futures contracts to equitize cash and manage exposure to market risk. The potential risk to each fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolios. Outstanding number of contracts on futures contracts at the close of the reporting period for each fund are indicative of the volume of activity during the period. H) Options contracts Each fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, generate additional income for the portfolio and enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolios. See Note 3 for the volume of written options contracts activity for the reporting period. The funds had average contract amounts of approximately $177,800,000, $187,500,000 and $194,500,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on purchased options contracts for the reporting period. I) Forward currency contracts Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately $788,500,000, $667,800,000 and $295,800,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on forward currency contracts for the reporting period. J) Total return swap contracts Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, manage exposure to specific sectors or industries, gain exposure to specific markets/countries and gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $116,000,000, $104,200,000 and $83,200,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on total return swap contracts for the reporting period. K) Interest rate swap contracts Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $2,142,300,000, $2,781,900,000 and $2,455,400,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on interest rate swap contracts for the reporting period. L) Credit default contracts Each fund enters into credit default contracts to hedge credit risk, hedge market risk and gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolios. Outstanding notional amounts on credit default swap contracts at the close of the reporting period for each fund are indicative of the volume of activity during the reporting period. M) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the funds which cannot be sold or repledged totaled $232,325 and $6,711,474 (for Growth Portfolio and Balanced Portfolio, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the funds had net liability positions of $14,423,040, $26,742,403 and $9,672,695 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the funds totaled $22,355,978, $33,636,764 and $13,600,453 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). N) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolios. P) Dollar rolls To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Securities lending Each fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool,LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $31,004,863, $15,790,937 and $15,696,767 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) and the funds received cash collateral of $31,941,860, $16,306,566 and $16,134,077 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). R) Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows each fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. S) Line of credit Each fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the funds had no borrowings against these arrangements. T) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the Growth Portfolio, Balanced Portfolio and Conservative Portfolio had capital loss carryovers of $384,103,081, $292,931,908 and $83,707,610, respectively, available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Growth Portfolio Loss carryover Expiration $271,648,791 September 30, 2017 112,454,290 September 30, 2018 Balanced Portfolio Loss carryover Expiration $72,221,236 September 30, 2011 140,792,818 September 30, 2017 79,917,854 September 30, 2018 Conservative Portfolio Loss carryover Expiration $54,487,143 September 30, 2011 1,108,681 September 30, 2016 11,477,221 September 30, 2017 16,634,565 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, each fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is as follows: Cost Appreciation Growth Portfolio $1,829,086,155 $247,097,447 Balanced Portfolio 1,615,587,697 179,186,131 Conservative Portfolio 1,411,186,215 120,536,163 Depreciation Net appreciation Growth Portfolio $42,469,565 $204,627,882 Balanced Portfolio 36,700,319 142,485,812 Conservative Portfolio 14,790,064 105,746,099 U) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. V) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management a management fee (based on each funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: Growth Portfolio: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion, 0.515% of any excess thereafter. Balanced Portfolio and Conservative Portfolio: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion, 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse each funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of each funds assets for which PAC is engaged assub-adviser. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the funds and their staff who provide administrative services to the funds. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on each funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to each fund. Putnam Investor Services, Inc. received fees for investor servicing based on each funds retail asset level, the number of shareholder accounts in each fund and the level of defined contribution plan assets in each fund. Investor servicing fees will not exceed an annual rate of 0.375% of each funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Each fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The funds also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $4,688, $3,911 and $3,135 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) under the expense offset arrangements and by $45,337, $22,980 and $13,830 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) under the brokerage/service arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $1,134, $898 and $696 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by each fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, classM and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received thefollowing: Class A Class M net commissions net commissions Growth Portfolio $136,307 $1,710 Balanced Portfolio 100,860 991 Conservative Portfolio 54,051 1,314 Class B contingent Class C contingent deferred sales charges deferred sales charges Growth Portfolio $78,693 $2,718 Balanced Portfolio 58,322 2,624 Conservative Portfolio 7,492 1,114 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A deferred Class M deferred sales charges sales charges Growth Portfolio $131 $ Balanced Portfolio   Conservative Portfolio   Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments were as follows. There were no purchases or proceeds from sales of long-term U.S. governmentsecurities. Purchases Sales Growth Portfolio $606,569,806 $623,828,986 Balanced Portfolio 759,751,469 759,057,996 Conservative Portfolio 865,770,894 875,484,934 Written option transactions during the reporting period are summarized as follows: Growth Portfolio Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 339,030,960 $18,384,813 beginning of the reporting period Options USD 65,569,829 2,377,413 opened CHF 53,600,000 58,519 Options USD (41,444,400) (833,551) exercised Options USD   expired Options USD (101,448,600) (3,986,477) closed Written options outstanding at the USD 261,707,789 $15,942,198 end of the reporting period CHF 53,600,000 $58,519 Balanced Portfolio Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 345,334,000 $19,277,569 beginning of the reporting period Options USD 77,607,068 2,962,108 opened CHF 56,200,000 61,358 Options USD (35,062,100) (905,805) exercised Options USD (7,840,500) (358,311) expired Options USD (99,729,200) (4,045,420) closed Written options outstanding at the USD 280,309,268 $16,930,141 end of the reporting period CHF 56,200,000 $61,358 Conservative Portfolio Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 331,733,120 $18,429,900 beginning of the reporting period Options USD 77,999,233 2,965,212 opened CHF 61,480,000 67,123 Options USD (30,081,500) (629,965) exercised Options USD (975,100) (44,562) expired Options USD (109,924,600) (4,459,354) closed Written options outstanding at the USD 268,751,153 $16,261,231 end of the reporting period CHF 61,480,000 $67,123 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Growth Portfolio Six months ended 3/31/11 Year ended 9/30/10 Class A Shares Amount Shares Amount Shares sold 5,890,231 $73,314,082 14,449,094 $163,202,063 Shares issued in connection with reinvestment of distributions 3,413,735 41,374,461 4,262,106 46,456,956 9,303,966 114,688,543 18,711,200 209,659,019 Shares repurchased (9,372,374) (116,447,648) (21,833,792) (245,831,755) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class B Shares Amount Shares Amount Shares sold 632,478 $7,731,255 1,559,072 $17,363,726 Shares issued in connection with reinvestment of distributions 400,256 4,795,071 644,681 6,943,215 1,032,734 12,526,326 2,203,753 24,306,941 Shares repurchased (2,216,206) (27,219,975) (5,577,448) (61,985,185) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class C Shares Amount Shares Amount Shares sold 934,370 $11,265,277 1,887,618 $20,593,138 Shares issued in connection with reinvestment of distributions 311,665 3,655,835 412,343 4,358,469 1,246,035 14,921,112 2,299,961 24,951,607 Shares repurchased (1,381,125) (16,578,891) (3,017,773) (32,686,748) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class M Shares Amount Shares Amount Shares sold 121,127 $1,472,664 270,585 $3,020,114 Shares issued in connection with reinvestment of distributions 79,829 953,962 107,177 1,152,158 200,956 2,426,626 377,762 4,172,272 Shares repurchased (422,319) (5,237,873) (590,524) (6,512,217) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class R Shares Amount Shares Amount Shares sold 185,247 $2,264,483 493,166 $5,459,249 Shares issued in connection with reinvestment of distributions 42,757 510,517 46,175 496,383 228,004 2,775,000 539,341 5,955,632 Shares repurchased (147,698) (1,818,714) (350,700) (3,881,158) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class Y Shares Amount Shares Amount Shares sold 2,397,359 $30,014,223 5,953,053 $67,303,803 Shares issued in connection with reinvestment of distributions 545,903 6,660,012 910,590 9,989,168 2,943,262 36,674,235 6,863,643 77,292,971 Shares repurchased (2,315,588) (28,859,046) (14,604,719) (168,055,072) Net increase (decrease) Balanced Portfolio Six months ended 3/31/11 Year ended 9/30/10 Class A Shares Amount Shares Amount Shares sold 6,946,700 $76,590,435 12,994,333 $132,158,642 Shares issued in connection with reinvestment of distributions 2,394,458 25,871,147 4,810,030 48,155,840 9,341,158 102,461,582 17,804,363 180,314,482 Shares repurchased (8,661,939) (95,243,504) (23,261,768) (235,300,166) Net increase (decrease) Six months ended 3/31/11 Year ended 9/30/10 Class B Shares Amount Shares Amount Shares sold 596,502 $6,537,134 1,343,801 $13,607,180 Shares issued in connection with reinvestment of distributions 240,570 2,585,106 562,528 5,590,453 837,072 9,122,240 1,906,329 19,197,633 Shares repurchased (1,671,515) (18,360,543) (4,394,838) (44,438,525) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class C Shares Amount Shares Amount Shares sold 1,132,190 $12,185,166 1,419,778 $14,165,406 Shares issued in connection with reinvestment of distributions 220,219 2,331,531 428,450 4,203,890 1,352,409 14,516,697 1,848,228 18,369,296 Shares repurchased (1,131,766) (12,213,007) (2,620,452) (26,078,877) Net increase (decrease) Six months ended 3/31/11 Year ended 9/30/10 Class M Shares Amount Shares Amount Shares sold 134,300 $1,474,646 350,396 $3,558,027 Shares issued in connection with reinvestment of distributions 53,834 580,239 106,958 1,067,847 188,134 2,054,885 457,354 4,625,874 Shares repurchased (441,090) (4,877,058) (443,943) (4,497,150) Net increase (decrease) Six months ended 3/31/11 Year ended 9/30/10 Class R Shares Amount Shares Amount Shares sold 174,374 $1,900,153 444,307 $4,444,337 Shares issued in connection with reinvestment of distributions 27,456 294,711 44,281 440,976 201,830 2,194,864 488,588 4,885,313 Shares repurchased (102,811) (1,130,093) (330,181) (3,341,383) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class Y Shares Amount Shares Amount Shares sold 2,478,353 $27,315,459 5,750,504 $58,260,233 Shares issued in connection with reinvestment of distributions 489,899 5,300,183 1,268,554 12,684,504 2,968,252 32,615,642 7,019,058 70,944,737 Shares repurchased (2,168,266) (23,849,178) (18,824,786) (190,751,913) Net increase (decrease) Conservative Portfolio Six months ended 3/31/11 Year ended 9/30/10 Class A Shares Amount Shares Amount Shares sold 5,255,504 $48,468,587 8,445,962 $74,638,845 Shares issued in connection with reinvestment of distributions 1,066,760 9,748,875 2,149,894 18,853,605 6,322,264 58,217,462 10,595,856 93,492,450 Shares repurchased (5,278,214) (48,819,007) (11,017,447) (97,397,611) Net increase (decrease) Six months ended 3/31/11 Year ended 9/30/10 Class B Shares Amount Shares Amount Shares sold 331,130 $3,040,848 608,032 $5,335,805 Shares issued in connection with reinvestment of distributions 71,291 646,205 177,296 1,541,081 402,421 3,687,053 785,328 6,876,886 Shares repurchased (622,435) (5,717,494) (1,520,569) (13,346,294) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class C Shares Amount Shares Amount Shares sold 664,301 $6,073,648 1,029,626 $9,010,086 Shares issued in connection with reinvestment of distributions 100,218 906,506 198,458 1,722,164 764,519 6,980,154 1,228,084 10,732,250 Shares repurchased (591,542) (5,427,753) (1,118,069) (9,774,922) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class M Shares Amount Shares Amount Shares sold 103,809 $950,247 188,127 $1,648,954 Shares issued in connection with reinvestment of distributions 22,374 202,638 49,669 431,402 126,183 1,152,885 237,796 2,080,356 Shares repurchased (154,025) (1,410,773) (302,021) (2,640,883) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class R Shares Amount Shares Amount Shares sold 87,829 $827,399 162,127 $1,448,117 Shares issued in connection with reinvestment of distributions 9,724 90,752 17,482 156,135 97,553 918,151 179,609 1,604,252 Shares repurchased (71,338) (676,463) (111,529) (998,153) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class Y Shares Amount Shares Amount Shares sold 5,461,643 $50,643,827 10,160,729 $89,915,133 Shares issued in connection with reinvestment of distributions 1,897,822 17,386,789 3,624,724 31,843,671 7,359,465 68,030,616 13,785,453 121,758,804 Shares repurchased (3,586,512) (33,270,400) (10,956,118) (96,918,951) Net increase At the close of the reporting period, a shareholder of record owned 50.7% of the outstanding shares of the Conservative Portfolio. Note 5: Summary of derivative activity Growth Portfolio The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $2,906,128 Payables $1,226,711 Foreign exchange contracts Receivables 8,086,628 Payables 1,850,359 Receivables, Net assets Payables, Net assets  Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 9,854,906* (depreciation) 5,111,398* Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation / Unrealized appreciation / contracts (depreciation) 8,016,282* (depreciation) 30,053,494* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only currentdays variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $9,589,957 $9,589,957 Foreign exchange contracts    (8,266,188)  (8,266,188) Equity contracts  1,664 58,288,978  12,859,202 71,149,844 Interest rate contracts (1,483,608)  (10,199,360)  (12,528,770) (24,211,738) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) oninvestments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $(1,163,941) $(1,163,941) Foreign exchange contracts    2,011,795  2,011,795 Equity contracts  3,308 (6,590,917)  (5,837,679) (12,425,288) Interest rate contracts 3,988,525  (613,247)  23,982,536 27,357,814 Total Balanced Portfolio The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,087,644 Payables $968,301 Foreign exchange contracts Receivables 7,028,648 Payables 2,594,828 Investments, Receivables, Net assets  Payables, Net assets  Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 6,622,933* (depreciation) 4,294,351* Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation / Unrealized appreciation / contracts (depreciation) 16,355,852* (depreciation) 42,299,436* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $7,425,594 $7,425,594 Foreign exchange contracts    (7,400,460)  (7,400,460) Equity contracts  1,664 22,608,986  10,681,492 33,292,142 Interest rate contracts (1,323,246)  (22,203,111)  (20,125,402) (43,651,759) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) oninvestments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $(1,229,031) $(1,229,031) Foreign exchange contracts    1,368,957  1,368,957 Equity contracts  3,258 (3,306,669)  (4,885,207) (8,188,618) Interest rate contracts 6,818,530  (2,231,210)  42,135,908 46,723,228 Total Conservative Portfolio The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $2,329,219 Payables $893,244 Foreign exchange contracts Receivables 3,059,723 Payables 1,221,929 Investments, Receivables, Net assets Payables, Net assets  Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 3,359,768* (depreciation) 3,454,258* Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation / Unrealized appreciation / contracts (depreciation) 14,353,671* (depreciation) 24,963,430* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $5,687,198 $5,687,198 Foreign exchange contracts    (5,123,985)  (5,123,985) Equity contracts  1,664 (17,052,145)  7,691,785 (9,358,696) Interest rate contracts (1,657,680)  (23,133,162)  (24,519,266) (49,310,108) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) oninvestments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $(908,674) $(908,674) Foreign exchange contracts    1,727,571  1,727,571 Equity contracts  2,163 1,245,156  (3,508,992) (2,261,673) Interest rate contracts 5,597,465  (425,005)  44,971,195 50,143,655 Total Note 6: Investment in Putnam Money Market Liquidity Fund Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income in the Statement of operations and totaled $270,488, $229,269 and $209,563 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of purchases Proceeds of sales Growth Portfolio $490,913,155 $476,644,610 Balanced Portfolio 484,814,072 469,077,964 Conservative Portfolio 324,852,474 393,836,717 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Francis J. McNamara, III George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann This report is for the information of shareholders of Putnam Asset Allocation Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
